Exhibit 10.1

 

Execution Copy

 

NOTE PURCHASE AGREEMENT

 

among

 

SATCON TECHNOLOGY CORPORATION

 

and

 

THE PURCHASERS NAMED HEREIN

 

October 19, 2007

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE I ISSUANCE AND SALE

 

1

 

 

 

Section 1.1

 

Issuance and Sale of the Tranche 1 Notes

 

1

Section 1.2

 

Issuance and Sale of the Tranche 2 Notes

 

2

Section 1.3

 

Payment Terms

 

2

Section 1.4

 

Use of Proceeds

 

3

 

 

 

 

 

ARTICLE II CONDITIONS TO CLOSING

 

3

 

 

 

Section 2.1

 

Conditions to Each Party’s Obligations

 

3

Section 2.2

 

Conditions to Obligations of the Purchasers at the Tranche 1 Closing

 

3

Section 2.3

 

Conditions to Obligations of the Purchasers at the Tranche 2 Closing

 

5

Section 2.4

 

Conditions to Obligations of the Company at Each Closing

 

6

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

7

 

 

 

Section 3.1

 

Corporate Existence and Power

 

7

Section 3.2

 

Authorization; No Contravention

 

7

Section 3.3

 

Governmental Authorization; Third Party Consents

 

8

Section 3.4

 

Binding Effect

 

8

Section 3.5

 

Litigation

 

8

Section 3.6

 

Compliance with Laws

 

8

Section 3.7

 

Capitalization

 

9

Section 3.8

 

No Default or Breach; Contractual Obligations; Restrictions on Business

 

10

Section 3.9

 

Title to Properties

 

11

Section 3.10

 

SEC Documents; Proxy Statement; Financial Statements

 

11

Section 3.11

 

Taxes

 

11

Section 3.12

 

No Material Adverse Change; Ordinary Course of Business

 

12

Section 3.13

 

Investment Company

 

13

Section 3.14

 

Private Offering

 

13

Section 3.15

 

Employment Matters; Labor Relations

 

13

Section 3.16

 

Employee Benefit Plans

 

14

Section 3.17

 

Title to Assets

 

15

Section 3.18

 

Liabilities

 

15

Section 3.19

 

Intellectual Property

 

15

Section 3.20

 

Trade Relations

 

18

Section 3.21

 

Insurance

 

19

Section 3.22

 

Environmental Matters

 

19

Section 3.23

 

Related Party Transactions

 

19

Section 3.24

 

Broker’s, Finder’s or Similar Fees

 

19

Section 3.25

 

Internal Controls and Compliance with the Sarbanes-Oxley Act

 

19

Section 3.26

 

Solvency

 

20

Section 3.27

 

Government Contracts and Government Bids

 

20

Section 3.28

 

Export Controls

 

21

Section 3.29

 

Foreign Corrupt Practices Act

 

21

Section 3.30

 

Outstanding Obligations

 

21

Section 3.31

 

Full Disclosure

 

21

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES BY THE PURCHASER

 

21

 

 

 

Section 4.1

 

Existence and Power

 

22

Section 4.2

 

Authorization; No Contravention

 

22

Section 4.3

 

Governmental Authorization; Third Party Consents

 

22

Section 4.4

 

Binding Effect

 

22

Section 4.5

 

Restricted Securities

 

22

Section 4.6

 

Accredited Investor

 

22

Section 4.7

 

Broker’s, Finder’s or Similar Fees

 

22

 

 

 

 

 

ARTICLE V COVENANTS

 

23

 

 

 

Section 5.1

 

Access

 

23

Section 5.2

 

Tax Law Compliance

 

23

Section 5.3

 

Security Agreement, Pledge Agreement and Guaranty

 

23

Section 5.4

 

Stop-Orders

 

23

Section 5.5

 

Listing

 

23

Section 5.6

 

Market Regulations

 

24

Section 5.7

 

Reporting Requirements

 

24

Section 5.8

 

Information

 

24

Section 5.9

 

Insurance

 

25

Section 5.10

 

Properties

 

25

Section 5.11

 

Notification of Certain Matters

 

25

Section 5.12

 

Taxes and Other Indebtedness

 

25

Section 5.13

 

General Business Operations

 

25

Section 5.14

 

Observer Rights

 

26

Section 5.15

 

Liquidity Covenant

 

26

Section 5.16

 

Indebtedness

 

26

Section 5.17

 

Liens

 

26

Section 5.18

 

Asset Dispositions

 

26

Section 5.19

 

Mergers, Acquisitions, Etc.

 

26

Section 5.20

 

Investments

 

26

Section 5.21

 

Dividends, Redemptions, Etc.

 

26

Section 5.22

 

Indebtedness Payments

 

27

Section 5.23

 

Affiliate Transactions

 

27

Section 5.24

 

Option Agreements

 

27

Section 5.25

 

Search Committee

 

27

Section 5.26

 

Offer to Purchase Notes

 

27

Section 5.27

 

Notice of Prepayment

 

27

Section 5.28

 

Termination of Covenants

 

27

 

 

 

 

 

ARTICLE VI PREEMPTIVE RIGHTS

 

28

 

 

 

Section 6.1

 

Subsequent Offerings

 

28

Section 6.2

 

Exercise of Rights

 

28

Section 6.3

 

Issuance of New Securities to Other Persons

 

28

Section 6.4

 

Termination

 

28

Section 6.5

 

Definition of New Securities

 

28

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

ARTICLE VII LEGENDS

 

29

 

 

 

Section 7.1

 

Legends

 

29

Section 7.2

 

Removal of Legends

 

29

 

 

 

 

 

ARTICLE VIII INDEMNIFICATION

 

30

 

 

 

Section 8.1

 

Indemnity

 

30

Section 8.2

 

Procedures

 

30

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

31

 

 

 

Section 9.1

 

Waivers and Amendments

 

31

Section 9.2

 

Governing Law

 

31

Section 9.3

 

Exclusive Jurisdiction

 

32

Section 9.4

 

Jury Waiver

 

32

Section 9.5

 

Entire Agreement

 

32

Section 9.6

 

Fees and Expenses

 

32

Section 9.7

 

Notices

 

32

Section 9.8

 

Validity

 

33

Section 9.9

 

Counterparts

 

33

Section 9.10

 

Publicity

 

33

Section 9.11

 

Succession and Assignment

 

34

Section 9.12

 

Further Assurances

 

34

Section 9.13

 

No Strict Construction

 

34

 

 

 

 

 

Schedule I

 

List of Defined Terms

 

 

Schedule II

 

Disclosure Schedule

 

 

 

 

 

 

 

EXHIBIT A

 

Form of Tranche 1 Note

 

 

EXHIBIT B

 

Form of Tranche 2 Note

 

 

EXHIBIT C

 

Form of Amended and Restated Tranche 1 Note

 

 

EXHIBIT D

 

Form of Guaranty

 

 

EXHIBIT E

 

Form of Security Agreement

 

 

EXHIBIT F

 

Form of Pledge Agreement

 

 

 

iii

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of October 19, 2007, by and
among  SatCon Technology Corporation, a Delaware corporation (the “Company”),
and the entities listed on the Schedule of Purchasers attached hereto as
Schedule 1.1 (the “Purchasers”). The Company and the Purchasers are sometimes
referred to in this Agreement, individually, as a “Party” and, collectively, as
the “Parties.”  Certain capitalized terms used in this Agreement are defined in
Schedule I hereto.

 

RECITALS

 

A.                                   To provide the Company with additional
funds to repay certain indebtedness and for general corporate purposes, the
Purchasers are willing to purchase from the Company, and the Company is willing
to issue and sell to the Purchasers, on the terms and subject to the conditions
contained in this Agreement, promissory notes that have an aggregate principal
amount of up to $10,000,000.

 

B.                                     Upon the funding of the Tranche 2 Notes
(as hereinafter defined), the Notes (as hereinafter defined) and all amounts
owing to the Purchasers thereunder or pursuant to this Agreement and any other
Transaction Document will be secured by substantially all of the assets of the
Company on the terms and subject to the conditions set forth in the Notes and
the Security Documents.

 

C.                                     The Company will also grant to the
Purchasers, on the terms and subject to the conditions contained in this
Agreement, a right of first refusal with respect to certain subsequent financing
transactions.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Parties, intending to
be legally bound by this Agreement, agree as follows:

 

ARTICLE I

ISSUANCE AND SALE

 


SECTION 1.1                                                ISSUANCE AND SALE OF
THE TRANCHE 1 NOTES.

 


(A)                                  TRANCHE 1 NOTES. IN RELIANCE UPON THE
RESPECTIVE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES CONTAINED IN
THIS AGREEMENT, AND SUBJECT TO (I) THE WRITTEN CONSENT OF THE PARTIES AND (II)
THE SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE II OF THIS
AGREEMENT, AT THE TRANCHE 1 CLOSING (AS DEFINED BELOW), THE COMPANY SHALL ISSUE,
SELL AND DELIVER TO THE PURCHASERS, AND THE PURCHASERS SHALL PURCHASE FROM THE
COMPANY, THE PROMISSORY NOTES IN THE FORM SET FORTH ON EXHIBIT A HERETO (EACH, A
“TRANCHE 1 NOTE”) IN THE AMOUNTS SET FORTH OPPOSITE EACH PURCHASER’S RESPECTIVE
NAME ON THE SCHEDULE OF PURCHASERS ATTACHED HERETO AS SCHEDULE 1.1 FOR AN
AGGREGATE PURCHASE PRICE OF UP TO $750,000.


 


(B)                                 TRANCHE 1 CLOSING.

 

--------------------------------------------------------------------------------


 

(I)             THE INITIAL CLOSING (THE “TRANCHE 1 CLOSING”) SHALL TAKE PLACE
ON THE CLOSING DATE (THE “TRANCHE 1 CLOSING DATE”), AT 10:00 A.M. AT THE BOSTON,
MASSACHUSETTS OFFICES OF GREENBERG TRAURIG, LLP, OR AT SUCH OTHER TIMES AND
PLACES AS SHALL BE MUTUALLY AGREED TO BY THE PARTIES.

 

(II)          AT THE TRANCHE 1 CLOSING, (I) THE COMPANY SHALL ISSUE AND DELIVER
TO THE PURCHASERS THE TRANCHE 1 NOTES, (II) THE PURCHASERS SHALL PAY THE
PURCHASE PRICE FOR THE TRANCHE 1 NOTES BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO THE ACCOUNT OF THE COMPANY OR TO SUCH THIRD PARTY ACCOUNTS AS THE
COMPANY SHALL DIRECT AND (III) THE PARTIES (AND, AS APPLICABLE, THEIR
AFFILIATES) SHALL EXECUTE AND DELIVER ALL OTHER DOCUMENTATION CONTEMPLATED
HEREBY TO BE EXECUTED AND DELIVERED AT SUCH CLOSING.

 


SECTION 1.2                                                ISSUANCE AND SALE OF
THE TRANCHE 2 NOTES.

 

(a)                                  Tranche 2 Notes. In reliance upon the
respective representations, warranties and covenants of the Parties contained in
this Agreement, and subject to satisfaction of the applicable conditions set
forth in Article II of this Agreement, at the Tranche 2 Closing (as defined
below), the Company shall issue, sell and deliver to the Purchasers, and the
Purchasers shall purchase from the Company, the promissory notes in the form set
forth on Exhibit B hereto (each, a “Tranche 2 Note”) in the amounts set forth
opposite each Purchaser’s respective name on the Schedule of Purchasers attached
hereto as Schedule 1.1 for an aggregate purchase price of $10,000,000 less the
aggregate principal amount of the Tranche 1 Notes (if any), and each Purchaser
shall receive an amended and restated Tranche 1 Note (if applicable) in the form
set forth on Exhibit C hereto (the “Amended and Restated Tranche 1 Notes” and
together with the Tranche 1 Notes and Tranche 2 Notes, the “Notes”).

 

(b)                                 Tranche 2 Closing.

 

(I)             THE SUBSEQUENT CLOSING (THE “TRANCHE 2 CLOSING” AND TOGETHER
WITH THE TRANCHE 1 CLOSING, EACH A “CLOSING”) SHALL TAKE PLACE ON THE CLOSING
DATE (THE “TRANCHE 2 CLOSING DATE” AND TOGETHER WITH THE TRANCHE 1 CLOSING DATE,
EACH A “CLOSING DATE”), AT 10:00 A.M. AT THE BOSTON, MASSACHUSETTS OFFICES OF
GREENBERG TRAURIG, LLP, OR AT SUCH OTHER TIMES AND PLACES AS SHALL BE MUTUALLY
AGREED TO BY THE PARTIES.

 

(II)          AT THE TRANCHE 2 CLOSING, (I) THE COMPANY SHALL ISSUE AND DELIVER
TO THE PURCHASERS THE AMENDED AND RESTATED TRANCHE 1 NOTES (IF APPLICABLE) AND
THE TRANCHE 2 NOTES, (II) THE PURCHASERS SHALL DELIVER TO THE COMPANY FOR
CANCELLATION THE ORIGINAL TRANCHE 1 NOTES (IF APPLICABLE) AND SHALL PAY THE
PURCHASE PRICE FOR THE TRANCHE 2 NOTES BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO THE ACCOUNT OF THE COMPANY OR TO SUCH THIRD PARTY ACCOUNTS AS THE
COMPANY SHALL DIRECT, LESS AMOUNTS DEDUCTED PURSUANT TO CLAUSE (III), (III) THE
COMPANY SHALL PAY ALL TRANSACTION EXPENSES OWED TO THE PURCHASERS AND (IV) THE
PARTIES (AND, AS APPLICABLE, THEIR AFFILIATES) SHALL EXECUTE AND DELIVER ALL
OTHER DOCUMENTATION CONTEMPLATED HEREBY TO BE EXECUTED AND DELIVERED AT SUCH
CLOSING.

 

Section 1.3                                                Payment Terms. 

 

(a)                                  Payments. Payments of principal and
interest shall be made as and when specified in the Notes.

 

(b)                                 Place and Manner. The Company shall make all
payments due to the Purchasers in lawful money of the United States, in
immediately available funds, or as otherwise specified in the Notes, at the
address for payments and in the manner specified in Schedule 1.1.

 

2

--------------------------------------------------------------------------------


 


(C)                                  DATE. WHENEVER ANY PAYMENT DUE HEREUNDER
SHALL FALL DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON
THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE INCLUDED
IN THE COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE.


 

Section 1.4                                                Use of Proceeds. The
net proceeds to the Company from the issuance and sale of the Tranche 1 Notes
(if any) shall be used for certain needs specified by the Company and agreed to
by the Purchasers in writing. The net proceeds to the Company from the issuance
and sale of the Tranche 2 Notes shall be used first, for the repayment of the
holders of the Existing Notes in connection with the repayment of the Existing
Notes (which such repayment shall be made immediately after receipt of funds
from the Purchasers) and second, for general corporate purposes.

 

ARTICLE II
CONDITIONS TO CLOSING

 

Section 2.1                                                Conditions to Each
Party’s Obligations. The respective obligations of each Party to consummate the
transactions described in this Agreement at each Closing are subject to the
satisfaction (or waiver by the respective Party), at or before each Closing, of
the following conditions:

 


(A)                                  NO TEMPORARY RESTRAINING ORDER, PRELIMINARY
OR PERMANENT INJUNCTION OR OTHER ORDER OR DECREE THAT HAS THE EFFECT OF
PREVENTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS SHALL HAVE BEEN ISSUED BY ANY COURT OF
COMPETENT JURISDICTION AND REMAIN IN EFFECT.


 


(B)                                 ALL CONSENTS OF AND NOTICES TO GOVERNMENTAL
AUTHORITIES REQUIRED IN CONNECTION WITH THE TRANSACTIONS DESCRIBED IN THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL HAVE BEEN OBTAINED AND MADE,
AS APPLICABLE, AND BE IN FULL FORCE AND EFFECT.


 

Section 2.2                                                Conditions to
Obligations of the Purchasers at the Tranche 1 Closing. The obligations of each
Purchaser to consummate the transactions described in this Agreement at the
Tranche 1 Closing are subject to the satisfaction (or waiver by such Purchaser),
at or before the Tranche 1 Closing, of the following conditions:

 


(A)                                  REPRESENTATIONS AND WARRANTIES CORRECT. THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT OR IN
ANY OTHER TRANSACTION DOCUMENT THAT ARE QUALIFIED AS TO MATERIALITY ARE TRUE AND
CORRECT, AND ALL OTHER REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT THAT ARE NOT SO QUALIFIED
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE TRANCHE 1 CLOSING DATE, WITH THE SAME EFFECT AS
THOUGH MADE AS OF THE DATE OF THIS AGREEMENT EXCEPT THAT THE ACCURACY OF
REPRESENTATIONS AND WARRANTIES THAT BY THEIR TERMS SPEAK AS OF A SPECIFIED DATE
WILL BE DETERMINED AS OF SUCH DATE.


 


(B)                                 PERFORMANCE OF OBLIGATIONS. THE COMPANY
SHALL HAVE PERFORMED OR COMPLIED WITH IN ALL MATERIAL RESPECTS ALL AGREEMENTS
AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AT OR PRIOR TO THE TRANCHE 1
CLOSING.


 


(C)                                  OFFICER’S CERTIFICATE. THE COMPANY AND EACH
SUBSIDIARY PARTY TO THE GUARANTY SHALL HAVE DELIVERED TO THE PURCHASERS A
CERTIFICATE, EXECUTED BY A DULY AUTHORIZED OFFICER OF THE COMPANY OR SUCH
SUBSIDIARY, DATED AS OF THE TRANCHE 1 CLOSING DATE, CERTIFYING AS TO THE
AUTHENTICITY AND CONTINUED

 

3

--------------------------------------------------------------------------------


 


EFFECTIVENESS OF ATTACHED COPIES OF THE CERTIFICATE OF INCORPORATION, AS
AMENDED, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS, AS APPROPRIATE, AND
RESOLUTIONS OF THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD OF DIRECTORS”) AND
THE BOARD OF DIRECTORS OF EACH SUBSIDIARY APPROVING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND BY THE OTHER TRANSACTION DOCUMENTS, AND
AUTHORIZING SPECIFIC OFFICERS TO EXECUTE AND DELIVER THIS AGREEMENT AND EACH OF
THE OTHER TRANSACTION DOCUMENTS TO WHICH SUCH ENTITY IS A PARTY, INCLUDING THE
NOTES.


 


(D)                                 COMPLIANCE CERTIFICATE. THE PURCHASERS SHALL
HAVE RECEIVED A CERTIFICATE DATED AS OF THE CLOSING DATE AND SIGNED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY STATING THAT THE
CONDITIONS SPECIFIED IN SECTIONS 2.2(A), (B), (G), (H) AND (I) HAVE BEEN
SATISFIED.


 


(E)                                  DEFINITIVE TRANSACTION DOCUMENTS. THE
TRANCHE 1 NOTES SHALL HAVE BEEN ISSUED AND DELIVERED BY THE COMPANY TO EACH
PURCHASER.


 


(F)                                    CERTIFICATES OF GOOD STANDING. THE
COMPANY SHALL HAVE DELIVERED TO EACH OF THE PURCHASERS A LONG-FORM CERTIFICATE
OF GOOD STANDING FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, AND A
GOOD STANDING CERTIFICATE FROM EACH JURISDICTION IN WHICH THE COMPANY AND ITS
SUBSIDIARIES ARE QUALIFIED TO DO BUSINESS, EACH OF WHICH IS TO BE DATED WITHIN A
REASONABLE PERIOD PRIOR TO THE TRANCHE 1 CLOSING.


 


(G)                                 OPINION OF COMPANY’S COUNSEL. THE PURCHASERS
SHALL HAVE RECEIVED AN OPINION OF GREENBERG TRAURIG, LLP, OUTSIDE COUNSEL TO THE
COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASERS.


 


(H)                                 CONSENTS AND WAIVERS. THE COMPANY SHALL HAVE
RECEIVED ALL MATERIAL CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS AND WAIVERS
OF, AND DELIVERED ALL NOTICES TO, THIRD PARTIES NECESSARY FOR THE COMPANY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND BY THE
TRANSACTION DOCUMENTS, AND ALL SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS
AND WAIVERS SHALL BE IN FULL FORCE AND EFFECT.


 


(I)                                     NO MATERIAL JUDGMENT OR ORDER. THERE
SHALL NOT BE ON THE TRANCHE 1 CLOSING DATE ANY ORDER OF A COURT OF COMPETENT
JURISDICTION OR ANY RULING OF ANY GOVERNMENTAL AUTHORITY OR ANY CONDITION
IMPOSED UNDER ANY REQUIREMENT OF LAW WHICH WOULD (A) SUBJECT THE PURCHASERS TO
ANY MATERIAL PENALTY OR ONEROUS CONDITION UNDER OR PURSUANT TO ANY REQUIREMENT
OF LAW IF THE TRANCHE 1 NOTES WERE TO BE PURCHASED HEREUNDER OR (B) RESTRICT THE
OPERATION OF THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY AS CONDUCTED ON THE
DATE HEREOF IN A MANNER THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
CONDITION OF THE COMPANY.


 


(J)                                     NO LITIGATION. NO ACTION, SUIT,
PROCEEDING, CLAIM OR DISPUTE SHALL HAVE BEEN BROUGHT OR OTHERWISE ARISEN AT LAW,
IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY AGAINST THE
COMPANY OR ANY SUBSIDIARY WHICH WOULD, IF ADVERSELY DETERMINED (A) HAVE A
MATERIAL ADVERSE EFFECT ON THE CONDITION OF THE COMPANY OR (B) HAVE A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT OR EACH OF THE OTHER TRANSACTION DOCUMENTS.


 


(K)                                  NO DELISTING NOTICE. THE COMPANY SHALL NOT
HAVE RECEIVED ANY NOTICE FROM THE NASDAQ STOCK MARKET THAT THE COMPANY MAY BE
DELISTED, WHICH NOTIFICATION HAS NOT BEEN RESOLVED IN FAVOR OF THE COMPANY.


 


(L)                                     MATERIAL ADVERSE EFFECT. SINCE SEPTEMBER
30, 2007, NO EVENT SHALL HAVE OCCURRED OR BE REASONABLY LIKELY TO OCCUR THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

4

--------------------------------------------------------------------------------


 


(M)                               OFFER TO SELL NOTES. THE COMPANY AND EACH
HOLDER OF AN EXISTING NOTE SHALL HAVE ENTERED INTO THE OFFER TO SELL NOTES
PROVIDING FOR THE REPAYMENT OF THE EXISTING NOTES ON TERMS AND CONDITIONS
SATISFACTORY TO THE PURCHASERS AND THE OFFER TO SELL NOTES SHALL BE IN FULL
FORCE AND EFFECT, AND THE COMPANY SHALL HAVE DELIVERED TO EACH INVESTOR PARTY
THERETO A WRITTEN NOTICE OF THE COMPANY’S ELECTION TO EFFECT THE PURCHASE AS
CONTEMPLATED IN THE OFFER TO SELL NOTES (THE “NOTICE OF PREPAYMENT”).


 


(N)                                 OTHER DOCUMENTS. THE PURCHASERS SHALL HAVE
RECEIVED FROM THE COMPANY SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST.


 

Section 2.3                                                Conditions to
Obligations of the Purchasers at the Tranche 2 Closing. The obligations of each
Purchaser to consummate the transactions described in this Agreement at the
Tranche 2 Closing are subject to the satisfaction (or waiver by such Purchaser),
at or before the Tranche 2 Closing, of the following conditions:

 


(A)                                  REPRESENTATIONS AND WARRANTIES CORRECT. THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT OR IN
ANY OTHER TRANSACTION DOCUMENT THAT ARE QUALIFIED AS TO MATERIALITY ARE TRUE AND
CORRECT, AND ALL OTHER REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT THAT ARE NOT SO QUALIFIED
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE TRANCHE 2 CLOSING DATE, WITH THE SAME EFFECT AS
THOUGH MADE AS OF THE DATE OF THIS AGREEMENT EXCEPT THAT THE ACCURACY OF
REPRESENTATIONS AND WARRANTIES THAT BY THEIR TERMS SPEAK AS OF A SPECIFIED DATE
WILL BE DETERMINED AS OF SUCH DATE.


 


(B)                                 PERFORMANCE OF OBLIGATIONS. THE COMPANY
SHALL HAVE PERFORMED OR COMPLIED WITH IN ALL MATERIAL RESPECTS ALL AGREEMENTS
AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AT OR PRIOR TO THE TRANCHE 2
CLOSING.


 


(C)                                  COMPLIANCE CERTIFICATE. THE PURCHASERS
SHALL HAVE RECEIVED A CERTIFICATE DATED AS OF THE CLOSING DATE AND SIGNED BY THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY STATING THAT THE
CONDITIONS SPECIFIED IN SECTIONS 2.3(A), (B), (F), (H) AND (I) HAVE BEEN
SATISFIED.


 


(D)                                 DEFINITIVE TRANSACTION DOCUMENTS. THE
AMENDED AND RESTATED TRANCHE 1 NOTES (IF APPLICABLE) AND THE TRANCHE 2 NOTES
SHALL HAVE BEEN ISSUED AND DELIVERED BY THE COMPANY TO EACH PURCHASER. THE
COMPANY AND ITS SUBSIDIARIES, AS APPROPRIATE, SHALL HAVE DELIVERED TO THE
PURCHASERS THE SECURITY AGREEMENT, THE PLEDGE AGREEMENT, THE GUARANTY AND EACH
OF THE OTHER TRANSACTION DOCUMENTS, IN EACH CASE DULY EXECUTED BY AN AUTHORIZED
OFFICER OF THE COMPANY AND/OR, AS APPROPRIATE, ITS SUBSIDIARIES.


 


(E)                                  SECURITY FILINGS. THE COMPANY SHALL HAVE
EXECUTED AND DELIVERED TO THE PURCHASERS ALL UCC-1 FINANCING STATEMENTS TO BE
FILED AND SUCH OTHER SECURITY DOCUMENTS NECESSARY OR APPROPRIATE FOR THE
PERFECTION OF THE SECURITY INTERESTS GRANTED BY THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND BY THE SUBSIDIARIES AS MAY BE REASONABLY REQUESTED BY
THE PURCHASERS.


 


(F)                                    CERTIFICATES OF GOOD STANDING. THE
COMPANY SHALL HAVE DELIVERED TO EACH OF THE PURCHASERS A BRING-DOWN CERTIFICATE
OF GOOD STANDING FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, AND A
BRING-DOWN GOOD STANDING CERTIFICATE FROM EACH JURISDICTION IN WHICH THE COMPANY
AND ITS SUBSIDIARIES ARE QUALIFIED TO DO BUSINESS, EACH OF WHICH IS TO BE DATED
WITHIN A REASONABLE PERIOD PRIOR TO THE TRANCHE 2 CLOSING.

 

5

--------------------------------------------------------------------------------


 


(G)                                 OPINION OF COMPANY’S COUNSEL. THE PURCHASERS
SHALL HAVE RECEIVED AN OPINION OF GREENBERG TRAURIG, LLP, OUTSIDE COUNSEL TO THE
COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASERS (WHICH
SUCH OPINION SHALL BE GOVERNED BY NEW YORK LAW).


 


(H)                                 CONSENTS AND WAIVERS. THE COMPANY SHALL HAVE
RECEIVED ALL MATERIAL CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS AND WAIVERS
OF, AND DELIVERED ALL NOTICES TO, THIRD PARTIES NECESSARY FOR THE COMPANY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND BY THE
TRANSACTION DOCUMENTS, AND ALL SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS
AND WAIVERS SHALL BE IN FULL FORCE AND EFFECT.


 


(I)                                     NO MATERIAL JUDGMENT OR ORDER. THERE
SHALL NOT BE ON THE TRANCHE 2 CLOSING DATE ANY ORDER OF A COURT OF COMPETENT
JURISDICTION OR ANY RULING OF ANY GOVERNMENTAL AUTHORITY OR ANY CONDITION
IMPOSED UNDER ANY REQUIREMENT OF LAW WHICH WOULD (A) SUBJECT THE PURCHASERS TO
ANY MATERIAL PENALTY OR ONEROUS CONDITION UNDER OR PURSUANT TO ANY REQUIREMENT
OF LAW IF THE AMENDED AND RESTATED TRANCHE 1 NOTES (IF APPLICABLE) OR TRANCHE 2
NOTES WERE TO BE PURCHASED HEREUNDER OR (B) RESTRICT THE OPERATION OF THE
BUSINESS OF THE COMPANY OR ANY SUBSIDIARY AS CONDUCTED ON THE DATE HEREOF IN A
MANNER THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION OF THE
COMPANY.


 


(J)                                     NO LITIGATION. NO ACTION, SUIT,
PROCEEDING, CLAIM OR DISPUTE SHALL HAVE BEEN BROUGHT OR OTHERWISE ARISEN AT LAW,
IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY AGAINST THE
COMPANY OR ANY SUBSIDIARY WHICH WOULD, IF ADVERSELY DETERMINED (A) HAVE A
MATERIAL ADVERSE EFFECT ON THE CONDITION OF THE COMPANY OR (B) HAVE A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT OR EACH OF THE OTHER TRANSACTION DOCUMENTS.


 


(K)                                  NO DELISTING NOTICE. THE COMPANY SHALL NOT
HAVE RECEIVED ANY NOTICE FROM THE NASDAQ STOCK MARKET THAT THE COMPANY MAY BE
DELISTED, WHICH NOTIFICATION HAS NOT BEEN RESOLVED IN FAVOR OF THE COMPANY.


 


(L)                                     MATERIAL ADVERSE EFFECT. SINCE SEPTEMBER
30, 2007, NO EVENT SHALL HAVE OCCURRED OR BE REASONABLY LIKELY TO OCCUR THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(M)                               REIMBURSEMENT OF EXPENSES. THE COMPANY SHALL
HAVE TENDERED PAYMENT FOR REIMBURSEMENT OF ALL TRANSACTION EXPENSES IN
ACCORDANCE WITH SECTIONS 1.4(B) AND 9.6.


 


(N)                                 OFFER TO SELL NOTES. THE COMPANY AND EACH
HOLDER OF AN EXISTING NOTE SHALL HAVE ENTERED INTO THE OFFER TO SELL NOTES AND
THE OFFER TO SELL NOTES SHALL BE IN FULL FORCE AND EFFECT, AND THE COMPANY SHALL
HAVE DELIVERED AND NOT REVOKED OR MODIFIED THE NOTICE OF PREPAYMENT.


 


(O)                                 OTHER DOCUMENTS. THE PURCHASERS SHALL HAVE
RECEIVED FROM THE COMPANY SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST.


 

Section 2.4                                                Conditions to
Obligations of the Company at Each Closing. The obligations of the Company to
consummate the transactions described in this Agreement at each Closing are
subject to the satisfaction (or waiver by the Company), at or before each
Closing, of the following conditions:

 


(A)                                  REPRESENTATIONS AND WARRANTIES CORRECT. THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED IN THIS AGREEMENT OR
IN ANY OTHER TRANSACTION DOCUMENT THAT ARE QUALIFIED AS TO MATERIALITY ARE TRUE
AND CORRECT, AND ALL OTHER REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
CONTAINED IN

 

6

--------------------------------------------------------------------------------


 


THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT THAT ARE NOT SO QUALIFIED
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE AS OF THE DATE OF
THIS AGREEMENT AND AS OF EACH CLOSING DATE, WITH THE SAME EFFECT AS THOUGH MADE
AS OF SUCH DATE, EXCEPT THAT THE ACCURACY OF REPRESENTATIONS AND WARRANTIES THAT
BY THEIR TERMS SPEAK AS OF A SPECIFIED DATE WILL BE DETERMINED AS OF SUCH DATE.


 


(B)                                 PERFORMANCE OF OBLIGATIONS. THE PURCHASERS
SHALL HAVE PERFORMED OR COMPLIED WITH IN ALL MATERIAL RESPECTS ALL AGREEMENTS
AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THEM UNDER THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT AT OR PRIOR TO EACH CLOSING.


 


(C)                                  PAYMENT. EACH PURCHASER SHALL HAVE TENDERED
PAYMENT FOR ITS NOTE IN ACCORDANCE WITH ARTICLE I OF THIS AGREEMENT.


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each of the Purchasers as of the date
hereof and as of each Closing Date as follows and acknowledges and confirms that
each of the Purchasers are relying upon the foregoing representations and
warranties in connection with the purchase by the Purchasers of the Notes
(references to the “Company” in this Article III shall refer, whenever not
inappropriate by reference to the context, to the Company, its Subsidiaries, its
parent entities and its predecessor entities, if any):

 

Section 3.1                                                Corporate Existence
and Power.  The Company and each Subsidiary (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; (b) has all requisite corporate power and authority to own,
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently, or is proposed to be, engaged; and (c) is
duly qualified as a foreign corporation, licensed and in good standing under the
laws of each jurisdiction in which its ownership, lease or operation of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to have a material
adverse effect on the Condition of the Company or any Subsidiary. The Company
has the corporate power and authority to execute, deliver and perform its
obligations under this Agreement and each of the other Transaction Documents.
Set forth on Section 3.1 of the Disclosure Schedule is a list of all of the
Subsidiaries, the jurisdiction in which it is incorporated or organized and the
jurisdictions in which it is qualified to do business.

 

Section 3.2                                                Authorization; No
Contravention.  The execution, delivery and performance by the Company of this
Agreement and each of the other Transaction Documents and the transactions
contemplated hereby and thereby, including the issuance and sale of the Notes,
(a) have been duly authorized by all necessary corporate action of the Company,
including all actions, consents and approvals required by the Company’s Board of
Directors and stockholders; (b) do not contravene the terms of the Certificate
of Incorporation or the By-laws or the organizational documents of any
Subsidiary; (c) do not violate, conflict with or result in any breach, default
or contravention of (or with due notice or lapse of time or both would result in
any breach, default or contravention of), or the creation of any Lien under, any
Contractual Obligation of the Company or any Subsidiary or any Requirement of
Law applicable to the Company or any Subsidiary; and (d) do not violate any
judgment, injunction, writ, award, decree or order of any nature (collectively,
“Orders”) of any Governmental Authority against, or binding upon, the Company or
any Subsidiary. The Board of Directors, at a meeting duly called and held, has
(i) determined that this Agreement, the other Transaction Documents the issuance
and sale of the Notes and the transactions contemplated hereby and thereby are
fair to and in the best interests of the Company’s stockholders and

 

7

--------------------------------------------------------------------------------


 

(ii) approved and adopted this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby in accordance with all
applicable Requirements of Law. Following approval by the Company’s stockholders
of those matters described in the definitive proxy statement filed with the SEC
on September 19, 2007, the “Equity Conditions” (as such term is defined in the
Existing Notes) shall be satisfied in all respects on the date hereof and on the
Tranche 2 Closing Date.

 

Section 3.3                                                Governmental
Authorization; Third Party Consents.  Except as set forth on Section 3.3 of the
Disclosure Schedule, no approval, consent, compliance, exemption, authorization
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person, and no lapse of a waiting period under a Requirement of Law,
is necessary or required in connection with the execution, delivery or
performance (including, without limitation, the sale, issuance and delivery of
the Notes by, or enforcement against, the Company of this Agreement and the
other Transaction Documents or the transactions contemplated hereby and thereby.

 

Section 3.4                                                Binding Effect.  This
Agreement has been, and as of the Closing Date each of the other Transaction
Documents will have been, duly executed and delivered by the Company, and this
Agreement constitutes, and as of the Closing Date each of the other Transaction
Documents will constitute, the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

Section 3.5                                                Litigation.  There
are no actions, suits, proceedings, claims (including, without limitation,
claims involving the prior employment of any of the Company’s or any
Subsidiary’s employees, their use in connection with the Company’s or any
Subsidiary’s business of any information or techniques allegedly proprietary to
any of their former employers or their obligations under any agreements with
prior employers), complaints, disputes, arbitrations or investigations
(collectively, “Claims”) pending or, to the Knowledge of the Company,
threatened, at law, in equity, in arbitration or before any Governmental
Authority against the Company or any Subsidiary, nor is the Company aware that
there is any basis for any of the foregoing. No Order has been issued by any
court or other Governmental Authority against the Company or any Subsidiary
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any of the other Transaction Documents.

 

Section 3.6                                                Compliance with Laws.

 


(A)                                  THE COMPANY AND EACH SUBSIDIARY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW AND ALL ORDERS
ISSUED BY ANY COURT OR GOVERNMENTAL AUTHORITY AGAINST THE COMPANY OR ANY
SUBSIDIARY. TO THE COMPANY’S KNOWLEDGE, THERE IS NO EXISTING OR PROPOSED
REQUIREMENT OF LAW WHICH COULD REASONABLY BE EXPECTED TO PROHIBIT OR RESTRICT
THE COMPANY OR ANY SUBSIDIARY FROM, OR OTHERWISE MATERIALLY ADVERSELY EFFECT THE
COMPANY OR ANY SUBSIDIARY IN, CONDUCTING ITS BUSINESS IN ANY JURISDICTION IN
WHICH IT NOW CONDUCTS OR PROPOSES TO CONDUCT ITS BUSINESS.


 


(B)                                 THE COMMON STOCK IS REGISTERED PURSUANT TO
SECTION 12(G) OF THE EXCHANGE ACT, AND IS LISTED ON NASDAQ, AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS TAKEN ANY ACTION DESIGNED TO, OR REASONABLY
LIKELY TO HAVE THE EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK
UNDER THE EXCHANGE ACT OR DELISTING THE COMMON STOCK FROM THE NASDAQ. THE
COMPANY HAS COMPLIED WITH ALL REQUIREMENTS OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, INC. WITH RESPECT TO THE ISSUANCE OF THE NOTES. NEITHER THE

 

8

--------------------------------------------------------------------------------


 


COMPANY NOR ANY SUBSIDIARY HAS TAKEN ANY ACTION DESIGNED TO OR THAT MIGHT
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN UNLAWFUL MANIPULATION OF THE PRICE
OF THE COMMON STOCK TO FACILITATE THE SALE OR RESALE OF THE NOTES.


 


(C)                                  (I) THE COMPANY AND EACH SUBSIDIARY HAS ALL
MATERIAL LICENSES, PERMITS AND APPROVALS OF ANY GOVERNMENTAL AUTHORITY
(COLLECTIVELY, “PERMITS”) THAT ARE NECESSARY FOR THE CONDUCT OF THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES; (II) SUCH PERMITS ARE IN FULL FORCE AND
EFFECT; AND (III) NO VIOLATIONS ARE OR HAVE BEEN RECORDED IN RESPECT OF ANY
PERMIT, OTHER THAN SUCH VIOLATIONS THAT COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
CONDITION OF THE COMPANY.


 

Section 3.7                                                Capitalization.

 


(A)                                  AS OF THE DATE HEREOF, THE AUTHORIZED
CAPITAL STOCK OF THE COMPANY SHALL CONSIST OF (I) 100,000,000 SHARES OF COMMON
STOCK, 48,999,973 SHARES OF WHICH ARE ISSUED AND OUTSTANDING AND (II) 1,000,000
SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER SHARE, (A) 1,600 SHARES OF WHICH
ARE DESIGNATED AS SERIES B CONVERTIBLE PREFERRED STOCK, 340 SHARES OF WHICH ARE
ISSUED AND OUTSTANDING (AND CONVERTIBLE INTO 880,829 SHARES OF COMMON STOCK) AND
(B) 998,400 OF WHICH ARE UNDESIGNATED “BLANK CHECK” PREFERRED STOCK. AS OF THE
DATE OF THIS AGREEMENT, THE AGGREGATE NUMBER OF SHARES OF RESTRICTED STOCK AND
OPTIONS TO PURCHASE SHARES OF COMMON STOCK WHICH MAY BE ISSUED UNDER THE STOCK
OPTION PLANS IS 7,515,656, OF WHICH 4,889,579 ARE OUTSTANDING AS OF THE DATE
HEREOF (THE “OPTIONS”) AND 4,010,204 OF WHICH OUTSTANDING OPTIONS HAVE VESTED AS
OF THE DATE HEREOF, AND THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY
BE ISSUED UNDER THE COMPANY’S 401(K) PLAN IS 1,012,100. AS OF THE DATE HEREOF,
THE COMPANY HAS ISSUED AND OUTSTANDING WARRANTS TO PURCHASE AN AGGREGATE OF
9,279,127 SHARES OF COMMON STOCK.


 


(B)                                 THE NUMBER OF SHARES AND TYPE OF ALL
AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER SECURITIES
OF THE COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SET FORTH IN SECTION
3.7(B) OF THE DISCLOSURE SCHEDULE. ALL OUTSTANDING SHARES OF CAPITAL STOCK ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN
ISSUED IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS. EXCEPT AS A RESULT OF
THE PURCHASE AND SALE OF THE NOTES AND EXCEPT AS DISCLOSED IN SCHEDULES 3.7(B)
AND 3.7(C) OF THE DISCLOSURE SCHEDULE, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO SHARES OF COMMON STOCK. EXCEPT AS SET FORTH ON SECTION 3.7(B)
OF THE DISCLOSURE SCHEDULE, THE ISSUANCE AND SALE OF THE NOTES WILL NOT OBLIGATE
THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON
(OTHER THAN THE PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF
COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE
UNDER SUCH SECURITIES. NO ANTI-DILUTION RIGHTS OF ANY CAPITAL STOCK OR OTHER
SECURITIES ISSUED BY THE COMPANY SHALL BE TRIGGERED AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED HEREBY. TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS
SPECIFICALLY DISCLOSED IN SECTION 3.7(B) OF THE DISCLOSURE SCHEDULE, NO PERSON
OR GROUP OF RELATED PERSONS BENEFICIALLY OWNS (AS DETERMINED PURSUANT TO RULE
13D-3 UNDER THE EXCHANGE ACT), OR HAS THE RIGHT TO ACQUIRE, BY AGREEMENT WITH OR
BY OBLIGATION BINDING UPON THE COMPANY, BENEFICIAL OWNERSHIP OF IN EXCESS OF 5%
OF THE OUTSTANDING COMMON STOCK, IGNORING FOR SUCH PURPOSES ANY LIMITATION ON
THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE OWNED AT ANY SINGLE TIME.


 


(C)                                  SET FORTH IN SECTION 3.7(C) OF THE
DISCLOSURE SCHEDULE IS A COMPLETE AND ACCURATE LIST OF ALL SECURITIES OF THE
COMPANY THAT ARE ENTITLED TO PREEMPTIVE, REGISTRATION OR SIMILAR RIGHTS
ACCOMPANIED BY

 

9

--------------------------------------------------------------------------------


 


A DESCRIPTION OF SUCH RIGHTS. NO PERSON HAS ANY RIGHT OF FIRST REFUSAL,
PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN
THE ISSUANCE AND SALE OF THE NOTES IN THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.


 


(D)                                 THE NOTES ARE DULY AUTHORIZED, WILL BE
ISSUED IN COMPLIANCE WITH THE REGISTRATION AND QUALIFICATION REQUIREMENTS OF ALL
APPLICABLE FEDERAL, STATE, PROVINCIAL, AND FOREIGN SECURITIES LAWS AND WILL BE
FREE AND CLEAR OF ALL OTHER LIENS, OTHER THAN ANY LIENS CREATED BY THE
PURCHASERS. ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S CAPITAL
STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND
WERE ISSUED IN COMPLIANCE WITH THE REGISTRATION AND QUALIFICATION REQUIREMENTS
OF ALL APPLICABLE FEDERAL, STATE, PROVINCIAL, AND FOREIGN SECURITIES LAWS.


 


(E)                                  SECTION 3.7(E) OF THE DISCLOSURE SCHEDULE
SETS FORTH A TRUE AND COMPLETE LIST OF (X) EACH OF THE SUBSIDIARIES OF THE
COMPANY AND (Y) THE AGGREGATE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK OF
SUCH SUBSIDIARY. THE COMPANY OWNS ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF THE SUBSIDIARIES, FREE AND CLEAR OF ALL LIENS OTHER THAN LIENS IN FAVOR
OF THE HOLDERS OF THE EXISTING NOTES. ALL OF SUCH SHARES OF CAPITAL STOCK ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND WERE ISSUED
IN COMPLIANCE WITH THE REGISTRATION AND QUALIFICATION REQUIREMENTS OF ALL
APPLICABLE FEDERAL, STATE, PROVINCIAL, AND FOREIGN SECURITIES LAWS. THERE ARE NO
OPTIONS, WARRANTS, CONVERSION PRIVILEGES, SUBSCRIPTION OR PURCHASE RIGHTS OR
OTHER RIGHTS PRESENTLY OUTSTANDING TO PURCHASE OR OTHERWISE ACQUIRE ANY
AUTHORIZED BUT UNISSUED, UNAUTHORIZED OR TREASURY SHARES OF CAPITAL STOCK OR
OTHER SECURITIES OF, OR ANY PROPRIETARY INTEREST IN, ANY OF THE SUBSIDIARIES,
AND THERE IS NO OUTSTANDING SECURITY OF ANY KIND CONVERTIBLE INTO OR
EXCHANGEABLE FOR SUCH SHARES OR PROPRIETARY INTEREST.


 

Section 3.8                                                No Default or Breach;
Contractual Obligations; Restrictions on Business.

 


(A)                                  EXCEPT AS SET FORTH ON SECTION 3.8(A) OF
THE DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
NOTICE OF A DEFAULT AND IS NOT IN MATERIAL DEFAULT UNDER, OR WITH RESPECT TO,
ANY CONTRACTUAL OBLIGATION FILED AS AN EXHIBIT TO OR DESCRIBED IN THE SEC
DOCUMENTS OR WHICH IS OTHERWISE MATERIAL TO THE CONDITION OF THE COMPANY, NOR
DOES ANY CONDITION EXIST THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD
CONSTITUTE A MATERIAL DEFAULT THEREUNDER. ALL OF SUCH CONTRACTUAL OBLIGATIONS
ARE VALID, SUBSISTING, IN FULL FORCE AND EFFECT AND BINDING UPON THE COMPANY OR
SUCH SUBSIDIARY AND THE OTHER PARTIES THERETO, AND THE COMPANY OR SUCH
SUBSIDIARY HAS PAID IN FULL OR ACCRUED ALL AMOUNTS DUE THEREUNDER AND HAS
SATISFIED IN FULL OR PROVIDED FOR ALL OF ITS LIABILITIES AND OBLIGATIONS
THEREUNDER. TO THE KNOWLEDGE OF THE COMPANY, NO OTHER PARTY TO ANY SUCH
CONTRACTUAL OBLIGATION IS IN MATERIAL DEFAULT THEREUNDER, NOR DOES ANY CONDITION
EXIST THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A MATERIAL
DEFAULT BY SUCH OTHER PARTY THEREUNDER. THERE IS NO AGREEMENT (NON-COMPETITION
OR OTHERWISE), COMMITMENT, JUDGMENT, INJUNCTION, ORDER OR DECREE TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OTHERWISE BINDING UPON THE
COMPANY OR ANY OF ITS SUBSIDIARIES WHICH HAS OR MAY REASONABLY BE EXPECTED TO
HAVE THE EFFECT OF (I) PROHIBITING OR IMPAIRING (A) ANY BUSINESS PRACTICE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (B) ANY ACQUISITION OF PROPERTY (TANGIBLE OR
INTANGIBLE) BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (C) THE CONDUCT OF
BUSINESS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (II) OTHERWISE LIMITING
THE FREEDOM OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, TO ENGAGE IN ANY LINE OF
BUSINESS OR TO COMPETE WITH ANY PERSON. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY
CONTRACT UNDER WHICH THE COMPANY OR ANY SUBSIDIARY IS, RESTRICTED FROM SELLING,
LICENSING, MANUFACTURING OR OTHERWISE DISTRIBUTING ANY OF ITS COMPANY
INTELLECTUAL PROPERTY OR COMPANY OR SUBSIDIARY PRODUCTS OR FROM PROVIDING
SERVICES TO CUSTOMERS OR POTENTIAL CUSTOMERS OR ANY CLASS OF CUSTOMERS, IN ANY
GEOGRAPHIC AREA, DURING ANY PERIOD OF TIME, OR IN ANY SEGMENT OF THE MARKET.

 

10

--------------------------------------------------------------------------------


 


(B)                                 SECTION 3.8(B) OF THE DISCLOSURE SCHEDULE
IDENTIFIES (I) EACH CONTRACTUAL OBLIGATION WHICH INVOLVES PROSPECTIVE FIXED
AND/OR CONTINGENT PAYMENTS OR EXPENDITURES BY THE COMPANY OR ITS SUBSIDIARIES OF
MORE THAN $250,000, AND (II) EACH CONTRACTUAL OBLIGATION THAT IS MATERIAL TO THE
CONDITION OF THE COMPANY OTHER THAN THOSE FILED AS AN EXHIBIT TO OR DESCRIBED IN
THE SEC DOCUMENTS.


 

Section 3.9                                                Title to Properties. 
The Company has provided Purchasers true, correct and complete copies of all
leases, lease guaranties, subleases, agreements for the leasing, use or
occupancy of, or otherwise granting a right in or relating to property leases or
otherwise occupied by the Company or any of its Subsidiaries (the “Leased Real
Property”), including all amendments, terminations and modifications thereof
(the “Lease Agreements”); and there are no other Lease Agreements for real
property to which the Company or any of its Subsidiaries is bound, other than
those identified in the Lease Agreements. All such Lease Agreements are valid, 
in full force and effect, enforceable in accordance with their terms, and (x)
with respect to the Company and its Subsidiaries under any of such leases, no
rentals are past due and there is no existing default or event of default (or
event which with notice or lapse of time, or both, would constitute a default)
and (y) to the Knowledge of the Company, with respect to any other Person under
any of such leases, no rentals are past due and there is no existing default or
event of default (or event which with notice or lapse of time, or both, would
constitute a default). Neither the Company nor any of its Subsidiaries could be
required to expend more than $50,000 in causing any Leased Real Property to
comply with the surrender conditions set forth in the applicable Lease
Agreement. Neither the Company nor or any of its Subsidiaries have received any
notice of a default, alleged failure to perform, or any offset or counterclaim
with respect to any such Lease Agreement, which has not been fully remedied and
withdrawn. There are no other parties occupying, or with a right to occupy, the
Leased Real Property other than the Company and its Subsidiaries.

 

Section 3.10                                          SEC Documents; Proxy
Statement; Financial Statements.

 


(A)                                  SINCE AUGUST 1, 2004, THE COMPANY HAS FILED
ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE
FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE EXCHANGE
ACT (ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS
INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC
DOCUMENTS”). AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED WITH THE
REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC
DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(B)                                 AS OF THEIR RESPECTIVE DATES, THE FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES INCLUDED IN THE SEC DOCUMENTS
COMPLIED AS TO FORM WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO. THE FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE
EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND
FAIRLY PRESENT THE FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF
THE DATES THEREOF AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE
PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL
YEAR-END AUDIT ADJUSTMENTS).


 

Section 3.11                                          Taxes.  The Company and
each Subsidiary has timely paid all Taxes which have come due and are required
to be paid by it, and all deficiencies or other additions to Tax,

 

11

--------------------------------------------------------------------------------


 

interest and penalties owed by it in connection with any such Taxes, other than
Taxes being disputed by the Company or any Subsidiary in good faith for which
adequate reserves have been made in accordance with GAAP. The Company and each
Subsidiary have timely paid or withheld with respect to their employees and
other third parties (and timely paid over any withheld amounts to the
appropriate Taxing authority) all federal, state and provincial income taxes,
Federal Insurance Contribution Act amounts, Federal Unemployment Tax Act amounts
and other Taxes required to be withheld. The Company and each Subsidiary has
timely filed or caused to be filed all Tax returns, reports, forms and other
such documents (“Tax Returns”) that it is required to file (including all
applicable extensions), and all such Tax Returns are accurate and complete in
all material respects. With respect to all Tax Returns of the Company and each
Subsidiary, (i) there is no unassessed Tax deficiency proposed or, to the
Knowledge of the Company, threatened against the Company or any Subsidiary and
(ii) no audit is in progress with respect to any Tax Return, no extension of
time is in force with respect to any date on which any Tax Return was or is to
be filed and no waiver or agreement is in force for the extension of time for
the assessment or payment of any Tax. No claim has ever been made by an
authority in a jurisdiction where the Company or any Subsidiary does not file
Tax Returns that the Company or any Subsidiary is or may be subject to taxation
by that jurisdiction. All provisions for Tax liabilities of the Company and its
Subsidiaries with respect to the Financial Statements have been made in
accordance with GAAP consistently applied, and all liabilities for Taxes of the
Company and its Subsidiaries attributable to periods prior to or ending on the
Closing Date have been adequately provided for on the Financial Statements, and
neither the Company nor any Subsidiary has incurred any liability for Taxes
since the date of the most recent Financial Statements prior to the date hereof
other than in the ordinary course of business. There are no Liens for Taxes on
the assets of the Company or any Subsidiary. The Company is not a “United States
real property holding corporation” as that term is defined in Section 897(c)(2)
of the Code and the regulations promulgated thereunder. Neither the Company nor
any Subsidiary has (I) ever been a member of an affiliated group (within the
meaning of Code §1504(a)) filing a consolidated federal income Tax Return (other
than a group the common parent of which was the Company), (II) ever been a party
to any Tax sharing, indemnification or allocation agreement, nor does the
Company or any Subsidiary owe any amount under any such agreement, or (III) any
liability for the Taxes of any person, including under Treas. Reg. § 1.1502-6
(or any similar provision of state, local or foreign law, including any
arrangement for group or consortium relief or similar arrangement), as a
transferee or successor, by contract, or otherwise. Neither the Company nor any
Subsidiary has constituted a “distributing corporation” or a “controlled
corporation” in a distribution of stock intended to qualify for tax-free
treatment under Section 355 of the Code. Neither the Company nor any Subsidiary
has engaged in a reportable transaction under Treas. Reg. § 1.6011-4(b),
including any transaction that is the same as or substantially similar to one of
the types of transactions that the Internal Revenue Service has determined to be
a tax avoidance transaction and identified by notice, regulation, or other form
of published guidance as a listed transaction, as set forth in Treas. Reg. §
1.6011-4(b)(2). None of the indebtedness of the Company or any Subsidiary
constitutes (i) “corporate acquisition indebtedness” (as defined in Section
279(b) of the Code) with respect to which any interest deductions may be
disallowed under Section 279 of the Code (ii) an “applicable high yield discount
obligation” under Section 163(i) of the Code or (iii) a “disqualified debt
instrument” under Section 163(l) of the Code.

 

Section 3.12                                          No Material Adverse
Change; Ordinary Course of Business.  Since December 31, 2006, there has not
been any material adverse change in the Condition of the Company or any
Subsidiary and no event has occurred or circumstance exists which may result in
such a material adverse change, except to the extent any such change results
from or is attributable to changes in general economic or political conditions
or changes affecting the industry generally in which the Company or any
Subsidiary operates (provided that such changes do not affect the Company or any
Subsidiary in a disproportionate manner). Except as set forth in the SEC
Documents filed prior to the date hereof or as set forth on Section 3.12 of the
Disclosure Schedule, since December 31, 2006, neither the Company nor any

 

12

--------------------------------------------------------------------------------


 

Subsidiary has (a) participated in any transaction material to the Condition of
the Company or any Subsidiary or otherwise acted outside the ordinary course of
business, (b) increased the compensation of any of its officers or the rate of
pay of any of its employees, except as part of regular compensation increases in
the ordinary course of business, (c) created or assumed any Lien on a material
asset of the Company or any Subsidiary, (d) entered into any material
Contractual Obligation, other than in the ordinary course of business, (e) sold,
assigned or transferred any Intellectual Property Rights of the Company or any
Subsidiary or (f) entered into any agreement or commitment to do any of the
foregoing. Since December 31, 2006, there has not occurred a material change in
the Company’s or any Subsidiary’s accounting principles or practice except as
required by reason of a change in GAAP.

 

Section 3.13                                          Investment Company.  The
Company is not and is not controlled by or affiliated with an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 3.14                                          Private Offering.  No form
of general solicitation or general advertising was used by the Company or its
representatives in connection with the offer, sale or issuance of the Notes.
Provided that the representations of the Purchasers set forth in Article IV of
this Agreement are true, correct and complete, no registration of the Notes,
pursuant to the provisions of the Securities Act or any state securities or
“blue sky” laws, will be required by the offer, sale or issuance of the Notes.
The Company agrees that neither it, nor anyone acting on its behalf, shall offer
to sell the Notes or any other securities of the Company so as to require the
registration of the Notes pursuant to the provisions of the Securities Act or
any state securities or “blue sky” laws.

 

Section 3.15                                          Employment Matters; Labor
Relations.

 


(A)                                  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL LAWS CONCERNING EMPLOYMENT,
INCLUDING LAWS RELATING TO WORKER CLASSIFICATION, WAGES AND HOURS, TAX
WITHHOLDING, PROHIBITED DISCRIMINATION, EQUAL EMPLOYMENT, FAIR EMPLOYMENT
PRACTICES, SAFETY AND HEALTH, MEAL AND REST PERIODS, AND IMMIGRATION STATUS, AND
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY MATERIAL LIABILITY WITH
RESPECT TO ANY MISCLASSIFICATION OF:  (I) ANY PERSON AS AN INDEPENDENT
CONTRACTOR RATHER THAN AS AN EMPLOYEE, (II) ANY EMPLOYEE LEASED FROM ANOTHER
EMPLOYER, OR (III) ANY EMPLOYEE CURRENTLY OR FORMERLY CLASSIFIED AS EXEMPT FROM
OVERTIME WAGES. EXCEPT AS SET FORTH IN SECTION 3.15 OF THE DISCLOSURE SCHEDULE,
THE SERVICES PROVIDED BY EACH OF THE COMPANY’S AND ITS SUBSIDIARIES’ EMPLOYEES
IS TERMINABLE AT THE WILL OF THE COMPANY AND ITS SUBSIDIARIES AND ANY SUCH
TERMINATION WOULD RESULT IN NO SEVERANCE OR SEPARATION PAY OBLIGATIONS. THERE
ARE NO PENDING, THREATENED, OR REASONABLY ANTICIPATED ACTIONS, SUITS, CHARGES,
CLAIMS (INCLUDING WORKERS’ COMPENSATION CLAIMS), AUDITS, INVESTIGATIONS OR
ADMINISTRATIVE MATTERS PENDING AGAINST THE COMPANY OR ITS SUBSIDIARIES RELATING
TO ANY OF ITS RESPECTIVE EMPLOYEES OR INDEPENDENT CONTRACTORS. NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS PARTY TO A CONCILIATION AGREEMENT, CONSENT DECREE
OR OTHER AGREEMENT OR ORDER WITH ANY FEDERAL, STATE, OR LOCAL AGENCY OR
GOVERNMENTAL AUTHORITY WITH RESPECT TO EMPLOYMENT PRACTICES. NEITHER THE COMPANY
NOR ANY SUBSIDIARY HAS TAKEN ANY ACTION WHICH WOULD CONSTITUTE A “PLANT CLOSING”
OR “MASS LAYOFF” WITHIN THE MEANING OF THE WARN ACT OR SIMILAR LAW, ISSUED ANY
NOTIFICATION OF A PLANT CLOSING OR MASS LAYOFF REQUIRED BY THE WARN ACT OR
SIMILAR LAW, AND NO TERMINATIONS PRIOR TO THE CLOSING WOULD TRIGGER ANY NOTICE
OR OTHER OBLIGATIONS UNDER THE WARN ACT OR SIMILAR LAW.


 


(B)                                 (I) NEITHER THE COMPANY NOR ANY SUBSIDIARY
HAS ENGAGED IN ANY UNFAIR LABOR PRACTICES; (II) THERE IS (A) NO GRIEVANCE,
COMPLAINT, OR ARBITRATION PROCEEDING ARISING OUT OF OR UNDER COLLECTIVE
BARGAINING AGREEMENTS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
AGAINST THE COMPANY OR ANY

 

13

--------------------------------------------------------------------------------


 


SUBSIDIARY, AND (B) NO STRIKE, LABOR DISPUTE, SLOWDOWN, CONCERTED REFUSAL TO
WORK OVERTIME OR STOPPAGE PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY; (III) NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR CONTRACT AND
NO COLLECTIVE BARGAINING AGREEMENT OR SIMILAR AGREEMENT IS BEING NEGOTIATED BY
THE COMPANY OR ITS SUBSIDIARIES; (IV) THERE IS NO UNION REPRESENTATION QUESTION
EXISTING WITH RESPECT TO THE EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY; (V) NO
UNION HAS APPLIED TO HAVE THE PURCHASER OR ANY SUBSIDIARY DECLARED A RELATED
EMPLOYER PURSUANT TO THE LABOUR RELATIONS ACT (ONTARIO) OR ANY SIMILAR
LEGISLATION IN ANY JURISDICTION IN WHICH THE COMPANY OR ANY SUBSIDIARY CARRIES
ON BUSINESS; AND (VI) NO UNION ORGANIZING ACTIVITIES ARE TAKING PLACE.


 

Section 3.16                                          Employee Benefit Plans.

 


(A)                                  NEITHER THE COMPANY NOR ANY COMMONLY
CONTROLLED ENTITY MAINTAINS OR CONTRIBUTES TO, OR HAS WITHIN THE PRECEDING SIX
YEARS MAINTAINED OR CONTRIBUTED TO, OR MAY HAVE ANY LIABILITY WITH RESPECT TO
ANY PLAN SUBJECT TO TITLE IV OF ERISA OR SECTION 412 OF THE CODE OR ANY
“MULTIPLE EMPLOYER PLAN” WITHIN THE MEANING OF THE CODE OR ERISA. EACH PLAN (AND
RELATED TRUST, INSURANCE CONTRACT OR FUND) HAS BEEN ESTABLISHED AND ADMINISTERED
IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS, AND COMPLIES IN ALL
MATERIAL RESPECTS IN FORM AND IN OPERATION WITH THE APPLICABLE REQUIREMENTS OF
ERISA AND THE CODE AND OTHER APPLICABLE REQUIREMENTS OF LAW. ALL CONTRIBUTIONS
(INCLUDING ALL EMPLOYER CONTRIBUTIONS AND EMPLOYEE SALARY REDUCTION
CONTRIBUTIONS) WHICH ARE DUE HAVE BEEN PAID TO EACH PLAN.


 


(B)                                 NO CLAIM WITH RESPECT TO THE ADMINISTRATION
OR THE INVESTMENT OF THE ASSETS OF ANY PLAN (OTHER THAN ROUTINE CLAIMS FOR
BENEFITS) IS PENDING.


 


(C)                                  EACH PLAN THAT IS INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED AND HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE TO SUCH EFFECT AND NO
CIRCUMSTANCE, FACT OR EVENT HAS OCCURRED OR EXISTS THAT IS REASONABLY LIKELY TO
ADVERSELY AFFECT THE QUALIFIED STATUS OF ANY SUCH PLAN.


 


(D)                                 NO PLAN IS A RETIREE WELFARE PLAN.


 


(E)                                  NEITHER THE EXECUTION OF THIS AGREEMENT NOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL
ACCELERATE THE TIME OF THE PAYMENT OR VESTING OF, OR INCREASE THE AMOUNT OF,
COMPENSATION DUE TO ANY EMPLOYEE OR FORMER EMPLOYEE OR DIRECTOR OR INDEPENDENT
CONTRACTOR.


 


(F)                                    THERE ARE NO UNFUNDED OBLIGATIONS UNDER
ANY PLAN WHICH ARE NOT FULLY REFLECTED ON THE FINANCIAL STATEMENTS.


 


(G)                                 NO INSURANCE POLICY OR ANY OTHER AGREEMENT
AFFECTING ANY PLAN REQUIRES OR PERMITS A RETROACTIVE INCREASE IN CONTRIBUTIONS,
PREMIUMS OR OTHER PAYMENTS DUE UNDER SUCH INSURANCE POLICY OR AGREEMENT. THE
LEVEL OF INSURANCE RESERVES UNDER EACH PLAN IS REASONABLE AND SUFFICIENT TO
PROVIDE FOR ALL INCURRED BUT UNREPORTED CLAIMS.


 


(H)                                 NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
ANY LIABILITY, WHETHER ABSOLUTE OR CONTINGENT, INCLUDING ANY OBLIGATIONS UNDER
ANY PLAN, WITH RESPECT TO ANY MISCLASSIFICATION OF ANY PERSON AS AN INDEPENDENT
CONTRACTOR RATHER THAN AS AN EMPLOYEE.


 


(I)                                     NO PLAN THAT IS SUBJECT TO SECTION 409A
OF THE CODE HAS BEEN MATERIALLY MODIFIED (AS DEFINED IN SECTION 409A OF THE
CODE) SINCE OCTOBER 3, 2004 AND ALL SUCH PLANS SUBJECT TO SECTION 409A OF THE

 

14

--------------------------------------------------------------------------------


 


CODE HAVE BEEN OPERATED AND ADMINISTERED IN GOOD FAITH COMPLIANCE WITH SECTION
409A OF THE CODE FROM THE PERIOD BEGINNING DECEMBER 31, 2004 THROUGH THE DATE
HEREOF.


 


(J)                                     NO AWARDS UNDER ANY PLAN THAT PROVIDES
FOR GRANTING OF EQUITY, EQUITY-BASED RIGHTS, OR OPTIONS TO PURCHASE EQUITY
(“EQUITY PLANS”) HAVE BEEN GRANTED WITH AN EFFECTIVE DATE THAT IS OTHER THAN THE
DATE ON WHICH THE COMMITTEE OR OTHER ADMINISTRATOR OF SUCH EQUITY PLANS WITH
AUTHORITY THEREUNDER TO MAKE SUCH AWARDS HAS TAKEN ALL NECESSARY CORPORATE
ACTION TO GRANT OR COMPLETE SUCH AWARDS. NO AWARDS MADE UNDER THE EQUITY PLANS
HAVE BEEN (OR WILL BE) ALTERED IN ANY MANNER THAT WOULD RESULT IN OR HAVE THE
EFFECT OF FAILING TO COMPLY WITH THE FOREGOING SENTENCE.


 

Section 3.17                                          Title to Assets.  Except
as could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Condition of the Company, the Company and each
Subsidiary owns and has good, valid, and marketable title to all of its
properties and assets used in its business and reflected as owned on the
Financial Statements or so described in any schedule hereto (collectively, the
“Assets”), in each case free and clear of all Liens, except for Liens
specifically described on the notes to the Financial Statements.

 

Section 3.18                                          Liabilities.  Neither the
Company nor any Subsidiary has any direct or indirect obligation or liability
(“Liabilities”) which if known would be required to be reflected in the
Company’s or any Subsidiary’s financial statements in accordance with GAAP other
than (a) Liabilities fully and adequately reflected or reserved against on the
Financial Statements and (b) except as set forth in the SEC Documents,
Liabilities incurred since December 31, 2006 in the ordinary course of business.
Section 3.18 of the Disclosure Schedule sets forth all of the outstanding
Indebtedness of the Company and its Subsidiaries as of the date hereof.

 

Section 3.19                                          Intellectual Property.

 


(A)                                  (I)                                    
OTHER THAN (X) SHRINK-WRAP CODE AND (Y) THE INTELLECTUAL PROPERTY LICENSED TO
COMPANY UNDER THE LICENSES SET FORTH ON SECTION 3.19(A)(I) OF THE DISCLOSURE
SCHEDULE, THE COMPANY INTELLECTUAL PROPERTY CONSTITUTES ALL OF THE INTELLECTUAL
PROPERTY THAT IS USED IN, NECESSARY TO OR WOULD OTHERWISE BE INFRINGED BY THE
OPERATION OF THE BUSINESS OF COMPANY AND ITS SUBSIDIARIES AS PRESENTLY CONDUCTED
AND AS CONTEMPLATED IN THEIR RESPECTIVE BUSINESS PLANS TO BE CONDUCTED, FREE AND
CLEAR OF ALL LIENS. WITHOUT LIMITING THE FOREGOING, THE COMPANY REPRESENTS THAT
NEITHER IT NOR ANY SUBSIDIARY REQUIRES A LICENSE TO USE ANY OF THE PATENT RIGHTS
SUBJECT TO THE EXCLUSIVE LICENSE AGREEMENTS ENTERED INTO BETWEEN THE COMPANY AND
BEACON POWER CORPORATION AND THE COMPANY AND ERM THERMAL TECHNOLOGIES FOR THE
OPERATION OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AS CURRENTLY
CONDUCTED OR PROPOSED TO BE CONDUCTED.


 

(II)                                  SECTION 3.19(A)(II) OF THE DISCLOSURE
SCHEDULE SETS FORTH ALL OF THE COMPANY INTELLECTUAL PROPERTY THAT IS THE SUBJECT
OF A FILING, REGISTRATION, APPLICATION OR OTHER DOCUMENT THAT THE COMPANY OR A
SUBSIDIARY OWNS OR THAT IS ISSUED, FILED WITH OR RECORDED BY ANY STATE,
GOVERNMENT OR OTHER PUBLIC LEGAL AUTHORITY IN THE NAME OF COMPANY OR A
SUBSIDIARY. NONE OF THE COMPANY INTELLECTUAL PROPERTY LISTED ON SECTION
3.19(A)(II) OF THE DISCLOSURE SCHEDULE IS SUBJECT TO ANY OUTSTANDING ORDER, AND
NO ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM OR
DEMAND IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, WHICH
CHALLENGES THE VALIDITY, ENFORCEABILITY, USE OR OWNERSHIP OF THE ITEM.

 

(III)                               SECTION 3.19(A)(III) OF THE DISCLOSURE
SCHEDULE SETS FORTH ALL INTELLECTUAL PROPERTY LICENSES, SUBLICENSES, DISTRIBUTOR
AGREEMENTS AND OTHER AGREEMENTS OR PERMISSIONS (“IP LICENSES”) UNDER WHICH THE
COMPANY OR ONE OF ITS SUBSIDIARIES IS EITHER A LICENSOR OR LICENSEE OF
INTELLECTUAL PROPERTY

 

15

--------------------------------------------------------------------------------


 

(INCLUDING AGREEMENTS UNDER WHICH COMPANY OR ONE OF ITS SUBSIDIARIES IS A
DISTRIBUTOR OF A THIRD PARTY’S PRODUCTS OR SERVICES OR UNDER WHICH A THIRD PARTY
IS A DISTRIBUTOR OF THE COMPANY’S OR ONE OF ITS SUBSIDIARIES’ PRODUCTS OR
SERVICES), EXCEPT THAT SECTION 3.19(A)(III) DOES NOT LIST IP LICENSES THAT
CONSIST OF (X) IN-BOUND LICENSES FOR SHRINK-WRAP CODE, (Y) NON-DISCLOSURE
AGREEMENTS, AND (Z) NON-EXCLUSIVE END-USER LICENSES (AND RELATED END-USER
AGREEMENTS) WITH RESPECT TO THE COMPANY’S PRODUCTS (IN EACH CASE, PURSUANT TO
WRITTEN AGREEMENTS THAT HAVE BEEN ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS THAT DO NOT MATERIALLY DIFFER IN SUBSTANCE FROM THE COMPANY’S STANDARD
FORM(S) INCLUDING ATTACHMENTS). THE COMPANY OR ITS RELEVANT SUBSIDIARY HAS
SUBSTANTIALLY PERFORMED ALL OBLIGATIONS IMPOSED UPON IT UNDER ALL IP LICENSES,
AND IS NOT, NOR TO THE KNOWLEDGE OF THE COMPANY IS ANY OTHER PARTY THERETO, IN
BREACH OF OR DEFAULT UNDER ANY IP LICENSES IN ANY MATERIAL RESPECT, NOR IS THERE
ANY EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT
UNDER ANY IP LICENSE. ALL OF THE IP LICENSES TO WHICH COMPANY OR ONE OF ITS
SUBSIDIARIES IS A PARTY ARE VALID, ENFORCEABLE AND IN FULL FORCE AND EFFECT, AND
WILL CONTINUE TO BE SO ON IDENTICAL TERMS IMMEDIATELY FOLLOWING THE CLOSING
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, FRAUDULENT CONVEYANCE OR TRANSFER, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY RELATING TO ENFORCEABILITY (REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

 


(B)                                 THE OPERATION OF THE BUSINESS OF COMPANY AND
ITS SUBSIDIARIES, INCLUDING IN CONNECTION WITH THE EXPLOITATION OF THE COMPANY
INTELLECTUAL PROPERTY AND THE DESIGN, DEVELOPMENT, USE, IMPORT, BRANDING,
ADVERTISING, PROMOTION, MARKETING, MANUFACTURE AND SALE OF ANY PRODUCTS OR
SERVICES, HAS NOT, DOES NOT, AND WHEN CONDUCTED FOLLOWING THE CLOSING IN THE
MANNER PRESENTLY CONTEMPLATED IN THE RESPECTIVE BUSINESS PLANS OF THE COMPANY
AND ITS SUBSIDIARIES, WILL NOT, INFRINGE UPON, MISAPPROPRIATE OR OTHERWISE
VIOLATE ANY INTELLECTUAL PROPERTY RIGHTS OF OTHERS.


 


(C)                                  EXCEPT AS SET FORTH ON SECTION 3.19(C) OF
THE DISCLOSURE SCHEDULE, NO LITIGATION IS PENDING AND NO CLAIM HAS BEEN MADE
AGAINST THE COMPANY OR ANY SUBSIDIARY OR, TO THE KNOWLEDGE OF THE COMPANY, IS
THREATENED, ALLEGING INFRINGEMENT, MISAPPROPRIATION OR OTHER VIOLATION BY THE
COMPANY OR ANY SUBSIDIARY OF ANY INTELLECTUAL PROPERTY RIGHTS OF OTHERS (NOR
DOES THE COMPANY OR ANY SUBSIDIARY HAVE KNOWLEDGE OF ANY REASONABLE BASIS
THEREFOR).


 


(D)                                 TO THE KNOWLEDGE OF THE COMPANY, NO PERSON
IS INFRINGING UPON, MISAPPROPRIATING OR OTHERWISE VIOLATING THE COMPANY
INTELLECTUAL PROPERTY.


 


(E)                                  ALL THE COMPANY INTELLECTUAL PROPERTY IS
VALID AND ENFORCEABLE. EXCEPT AS SET FORTH ON SECTION 3.19(E) OF THE DISCLOSURE
SCHEDULE, THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN ALL NECESSARY AND
DESIRABLE ACTIONS TO MAINTAIN AND PROTECT EACH ITEM OF COMPANY INTELLECTUAL
PROPERTY RIGHTS, AND TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF THE
COMPANY’S AND ITS SUBSIDIARIES’ TRADE SECRETS.


 


(F)                                    NO FORMER EMPLOYER OF ANY EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY, AND NO CURRENT OR FORMER CLIENT OF ANY CONSULTANT OF
THE COMPANY OR ANY SUBSIDIARY, HAS MADE A CLAIM AGAINST THE COMPANY OR ANY
SUBSIDIARY OR, TO THE KNOWLEDGE OF THE COMPANY, AGAINST ANY OTHER PERSON, THAT
SUCH EMPLOYEE OR SUCH CONSULTANT IS UTILIZING INTELLECTUAL PROPERTY OF SUCH
FORMER EMPLOYER OR CLIENT.


 


(G)                                 NEITHER THE COMPANY NOR ANY SUBSIDIARY IS A
PARTY TO OR BOUND BY ANY LICENSE OR OTHER AGREEMENT REQUIRING THE PAYMENT BY THE
COMPANY OR ANY SUBSIDIARY OF ANY ROYALTY PAYMENT, EXCLUDING SUCH AGREEMENTS
RELATING TO SHRINK-WRAP CODE LICENSED FOR USE SOLELY ON THE COMPUTERS OF THE
COMPANY OR ANY SUBSIDIARY.

 

16

--------------------------------------------------------------------------------


 


(H)                                 NO EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY
IS IN VIOLATION OF ANY REQUIREMENT OF LAW APPLICABLE TO SUCH EMPLOYEE RELATING
TO THE COMPANY INTELLECTUAL PROPERTY, OR ANY TERM OF ANY EMPLOYMENT AGREEMENT,
PATENT OR INVENTION DISCLOSURE AGREEMENT OR OTHER CONTRACT OR AGREEMENT RELATING
TO THE COMPANY INTELLECTUAL PROPERTY AND THE RELATIONSHIP OF SUCH EMPLOYEE WITH
THE COMPANY OR ANY SUBSIDIARY OR ANY PRIOR EMPLOYER.


 


(I)                                     EXCEPT AS SET FORTH ON
SECTION 3.19(I) OF THE DISCLOSURE SCHEDULE, NONE OF THE COMPANY’S OR ANY
SUBSIDIARY’S TRADE SECRETS, WHEREVER LOCATED, HAS BEEN DISCLOSED TO ANY PERSON
OTHER THAN EMPLOYEES, REPRESENTATIVES AND AGENTS OF THE COMPANY AND ITS
SUBSIDIARIES, EXCEPT AS REQUIRED PURSUANT TO THE FILING OF A PATENT APPLICATION
BY THE COMPANY OR ANY SUBSIDIARY.


 


(J)                                     EXCEPT AS SET FORTH ON SECTION 3.19(J)
OF THE DISCLOSURE SCHEDULE, NO DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT OF THE
COMPANY OR ANY SUBSIDIARY (OR PERSONS THE COMPANY OR ANY SUBSIDIARY PRESENTLY
INTENDS TO HIRE) OWNS ANY INTELLECTUAL PROPERTY THAT IS USED IN, NECESSARY TO OR
WOULD OTHERWISE BE INFRINGED BY THE OPERATION OF THE BUSINESS OF COMPANY AND ITS
SUBSIDIARIES AS PRESENTLY CONDUCTED AND AS CONTEMPLATED IN THEIR RESPECTIVE
BUSINESS PLANS TO BE CONDUCTED. EXCEPT AS SET FORTH ON SECTION 3.19(J) OF THE
DISCLOSURE SCHEDULE, AT NO TIME DURING THE CONCEPTION OR REDUCTION TO PRACTICE
OF ANY OF THE COMPANY’S OR ANY SUBSIDIARY’S INTELLECTUAL PROPERTY WAS ANY
DEVELOPER, INVENTOR OR OTHER CONTRIBUTOR TO SUCH INTELLECTUAL PROPERTY OPERATING
UNDER ANY GRANTS FROM ANY GOVERNMENTAL AUTHORITY OR SUBJECT TO ANY EMPLOYMENT
AGREEMENT, INVENTION ASSIGNMENT, NONDISCLOSURE AGREEMENT OR OTHER CONTRACTUAL
OBLIGATION WITH ANY PERSON THAT COULD ADVERSELY AFFECT THE COMPANY’S OR ANY
SUBSIDIARY’S RIGHTS TO THE COMPANY INTELLECTUAL PROPERTY.


 


(K)                                  ALL PRESENT AND FORMER EMPLOYEES,
CONSULTANTS AND OTHER PERSON WHO HAVE DEVELOPED, OR WHO HAVE ANY EMPLOYMENT OR
CONTRACTUAL RESPONSIBILITIES THAT INCLUDE THE DEVELOPMENT OF, ANY INTELLECTUAL
PROPERTY FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES, HAVE EXECUTED AND DELIVERED
VALID AND ENFORCEABLE PROPRIETARY INVENTION AGREEMENTS WITH THE COMPANY OR SUCH
SUBSIDIARY, AND ARE OBLIGATED UNDER THE TERMS THEREOF TO ASSIGN ALL RIGHT, TITLE
AND INTEREST TO ANY INTELLECTUAL PROPERTY DEVELOPED BY SUCH PERSON IN CONNECTION
WITH SUCH PERSON’S EMPLOYMENT OR CONTRACT TO THE COMPANY OR ANY SUBSIDIARY.
EXCEPT AS SET FORTH ON SECTION 3.19(K) OF THE DISCLOSURE SCHEDULE, NO SUCH
EMPLOYEE, CONSULTANT OR OTHER PERSON HAS EXCLUDED WORKS OR INVENTIONS MADE PRIOR
TO HIS EMPLOYMENT WITH OR WORK FOR THE COMPANY OR SUCH SUBSIDIARY FROM HIS
ASSIGNMENT OF INVENTIONS PURSUANT TO SUCH PROPRIETARY INVENTION AGREEMENTS.


 


(L)                                     THE COMPANY AND ITS SUBSIDIARIES DO NOT
USE ANY INFORMATION THEY COLLECT FROM WEB SITE VISITORS OR OTHER PARTIES IN AN
UNLAWFUL MANNER OR IN A MANNER THAT IN ANY WAY VIOLATES A STATED PRIVACY POLICY
OF THE COMPANY OR ANY SUBSIDIARY OR THE PRIVACY RIGHTS OF THEIR CUSTOMERS.


 


(M)                               (I)  EXCEPT AS SET FORTH ON
SECTION 3.19(M)(I) OF THE DISCLOSURE SCHEDULE, (A) NO GOVERNMENT FUNDING,
FACILITIES OR RESOURCES OF A UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION
OR RESEARCH CENTER OR FUNDING FROM THIRD PARTIES WAS USED IN THE DEVELOPMENT OF
THE COMPANY INTELLECTUAL PROPERTY AND (B) NO FEDERAL, STATE, COUNTY, LOCAL OR
OTHER U.S OR FOREIGN GOVERNMENTAL AUTHORITY, INSTRUMENTALITY, AGENCY OR
COMMISSION, OR UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION OR RESEARCH
CENTER HAS ANY CLAIM OR RIGHT IN OR TO THE COMPANY INTELLECTUAL PROPERTY. THE
COMPANY HAS COMPLIED WITH ALL MATERIAL GRANT TERMS AND OTHER MATERIAL
REQUIREMENTS, TERMS AND CONDITIONS ASSOCIATED WITH THE FOREGOING AND HAS NOT (X)
RECEIVED ANY NOTICE FROM ANY PERSON THAT IT IS IN DEFAULT OF ANY SUCH
REQUIREMENTS, TERMS OR CONDITIONS OR (Y) RECEIVED ANY NOTICE THAT ANY PERSON
INTENDS TO SEEK A COMPULSORY LICENSE, EXERCISE “MARCH-IN” RIGHTS, OR TAKE ANY
SIMILAR ADVERSE ACTION IN CONNECTION WITH ANY OF THE FOREGOING.

 

17

--------------------------------------------------------------------------------


 


(II) EXCEPT AS SET FORTH ON SECTION 3.19(M)(II) OF THE DISCLOSURE SCHEDULE, NO
CURRENT OR FORMER EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES WHO WAS INVOLVED IN, OR WHO CONTRIBUTED TO, THE
CREATION OR DEVELOPMENT OF ANY COMPANY INTELLECTUAL PROPERTY, HAS PERFORMED
SERVICES FOR THE GOVERNMENT, A UNIVERSITY, COLLEGE OR OTHER EDUCATIONAL
INSTITUTION, OR A RESEARCH CENTER, DURING A PERIOD OF TIME DURING WHICH SUCH
EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR WAS ALSO PERFORMING SERVICES FOR
THE COMPANY OR ANY OF ITS SUBSIDIARIES. IN NO INSTANCE HAS ANY GOVERNMENT,
UNIVERSITY, COLLEGE OR OTHER EDUCATIONAL INSTITUTION OR RESEARCH CENTER THEREBY
BECOME ENTITLED TO ANY RIGHT, TITLE OR INTEREST IN ANY COMPANY INTELLECTUAL
PROPERTY.


 


(N)                                 NO PAST OR CURRENT COMPANY OR SUBSIDIARY
PRODUCT (INCLUDING ANY COMPANY OR SUBSIDIARY PRODUCT CURRENTLY UNDER
DEVELOPMENT) CONTAINS ANY CODE THAT IS, IN WHOLE OR IN PART, SUBJECT TO THE
PROVISIONS OF ANY LICENSE TO PUBLICLY AVAILABLE SOFTWARE (AS DEFINED BELOW). ALL
PUBLICLY AVAILABLE SOFTWARE USED BY THE COMPANY OR ANY SUBSIDIARY HAS BEEN USED
IN ITS ENTIRETY AND WITHOUT MODIFICATION. NEITHER THE COMPANY NOR ANY SUBSIDIARY
HAS INCORPORATED OR OTHERWISE USED PUBLICLY AVAILABLE SOFTWARE IN A MANNER THAT
WOULD (I) REQUIRE, OR CONDITION THE USE OR DISTRIBUTION OF ANY COMPANY
INTELLECTUAL PROPERTY ON THE DISCLOSURE, LICENSING OR DISTRIBUTION OF ANY SOURCE
CODE FOR ANY PORTION OF SUCH COMPANY INTELLECTUAL PROPERTY, OR (II) OTHERWISE
IMPOSE ANY LIMITATION, RESTRICTION OR CONDITION ON THE RIGHT OR ABILITY OF THE
COMPANY OR ANY SUBSIDIARY TO USE OR DISTRIBUTE ANY COMPANY INTELLECTUAL PROPERTY
OWNED BY THE COMPANY OR ANY SUBSIDIARY OR ANY COMPANY OR SUBSIDIARY PRODUCTS.
“PUBLICLY AVAILABLE SOFTWARE” MEANS (I) ANY SOFTWARE THAT CONTAINS, OR IS
DERIVED IN ANY MANNER (IN WHOLE OR IN PART) FROM, ANY SOFTWARE THAT IS
DISTRIBUTED AS FREE SOFTWARE, OPEN SOURCE SOFTWARE (E.G., GNU GENERAL PUBLIC
LICENSE, APACHE SOFTWARE LICENSE), OR PURSUANT TO SIMILAR LICENSING AND
DISTRIBUTION MODELS; AND (II) ANY SOFTWARE THAT REQUIRES AS A CONDITION OF USE,
MODIFICATION, AND/OR DISTRIBUTION OF SUCH SOFTWARE THAT SUCH SOFTWARE OR OTHER
SOFTWARE INCORPORATED INTO, DERIVED FROM, OR DISTRIBUTED WITH SUCH SOFTWARE
(A) BE DISCLOSED OR DISTRIBUTED IN SOURCE CODE FORM; (B) BE LICENSED FOR THE
PURPOSE OF MAKING DERIVATIVE WORKS; OR (C) BE REDISTRIBUTABLE AT NO OR MINIMAL
CHARGE.


 


(O)                                 NO COMPUTER SOFTWARE AND CODE THAT IS
COMPANY INTELLECTUAL PROPERTY HAS BEEN DISCLOSED, DELIVERED OR LICENSED TO ANY
ESCROW AGENT OR OTHER PERSON IN SOURCE-CODE FORM (TOGETHER WITH ANY RELATED
PROGRAMMER COMMENTS AND ANNOTATIONS, HELP TEXT, DATA AND DATA STRUCTURES,
INSTRUCTIONS AND PROCEDURAL, OBJECT-ORIENTED AND OTHER CODE, WHICH MAY BE
PRINTED OUT OR DISPLAYED IN HUMAN READABLE FORM, “SOURCE CODE.”  NO EVENT HAS
OCCURRED, AND NO CIRCUMSTANCE OR CONDITION EXISTS, THAT (WITH OR WITHOUT NOTICE
OR LAPSE OF TIME, OR BOTH) WILL, OR WOULD REASONABLY BE EXPECTED TO, RESULT IN
THE DISCLOSURE OR DELIVERY BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY PERSON
ACTING ON THEIR BEHALF TO ANY PERSON OF ANY SOURCE CODE THAT IS COMPANY
INTELLECTUAL PROPERTY.


 


(P)                                 THE COMPANY’S INVERTER TECHNOLOGY AND
RELATED PATENTS WAS NOT DEVELOPED PURSUANT TO ANY GOVERNMENT CONTRACT OR ANY
GRANT OR SUBSIDY WITH ANY GOVERNMENTAL AUTHORITY.


 

Section 3.20                                          Trade Relations. Except as
set forth on Section 3.20 of the Disclosure Schedule, since December 31, 2006,
no customer or supplier or group of customers or suppliers whose purchases or
inventories provided to the Company’s or any Subsidiary’s business are
individually or in the aggregate material to the Condition of the Company or any
Subsidiary has (i) terminated, cancelled or limited, (ii) made any adverse
modification or change to or (iii) to the Knowledge of the Company, threatened
termination, cancellation or limitation of, the business relationship of the
Company, or the business of the Company or any Subsidiary. Section 3.20 of the
Disclosure Schedule sets forth a complete and accurate list of the Company’s
sales orders which have not yet been processed, or backlog.

 

18

--------------------------------------------------------------------------------


 

Section 3.21                                          Insurance. The Company and
each Subsidiary maintains and will continue to maintain insurance of the types
and in the amounts that the Company reasonably believes are adequate for its
business, including, but not limited to, directors and officers insurance (“D&O
Policies”) and insurance covering all real and personal property owned or leased
by the Company or any Subsidiary against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against in the industry, all
of which insurance is in full force and effect. Section 3.21 of the Disclosure
Schedule sets forth a description and the amounts of the Company’s D&O Policies.

 

Section 3.22                                          Environmental Matters. The
Company and each Subsidiary is and has conducted its Hazardous Materials
Activities in compliance with all applicable Environmental Laws. Except as set
forth on Section 3.22 of the Disclosure Schedule, there is no civil, criminal or
administrative judgment, action, suit, demand, claim, hearing, notice of
violation, investigation, proceeding, notice or demand letter pending or, to the
Knowledge of the Company or any Subsidiary, threatened against the Company or
any Subsidiary pursuant to Environmental Laws and there are no past or present
events, conditions, circumstances, activities, practices, incidents, agreements,
actions or plans which could reasonably be expected to prevent compliance with,
or which have given rise to or will give rise to liability under, Environmental
Laws. As of the Closing, except in compliance with Environmental Laws and in a
manner that could not reasonably be expected to subject the Company or any of
its Subsidiaries to liability, no Hazardous Materials are present on any
facility currently owned, operated, occupied, controlled or leased by the
Company or any of its Subsidiaries or were present on any other facility at the
time it ceased to be owned, operated, occupied, controlled or leased by the
Company. The Hazardous Materials Activities of the Company and its Subsidiaries
prior to the Closing have not resulted in the exposure of any person to a
Hazardous Material in a manner which has caused or could reasonably be expected
to cause an adverse health effect to any such person. Neither the Company nor
any Subsidiary has entered into any agreement that may require it to guarantee,
reimburse, pledge, defend, hold harmless or indemnify any other party with
respect to liabilities arising out of Environmental Laws, or the Hazardous
Materials Activities of the Company, any of its Subsidiaries or any other
Person. The Company and its Subsidiaries have registered as a “producer” where
required in accordance with European Directive 2002/95/EC on the restriction of
the use of certain hazardous substances in electrical and electronic equipment
(“RoHS Directive”) and European Directive 2002/96/EC on waste electrical and
electronic equipment (“WEEE Directive”). The Seller Parties and the Purchased
Companies have verified with its suppliers that all products that the Company
and its Subsidiaries acquire from its suppliers and sell into the EU comply with
the RoHS Directive.

 

Section 3.23                                          Related Party
Transactions. Except as described in the SEC Documents or except as contemplated
hereby, there are no existing material arrangements or proposed material
transactions between the Company or any Subsidiary and (i) any officer, director
or equityholder of the Company or any Subsidiary or any member of the immediate
family of any of the foregoing Persons or (ii) any business (corporate or
otherwise) which any of the foregoing Persons owns, directly or indirectly, or
in which any of the foregoing Persons has an ownership interest, or which would
otherwise be required to be disclosed pursuant to Item 404 of Regulation S-K
under the Securities Act.

 

Section 3.24                                          Broker’s, Finder’s or
Similar Fees. Except as set forth on Section 3.24 of the Disclosure Schedule,
there are no brokerage commissions, finder’s fees or similar fees or commissions
payable by the Company in connection with the transactions contemplated hereby
based on any agreement, arrangement or understanding with the Company or any
action taken by any such Person.

 

Section 3.25                                          Internal Controls and
Compliance with the Sarbanes-Oxley Act. The Company, its Subsidiaries and the
Board of Directors are in compliance with the Sarbanes-Oxley

 

19

--------------------------------------------------------------------------------


 

Act of 2002 and all rules and regulations promulgated thereunder
(“Sarbanes-Oxley”) and the rules and regulations of the Nasdaq. Except as
disclosed in Section 3.25 of the Disclosure Schedule, the Company and its
Subsidiaries maintain a system of internal controls, including, but not limited
to, disclosure controls and procedures, internal controls over accounting
matters and financial reporting, an internal audit function and legal and
regulatory compliance controls (collectively, “Internal Controls”) that comply
with the Securities Act, the Exchange Act, Sarbanes-Oxley, the auditing
principles, rules, standards and practices applicable to auditors of “issuers”
(as defined in Sarbanes-Oxley) promulgated or approved by the Public Company
Accounting Oversight Board and the rules and  regulations of the Nasdaq and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are overseen by
the Audit Committee of the Board of Directors (the “Audit Committee”) in
accordance with the rules and regulations of the Nasdaq. The Company has not
publicly disclosed or reported to the Audit Committee or the Board of Directors,
and within the next 135 days the Company or any Subsidiary does not reasonably
expect to publicly disclose or report to the Audit Committee or the Board of
Directors, a significant deficiency, material weakness, change in Internal
Controls or fraud involving management or other employees who have a significant
role in Internal Controls, any violation of, or failure to comply with, the
Securities Laws, or any matter which, if determined adversely, would have a
material adverse effect on the Condition of the Company or any Subsidiary.

 

Section 3.26                                          Solvency. The Company or
any Subsidiary has not: (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors; (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (v) admitted in writing its inability to pay
its debts as they come due; or (vi) made an offer of settlement, extension or
composition to its creditors generally.

 

Section 3.27                                          Government Contracts and
Government Bids.

 


(A)                                  EXCEPT AS SET FORTH ON SECTION 3.27 OF THE
DISCLOSURE SCHEDULE, SINCE SEPTEMBER 1, 2001, THE COMPANY AND THE SUBSIDIARIES
HAS BEEN LEGALLY AND VALIDLY AWARDED EACH OF THE GOVERNMENT CONTRACTS. NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY FINANCING ARRANGEMENT
OR ASSIGNMENT OF PROCEEDS OR CLAIMS WITH RESPECT TO THE PERFORMANCE OF ANY
GOVERNMENT CONTRACT. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY
TO ANY GOVERNMENT CONTRACT WHICH REQUIRES THE COMPANY OR ANY OF ITS SUBSIDIARIES
TO OBTAIN OR MAINTAIN A SECURITY CLEARANCE WITH ANY GOVERNMENTAL AUTHORITY.
SECTION 3.27 OF THE DISCLOSURE SCHEDULE IDENTIFIES (I) EACH FIXED PRICE
GOVERNMENT  CONTRACT WHICH INVOLVES PROSPECTIVE PAYMENTS OR EXPENDITURES BY THE
COMPANY OR ITS SUBSIDIARIES OF MORE THAN $250,000, AND (II) EACH GOVERNMENT 
CONTRACT THAT IS MATERIAL TO THE CONDITION OF THE COMPANY OTHER THAN THOSE FILED
AS AN EXHIBIT TO OR DESCRIBED IN THE SEC DOCUMENTS.


 


(B)                                 NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED AND NO BASIS EXISTS FOR ANY OF THE FOLLOWING WITH
RESPECT TO ANY OF THEIR GOVERNMENT CONTRACTS: (I) A TERMINATION FOR DEFAULT,
(II) A TERMINATION FOR CONVENIENCE, (III) A CURE OR SHOW CAUSE NOTICE, (IV) A NO
COST TERMINATION, (V) THE RESCISSION OR CANCELLATION OF ANY CONTRACT, (VI) A
STOP-WORK OR SUSPENSION OF WORK ORDER; (VII) THE ASSESSMENT OF DAMAGES AGAINST
THE COMPANY OR ITS SUBSIDIARIES, (VIII) ANY PRICE REDUCTIONS AGAINST THE COMPANY
OR ITS SUBSIDIARIES FOR DEFECTIVE COST OR PRICING DATA OR, FOR ANY GSA
SCHEDULE CONTRACT, FOR INCORRECT COST OR PRICING INFORMATION

 

20

--------------------------------------------------------------------------------


 


OR DATA OR (IX) A CLAIM FOR RECOUPMENT OR SETOFF OF PAYMENTS PREVIOUSLY MADE TO
THE COMPANY OR ITS SUBSIDIARIES.


 


(C)                                  ALL FACTS SET FORTH BY THE COMPANY OR ITS
SUBSIDIARIES IN ANY CERTIFICATION, REPRESENTATION OR DISCLOSURE, AND ALL TEST
AND INSPECTION RESULTS, SUBMITTED BY THE COMPANY OR ITS SUBSIDIARIES WITH
RESPECT TO ANY GOVERNMENT CONTRACT OR GOVERNMENT BID WERE CURRENT, ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE OF SUBMISSION AND THE COMPANY
AND ITS SUBSIDIARIES HAS COMPLIED WITH SUCH CERTIFICATIONS, REPRESENTATIONS,
DISCLOSURES, TESTS AND INSPECTIONS.


 

Section 3.28                                          Export Controls. Except as
set forth in Section 3.28 of the Disclosure Schedule, the Company and each
Subsidiary has been and is in compliance in all material respects with all
United States or foreign import and export laws and regulations (including
without limitation those laws under the authority of U.S. Departments of
Commerce (Bureau of Industry and Security) codified at 15 CFR, Parts 700-799,
Homeland Security (Customs and Border Protection) codified at 19 CFR, Parts
1-199, State (Directorate of Defense Trade Controls) codified at 22 CFR, Parts
103, 120-130 and Treasury (Office of Foreign Assets Control) codified at 31 CFR,
Parts 500-599). Except as set forth in Section 3.28 of the Disclosure Schedule,
neither the Company nor any Subsidiary has, within the last five years, violated
in any material respect any United States or foreign import or export laws, been
the subject of an investigation or inquiry or subject to civil or criminal
penalties imposed by a Governmental Authority or made a voluntary disclosure
with respect to violations of such laws. Section 3.28 of the Disclosure
Schedule sets forth all valid and pending export control licenses, agreements
and/or approvals required to be amended, assumed or transferred as a result of,
or in connection with, the transactions contemplated hereby.

 

Section 3.29                                          Foreign Corrupt Practices
Act. The Company, the Subsidiaries and, to the Knowledge of the Company, their
employees are in compliance with the U.S. Foreign Corrupt Practices Act, as
amended, including without limitation the books and records provisions thereof.

 

Section 3.30                                          Outstanding Obligations.
As of, and including, the Effective Date, under the Existing Notes, the
outstanding principal balance is $7,558,654 and the outstanding interest due
under the Existing Notes is $158,915. Interest on the Existing Notes currently
accrues at an annual rate of 8.8269%. The interest payment due to the holders of
the Existing Notes on October 31, 2007 equals $181,155; the principal payment
due to the holders of the Existing Notes on November 1, 2007 equals $472,115.

 

Section 3.31                                          Full Disclosure. The
statements by the Company contained in this Agreement, the exhibits to this
Agreement, the certificates and documents required to be delivered by the
Company and its Subsidiaries to the Purchasers under this Agreement and in the
information delivered to the Purchasers and its representatives, taken together
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained in
this Agreement and any other Transaction Documents not materially misleading in
light of the circumstances under which such statements were made.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES BY THE PURCHASER

 

Each of the Purchasers hereby represents and warrants, severally and not
jointly, to the Company as of the date hereof and as of each Closing Date as
follows:

 

21

--------------------------------------------------------------------------------


 

Section 4.1                                                Existence and Power.
Such Purchaser (a) is a limited partnership, corporation, partnership or limited
liability company duly organized and validly existing under the laws of the
jurisdiction of its formation and (b) has the requisite partnership, corporate
or limited liability company, as the case may be, power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Documents to which it is a party.

 

Section 4.2                                                Authorization; No
Contravention. The execution, delivery and performance by such Purchaser of this
Agreement and each of the other Transaction Documents to which it is a party and
the transactions contemplated hereby and thereby, (a) have been duly authorized
by all necessary partnership, corporate or limited liability company, as the
case may be, action, (b) do not contravene the terms of such Purchaser’s
organizational documents, or any amendment thereof, (c) do not violate, conflict
with or result in any breach or contravention of, or the creation of any Lien
under, any Contractual Obligation of such Purchaser or any Requirement of Law
applicable to such Purchaser, and (d) do not violate any Orders of any
Governmental Authority against, or binding upon, such Purchaser.

 

Section 4.3                                                Governmental
Authorization; Third Party Consents. No approval, consent, compliance,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person, and no lapse of a waiting period
under any Requirement of Law, is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, such Purchaser of
this Agreement and each of the other Transaction Documents to which it is a
party or the transactions contemplated hereby and thereby.

 

Section 4.4                                                Binding Effect. This
Agreement and each of the other Transaction Documents to which it is a party
have been duly executed and delivered by such Purchaser and constitutes the
legal, valid and binding obligations of such Purchaser, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

 

Section 4.5                                                Restricted
Securities. Such Purchaser understands that the Notes to be issued to the
Purchasers pursuant to this Agreement will not be registered at the time of
their issuance under the Securities Act for the reason that the sale provided
for in this Agreement is exempt pursuant to Section 4(2) of the Securities Act
and that the reliance of the Company on such exemption is predicated in part on
such Purchaser’s representations set forth herein.

 

Section 4.6                                                Accredited Investor.
Such Purchaser is an “Accredited Investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, as presently in effect.

 

Section 4.7                                                Broker’s, Finder’s or
Similar Fees. There are no brokerage commissions, finder’s fees or similar fees
or commissions payable by such Purchaser in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
such Purchaser or any action taken by such Purchaser.

 

22

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS

 

While any Obligations are outstanding, without the prior written consent of the
holders of a majority in aggregate principal amount of the outstanding Notes:

 

Section 5.1                                                Access. To the extent
permitted by Law and not in contravention of the rights of third parties, the
Company shall permit representatives of the Purchasers reasonable access to
examine the corporate books and make copies or extracts from such corporate
books and to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the principal officers and employees of the Company upon
request, all during regular business hours, as often as the Purchasers
may reasonably request; provided, however, that the Purchasers or their
representatives, as the case may be, shall hold all information so received in
strict confidence, shall not trade in the Common Shares while in possession of
material non-public information, and shall use such information only for the
purpose of enforcement of this Agreement or the Transaction Documents and for
the valuation of its investment in the Company.

 

Section 5.2                                                Tax Law Compliance.
The Company shall pay all transfer, excise, withholding and similar Taxes (not
including income or franchise Taxes) that it is obligated by applicable Law to
so pay in connection with the issuance, sale, delivery or transfer by the
Company to the Purchaser of the Notes. The Company shall not be responsible for
any Taxes in connection with the transfer by the Purchasers of any Notes or any
other Taxes which it is not obligated by applicable Law to pay in its capacity
as borrower.

 

Section 5.3                                                Security Agreement,
Pledge Agreement and Guaranty. Upon the funding of the Tranche 2 Notes, the
Company and each domestic Subsidiary shall grant to the Collateral Agent, for
the benefit of the Purchasers, a perfected lien on and security interest in,
subject to Permitted Liens, all of its assets and properties, whether now or
hereafter existing, owned or acquired, all in accordance with the terms of the
Security Agreement and Pledge Agreement, as applicable. The Company shall assist
the Collateral Agent with any and all filings necessary or appropriate and
reasonably requested by the Collateral Agent for the perfection of the security
interests granted under this Agreement. Upon the formation of a new domestic
Subsidiary, the Company shall cause such Subsidiary to execute the Guaranty and
the Security Agreement.

 

Section 5.4                                                Stop-Orders. The
Company will advise the Purchasers promptly after it receives any notice of
issuance by the SEC, any state securities commission or any other regulatory
authority of any cease trade order, stop order or of any Order preventing or
suspending any offering of or trading in any securities of the Company, or of
the suspension of the qualification of the Common Shares for offering or sale in
any jurisdiction, or the initiation of any Proceeding for any such purpose.

 

Section 5.5                                                Listing. The Company
shall use its reasonable best efforts to maintain the listing of the Common
Stock on the Nasdaq, including, without limitation, (i) taking all actions
reasonably related to maintaining Nasdaq listing standards, and (ii) refraining
from taking actions reasonably expected to cause the Company to not meet Nasdaq
listing standards. The Company shall provide the Purchasers copies of all
correspondence between the Company and the Nasdaq promptly upon receipt thereof.
If required by the Nasdaq, the Company shall apply to list the Common Stock on
The Nasdaq Global Market promptly (but in no event later than fifteen (15)
Business Days) upon becoming eligible to do so.

 

23

--------------------------------------------------------------------------------


 

Section 5.6                                                Market Regulations.
The Company shall notify Nasdaq of, and make all necessary filings with federal
or state securities regulators in accordance with their requirements in
connection with, the transactions contemplated by this Agreement and the other
Transaction Documents, and shall take all other necessary action and Proceedings
as may be required and permitted by applicable Law, for the legal and valid
issuance of the Notes to the Purchasers, and promptly provide copies of all such
notices and filings to the Purchasers.

 

Section 5.7                                                Reporting
Requirements. The Company will timely make all filings required to be filed with
the SEC or any state securities regulator, including (i) all periodic reports
required under the Exchange Act; (ii) definitive proxy statements, (iii) reports
on Form 8-K report and (iv) such other reports as the Company may be required to
file from time to time pursuant to applicable securities Laws, taking into
account any and all extensions granted or permitted by the applicable securities
regulator, and refrain from terminating its status as a reporting issuer.

 

Section 5.8                                                Information.

 


(A)                                  THE COMPANY SHALL DELIVER TO THE PURCHASERS
WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, A COPY OF THE
FINANCIAL STATEMENTS OF THE COMPANY FOR SUCH MONTH AND FOR THE FISCAL YEAR TO
DATE, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR CONTROLLER OF THE COMPANY TO
PRESENT FAIRLY THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND OTHER
INFORMATION PRESENTED THEREIN AND TO HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR END ADJUSTMENTS AND EXCEPT THAT NO
FOOTNOTES NEED BE INCLUDED WITH SUCH FINANCIAL STATEMENTS;


 


(B)                                 THE COMPANY SHALL DELIVER TO THE PURCHASERS
WITHIN NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE COMPANY,
(I) COPIES OF THE AUDITED FINANCIAL STATEMENTS OF THE COMPANY FOR SUCH YEAR,
AUDITED BY NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AND
(II) COPIES OF THE UNQUALIFIED OPINIONS AND MANAGEMENT LETTERS DELIVERED BY SUCH
ACCOUNTANTS IN CONNECTION WITH SUCH FINANCIAL STATEMENTS.


 


(C)                                  THE COMPANY SHALL DELIVER TO THE PURCHASERS
AS SOON AS POSSIBLE AND IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS AFTER THEY
ARE SENT, MADE AVAILABLE OR FILED, COPIES OF ALL REGISTRATION STATEMENTS AND
REPORTS FILED BY THE COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION AND ALL
REPORTS, PROXY STATEMENTS AND FINANCIAL STATEMENTS SENT OR MADE AVAILABLE BY THE
COMPANY TO ITS SHAREHOLDERS GENERALLY.


 


(D)                                 ALL MATERIAL NON-PUBLIC INFORMATION AND
DATA, IN WHATEVER FORM, OBTAINED BY THE PURCHASERS IN RESPECT OF THE COMPANY AND
THE SUBJECT-MATTER OF THIS AGREEMENT (THE “CONFIDENTIAL INFORMATION”) SHALL BE
HELD BY THE PURCHASERS IN THE STRICTEST CONFIDENCE AND SHALL NOT BE DISCLOSED TO
ANY THIRD PARTY; PROVIDED, THAT SUCH CONFIDENTIAL INFORMATION MAY BE DISCLOSED
IF THE DISCLOSURE (I) IS MADE WITH THE CONSENT OF THE COMPANY, (II) IS MADE TO
AN AFFILIATE (INCLUDING ANY GENERAL PARTNER, MANAGER, DIRECTOR, OFFICER OR
EMPLOYEE) OF ANY PURCHASER OR OF ANY AFFILIATE, AND SUCH AFFILIATE AGREES TO BE
SUBJECT TO SUCH CONFIDENTIALITY PROVISIONS, (III) IS REQUIRED BY LAW OR BY A
GOVERNMENTAL AUTHORITY, (IV) IS IN RESPECT OF INFORMATION OR DATA THAT IS IN THE
PUBLIC DOMAIN AT THE TIME OF THE DISCLOSURE THROUGH NO FAULT OF THE PURCHASER OR
ANY PARTY TO WHICH IT HAS DISCLOSED THE INFORMATION, (V) IS MADE TO THE
PURCHASERS’ ADVISORS OR REPRESENTATIVES, WHICH AGREE TO MAINTAIN THE
CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION OR (VI) IS RECEIVED FROM A THIRD
PARTY NOT SUBJECT TO CONFIDENTIALITY OBLIGATIONS WITH RESPECT TO SUCH
INFORMATION. THE PURCHASERS SHALL USE COMMERCIALLY REASONABLY EFFORTS TO CAUSE
THEIR AFFILIATES, EMPLOYEES, MEMBERS, AGENTS, REPRESENTATIVES, ADVISORS AND
OTHER RELATED PARTIES, TO OBSERVE THE RESTRICTIONS SET FORTH THIS
SECTION 5.8(B) AS IF

 

24

--------------------------------------------------------------------------------


 


THEY WERE THE PURCHASER, AND THE PURCHASERS SHALL BE RESPONSIBLE TO THE COMPANY
FOR ANY BREACH OF THE PROVISIONS OF THIS SECTION 5.8(B) BY ANY OF SUCH PARTIES.


 

Section 5.9                                                Insurance. The
Company shall and shall cause each Subsidiary to maintain insurance
(i) covering, without limitation, fire, theft, burglary, public liability,
property damage, product liability and workers’ compensation and (ii) on all
property and assets material to the operation of the business, all in amounts
customary for the Company’s industry. The Company shall, and shall cause each of
its Subsidiaries to, pay all insurance premiums payable by them.


 

Section 5.10                                          Properties. The Company
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary repairs,
renewals, replacements, additions and improvements thereto. The Company will at
all times comply in all material respects with each provision of all leases to
which it is a party or under which it occupies property.

 

Section 5.11                                          Notification of Certain
Matters. Promptly upon the occurrence thereof, written notice of: (i) the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which is likely to cause any representation or warranty of the Company contained
in this Agreement to be untrue or inaccurate at or prior to a Closing Date,
(ii) any failure of the Company to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder,
(iii) any other Event of Default under the Notes or any other event or
circumstance that could reasonably be expected to result in a Material Adverse
Effect, or (iv) any holder of an Existing Note electing to convert all or a
portion of such Existing Note into shares of Common Stock in accordance with the
terms thereof; provided, however, that the delivery of any notice pursuant to
this Section 5.11 shall not (a) limit or otherwise affect any remedies available
to the party receiving such notice or (b) constitute an acknowledgment or
admission of a breach of this Agreement. No disclosure by the Company pursuant
to this Section 5.11 shall be deemed to amend or supplement the Disclosure
Schedule or prevent or cure any misrepresentations, breach of warranty or breach
of covenant.

 

Section 5.12                                          Taxes and Other
Indebtedness. The Company and its Subsidiaries shall promptly pay and discharge
when due (i) all Taxes prior to the date upon which penalties accrue thereon,
(ii) all Indebtedness which, if unpaid, could become a Lien upon the property of
the Company or its Subsidiaries and (iii) all other Indebtedness which, if
unpaid, could reasonably be expected to have a Material Adverse Effect, except
such Indebtedness as may in good faith be contested or disputed, or for which
arrangements for deferred payment have been made, provided that in each such
case appropriate reserves are maintained.

 

Section 5.13                                          General Business
Operations. Each of the Company and its Subsidiaries shall (i) preserve and
maintain its corporate existence and all of its rights, privileges and
franchises reasonably necessary to the conduct of its business, (ii) conduct its
business activities in compliance with Law applicable to such Person, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (iii) maintain its chief executive office and principal place of at the
address specified in Section 8.7 unless it shall have given Purchasers thirty
(30) days’ prior written notice of its intent to change the location thereof,
and (iv) not change its jurisdiction of organization, entity type or any
organizational identification number issued by its state of incorporation unless
it shall have given Purchasers thirty (30) days’ prior written notice of its
intent to make such change.

 

25

--------------------------------------------------------------------------------


 

Section 5.14                                          Observer Rights. As of the
Effective Date, each of RockPort and NGP shall be allowed one representative
(the “RockPort Observer” and the “NGP Observer,” respectively, and together, the
“Observers”) of its choice, to attend all meetings of the Board of Directors and
all meetings of committees of the Board of Directors in a nonvoting capacity. In
connection therewith, the Company shall provide the Observers with copies of all
notices, minutes, consents and other materials, financial or otherwise, which
the Company provides to its Board of Directors; provided, however, that the
Company reserves the right to exclude such Observers from access to any material
or meeting or portion thereof if the Company in good faith believes that such
exclusion is necessary to preserve the attorney-client privilege. This right
shall expire as to RockPort or NGP at such time that such entity no longer holds
any Notes.

 

Section 5.15                                          Liquidity Covenant. The
Company shall maintain at all times cash and Cash Equivalents, measured on a
consolidated basis, of at least $1,000,000. The Company shall notify the
Purchasers promptly in the event that (i) the Company’s cash and Cash
Equivalents, measured on a consolidated basis, falls below $1,000,000 or
(ii) the Company reasonably expects its cash and Cash Equivalents, measured on a
consolidated basis, to fall below $1,000,000.

 

Section 5.16                                          Indebtedness. Neither the
Company nor any of its Subsidiaries shall create, incur, assume or permit to
exist any Indebtedness other than Permitted Indebtedness.

 

Section 5.17                                          Liens. Neither the Company
nor any of its Subsidiaries shall create, incur, assume or permit to exist any
Lien on or with respect to any of its assets or property of any character,
whether now owned or hereafter acquired, except for Permitted Liens.

 

Section 5.18                                          Asset Dispositions.
Neither the Company nor any of its Subsidiaries shall sell, lease, transfer,
license or otherwise dispose of (collectively, a “Transfer”) any of its assets
or property, whether now owned or hereafter acquired, except Transfers in the
ordinary course of its business consisting of (A) the sale of inventory, (B) the
non-exclusive licensing of Intellectual Property, or (C) the sale of worn-out or
obsolete equipment.

 

Section 5.19                                          Mergers, Acquisitions,
Etc.. Neither the Company nor any of its Subsidiaries shall consolidate or merge
with or into any other Person or permit any other Person to merge into it, or
acquire all or substantially all of the assets or the assets constituting a
division or the capital stock of any other Person. No Subsidiary shall, nor
shall the Company permit any Subsidiary to, issue any Equity Securities other
than those in existence as of the Effective Date.

 

Section 5.20                                          Investments. Neither the
Company nor any of its Subsidiaries shall make any Investment except for
Permitted Investments. Neither the Company nor any of its Subsidiaries shall
create, acquire or permit to exist any Subsidiary other than those in existence
as of the Effective Date.

 

Section 5.21                                          Dividends, Redemptions,
Etc.. Other than the issuance of Common Stock upon the conversion of outstanding
warrants or options and/or the conversion of convertible securities outstanding
as of the date of this Agreement or as a payment of principal or interest on the
Existing Notes in accordance with the terms thereof, neither Company nor any of
its Subsidiaries shall (i) pay any dividends or make any distributions on its
Equity Securities; (ii) purchase, redeem, retire, defease or otherwise acquire
for value any of its Equity Securities (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements or
similar arrangements in an aggregate

 

26

--------------------------------------------------------------------------------


 

amount not to exceed One Million Dollars ($1,000,000)); (iii) return any capital
to any holder of its Equity Securities; (iv) make any distribution of assets,
Equity Securities, obligations or securities to any holder of its Equity
Securities; or (v) set apart any sum for any such purpose; provided, however,
that any Subsidiary may pay cash dividends to Company and the Company may pay
dividends payable solely in Common Stock.

 

Section 5.22                                          Indebtedness Payments.
Neither Company nor any of its Subsidiaries shall (i) prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Indebtedness for borrowed money (other than amounts due under the
Notes or the Existing Notes in accordance with the terms of this Agreement) or
lease obligations, (ii) amend, modify or otherwise change the terms of any
Indebtedness for borrowed money (other than the Obligations) or lease
obligations so as to accelerate the scheduled repayment thereof or (iii) repay
any notes to officers, directors or shareholders.

 

Section 5.23                                          Affiliate Transactions.
Neither Company nor any of its Subsidiaries shall enter into any contractual
obligation with any Affiliate or engage in any other transaction with any
Affiliate except in the ordinary course of business upon terms at least as
favorable to the Company or such Subsidiary as an arms-length transaction with
unaffiliated Persons.

 

Section 5.24                                          Option Agreements. Unless
otherwise approved by the holders of a majority in aggregate principal amount of
the outstanding Notes, the Company shall not amend any option agreements that
are outstanding on the date of this Agreement to provide for the acceleration of
vesting or to extend the exercise period during which an option can be exercised
following the termination of an optionee’s service provider status.

 

Section 5.25                                          Search Committee. Promptly
following the Effective Date, the Board of Directors shall establish and
maintain the existence of a special committee of the Board of Directors with
(i) the power to initiate searches for, and to recruit, retain and replace the
chief executive officer of the Company and (ii) the ability to retain an
executive search firm to manage any search for a chief executive officer
initiated by the Search Committee; provided, that such committee in its sole
discretion may elect to refer a decision on such matters to the Board of
Directors.

 

Section 5.26                                          Offer to Purchase Notes.
In the event that the transactions contemplated by the Offer to Purchase Notes
are not consummated on or prior to November 9, 2007 for any reason, the Company
shall take all actions necessary to effect the prepayment of the Existing Notes
in accordance with Section 12(b) thereof as soon as practicable.

 

Section 5.27                                          Notice of Prepayment.
Promptly following the Effective Date, but in no event greater than two
(2) Business Days following the Effective Date, the Company shall deliver the
Notice of Prepayment to the holders of the Existing Notes.

 

Section 5.28                                          Termination of Covenants.
Other than as provided for by their terms, the covenants set forth in this
Article V shall continue in effect until all Obligations, including the full
principal amount, all accrued but unpaid interest outstanding and any other
amounts owed on the Notes are repaid in full.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI
PREEMPTIVE RIGHTS

 

Section 6.1                                      Subsequent Offerings. Each
Purchaser shall have a right of first refusal to purchase its pro rata share of
fifty percent (50%) of all New Securities (as defined below) that the Company
may, from time to time, propose to sell and issue after the date of this
Agreement. Each Purchaser’s pro rata share is based on such Purchaser’s pro rata
portion of the aggregate principal amount of the Notes purchased hereunder. Each
Purchaser shall be entitled to apportion the right to purchase New Securities
among itself and its general partners, limited partners, members and Affiliates
in such proportions as it deems appropriate.

 

Section 6.2                                      Exercise of Rights. If the
Company proposes to issue any New Securities, it shall give each Purchaser
written notice of its intention, describing the New Securities, the price and
the terms and conditions upon which the Company proposes to issue the same. Each
Purchaser shall have twenty (20) days from the giving of such notice to agree to
purchase its pro rata share of fifty percent (50%) of the New Securities for the
price and upon the terms and conditions specified in the notice by giving
written notice to the Company and stating therein the quantity of New Securities
to be purchased. Notwithstanding the foregoing, the Company shall not be
required to offer or sell such New Securities to any Purchaser who would cause
the Company to be in violation of applicable federal securities laws by virtue
of such offer or sale.

 

Section 6.3                                      Issuance of New Securities to
Other Persons. If not all of the Purchasers elect to purchase their pro rata
share of fifty percent (50%) of the New Securities, then the Company shall
promptly notify in writing the Purchasers who do so elect and shall offer such
Purchasers the right to acquire such unsubscribed shares. Each such Purchaser
shall have ten (10) days after receipt of such notice to notify the Company of
its election to purchase all or a portion thereof of the unsubscribed shares. If
the Purchasers fail to exercise in full the rights of first refusal, the Company
shall have ninety (90) days thereafter to sell the New Securities in respect of
which the Purchaser’s rights were not exercised, at a price and upon general
terms and conditions not more favorable to the purchasers thereof than specified
in the Company’s notice to the Purchasers pursuant to Section 6.2 hereof. If the
Company has not sold such New Securities within ninety (90) days of the notice
provided pursuant to Section 6.2, the Company shall not thereafter issue or sell
any New Securities, without first offering such securities to the Purchasers in
the manner provided above.

 

Section 6.4                                      Termination. The preemptive
rights provided in this Article VI shall remain in existence until all
Obligations hereunder are repaid in full; provided, however, that if the Company
does not consummate a bona fide financing transaction involving the issuance and
sale of Common Stock or Common Stock Equivalents to the Purchasers prior to the
repayment in full of the Obligations hereunder on substantially the terms and
conditions set forth in a term sheet dated on or around the date of this
Agreement, the preemptive rights provided in this Article VI shall remain in
existence until the earlier to occur of November 30, 2009 or the second
anniversary of the Tranche 2 Closing Date.

 

Section 6.5                                      Definition of New Securities.
For the purposes of this Article VI, “New Securities” shall mean, whether or not
authorized on the date hereof, any Common Stock, Common Stock Equivalent or any
other security of the Company or any of its subsidiaries; provided, however,
that “New Securities” do not include the following:

 

28

--------------------------------------------------------------------------------


 


(A)                                  ANY SECURITIES THAT ARE ISSUED OR GRANTED,
TO OFFICERS, DIRECTORS AND EMPLOYEES OF, OR CONSULTANTS OR ADVISORS TO, THE
COMPANY PURSUANT TO A STOCK GRANT, EMPLOYEE RESTRICTED STOCK PURCHASE AGREEMENT,
OPTION PLAN OR PURCHASE PLAN OR OTHER STOCK INCENTIVE PROGRAM OR OTHERWISE AS
PART OF THEIR COMPENSATION ARRANGEMENT, WHERE SUCH ISSUANCE AND GRANTS ARE
APPROVED BY THE BOARD OF DIRECTORS, OR ANY SECURITIES ISSUED IN RESPECT OF THE
EXERCISE OF ANY SUCH SECURITIES;


 


(B)                                 ANY SECURITIES ISSUED IN CONNECTION WITH ANY
STOCK SPLIT, STOCK DIVIDEND, RECLASSIFICATION, REORGANIZATION OR SIMILAR EVENT
BY THE COMPANY;


 


(C)                                  ANY SECURITIES ISSUED OR TO BE ISSUED
PURSUANT TO AN ACQUISITION OR MERGER OF ANOTHER COMPANY THAT IS APPROVED BY THE
BOARD OF DIRECTORS (NOT PRIMARILY FOR THE PURPOSE OF OBTAINING CASH);


 


(D)                                 ANY SECURITIES ISSUED UPON THE CONVERSION OF
CONVERTIBLE SECURITIES OR UPON THE EXERCISE OR RIGHTS, OPTIONS OR WARRANTS, IN
EACH CASE OUTSTANDING AS OF THE CLOSING DATE (AS DEFINED IN THE PURCHASE
AGREEMENT), PROVIDED THAT SUCH EXERCISE OR CONVERSION OCCURS IN ACCORDANCE WITH
THE TERMS THEREOF WITHOUT AMENDMENT OR MODIFICATION;


 


(E)                                  ANY SECURITIES ISSUED IN CONNECTION WITH
THE PAYMENT OF PRINCIPAL AND/OR INTEREST PURSUANT TO THE EXISTING NOTES;


 


(F)                                    SECURITIES ISSUED IN CONNECTION WITH A
BONA FIDE JOINT VENTURE, STRATEGIC PARTNERSHIP OR STRATEGIC ALLIANCE APPROVED BY
THE BOARD OF DIRECTORS, THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE CAPITAL;
AND


 


(G)                                 ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS
ISSUED PURSUANT TO A BONA FIDE FIRM COMMITMENT UNDERWRITTEN PUBLIC OFFERING WITH
A NATIONALLY RECOGNIZED UNDERWRITER IN AN AGGREGATE OFFERING AMOUNT GREATER THAN
$20,000,000.


 

ARTICLE VII
LEGENDS

 

Section 7.1                                                Legends. Each
certificate representing any of the Notes shall bear legends substantially in
the following form:

 

“THIS NOTE HAS BEEN ACQUIRED BY THE HOLDER FOR ITS OWN ACCOUNT, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH SUCH STATE SECURITIES LAWS, IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/OR
COMPLIANCE IS NOT REQUIRED.”

 

The Company may instruct its transfer agent not to register the transfer of the
Notes, unless the conditions specified in the foregoing legend are satisfied.

 

Section 7.2                                                Removal of Legends.
Any legend endorsed on a certificate pursuant to Section 6.1 and the stop
transfer instructions with respect to such Notes as it applies to Section 6.1

 

29

--------------------------------------------------------------------------------


 

shall be removed and the Company shall issue a certificate without such legend
to the holder of such Notes (i) if such legend may be properly removed under the
terms of Rule 144 promulgated under the Securities Act or another exemption
under the Securities Act or (ii) if such holder provides the Company with an
opinion of counsel for such holder, reasonably satisfactory to legal counsel for
the Company, to the effect that a sale, transfer or assignment of such Notes
may be made without Registration.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1                                                Indemnity. The
Company agrees to indemnify and defend and hold harmless the Purchasers, their
Affiliates, successors and assigns and each of their respective officers,
directors, members, partners, employees and agents (each, a “Indemnified Party,”
and collectively, the “Indemnified Parties”) from and against, and agrees to pay
or cause to be paid to the Indemnified Parties all amounts equal to the sum of,
any and all claims, demands, costs, expenses, losses and other liabilities of
any kind (“Losses”) that the Indemnified Parties may incur or suffer (including
without limitation all reasonable legal fees and expenses) which arise or result
from any breach of any of its representations or warranties, or failure by the
Company to perform any of its covenants or agreements, in, or any transactions
contemplated by, this Agreement or any other Transaction Document or any
certificate or document delivered pursuant to this Agreement or any other
Transaction Document, including but not limited to any third party claims
arising or resulting in connection therewith, except to the extent such Losses
arise out of the gross negligence or willful misconduct of such Indemnified
Party. The rights of the Purchasers hereunder shall be in addition to, and not
in lieu of, any other rights and remedies which may be available to them by law
or under this Agreement or the Transaction Documents.

 

Section 8.2                                                Procedures. If a
third party shall notify an Indemnified Party with respect to any matter that
may give rise to a claim for indemnification under the indemnity set forth above
in Section 7.1, the procedures set forth below shall be followed.

 


(A)                                  NOTICE. THE RESPECTIVE INDEMNIFIED PARTY
SHALL GIVE TO THE COMPANY (THE “INDEMNIFYING PARTY”) WRITTEN NOTICE OF ANY CLAIM
FOR WHICH INDEMNITY MAY BE SOUGHT UNDER SECTION 7.1 PROMPTLY BUT IN ANY EVENT
WITHIN 30 DAYS AFTER THE INDEMNIFIED PARTY RECEIVES NOTICE THEREOF, PROVIDED,
HOWEVER, THAT FAILURE BY THE INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY IT SHALL OTHERWISE HAVE
PURSUANT TO THIS AGREEMENT EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
ACTUALLY PREJUDICED BY SUCH FAILURE. SUCH NOTICE SHALL SET FORTH IN REASONABLE
DETAIL (X) THE BASIS FOR SUCH POTENTIAL CLAIM AND (Y) THE DOLLAR AMOUNT, OR AN
ESTIMATED DOLLAR AMOUNT, AS APPLICABLE, OF SUCH CLAIM. THE INDEMNIFYING PARTY
SHALL HAVE A PERIOD OF 30 DAYS WITHIN WHICH TO RESPOND THERETO. IF THE
INDEMNIFYING PARTY DOES NOT RESPOND WITHIN SUCH 30-DAY PERIOD, THE INDEMNIFYING
PARTY SHALL BE DEEMED TO HAVE ACCEPTED RESPONSIBILITY FOR SUCH INDEMNITY.


 


(B)                                 DEFENSE OF CLAIM. WITH RESPECT TO A CLAIM BY
A THIRD PARTY AGAINST AN INDEMNIFIED PARTY FOR WHICH INDEMNIFICATION MAY BE
SOUGHT UNDER THIS AGREEMENT, THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT, AT ITS
OPTION AND SUBJECT TO THE REMAINDER OF THIS SECTION 7.2, TO BE REPRESENTED BY
COUNSEL OF ITS CHOICE AND TO ASSUME THE DEFENSE OR OTHERWISE CONTROL THE
HANDLING OF ANY CLAIM, WHICH IS SET FORTH IN THE NOTICE SENT BY THE INDEMNIFIED
PARTY, BY NOTIFYING THE INDEMNIFIED PARTY IN WRITING TO SUCH EFFECT WITHIN 30
DAYS OF RECEIPT OF SUCH NOTICE; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT IT IF, IN THE INDEMNIFIED
PARTY’S REASONABLE JUDGMENT BASED UPON THE ADVICE OF COUNSEL, IT IS ADVISABLE IN
LIGHT OF THE SEPARATE INTERESTS OF THE INDEMNIFIED PARTY, TO BE REPRESENTED BY
SEPARATE COUNSEL (INCLUDING, AS APPLICABLE, LOCAL COUNSEL), AND IN THAT EVENT
THE REASONABLE FEES AND EXPENSES OF ONE SUCH

 

30

--------------------------------------------------------------------------------


 


SEPARATE COUNSEL SHALL BE PAID BY THE INDEMNIFYING PARTY PLUS APPROPRIATE LOCAL
COUNSEL, IF APPLICABLE, FOR ALL INDEMNIFIED PARTIES; AND, PROVIDED FURTHER, THAT
THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH
CLAIM UNLESS (I) THE INDEMNIFYING PARTY ACKNOWLEDGES FULLY THE RIGHTS OF THE
INDEMNIFIED PARTY (AND DOES NOT CONTEST, AS A WHOLE OR IN PART) THE INDEMNIFIED
PARTY’S INDEMNIFICATION RIGHTS FOR THE CLAIM, (II) THE COUNSEL SELECTED BY THE
INDEMNIFYING PARTY IS REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY,
(III) THE INDEMNIFIED PARTY IS KEPT INFORMED OF ALL MATERIAL DEVELOPMENTS AND IS
FURNISHED COPIES OF ALL MATERIAL PAPERS FILED OR SENT TO OR FROM THE OPPOSING
PARTY OR PARTIES AND (IV) THE INDEMNIFYING PARTY PROSECUTES THE DEFENSE OF SUCH
CLAIM WITH COMMERCIALLY REASONABLE DILIGENCE IN A MANNER WHICH DOES NOT
MATERIALLY PREJUDICE THE DEFENSE OF SUCH CLAIM. IF THE INDEMNIFYING PARTY DOES
NOT GIVE TIMELY NOTICE IN ACCORDANCE WITH THE PRECEDING SENTENCE, THE
INDEMNIFYING PARTY SHALL BE DEEMED TO HAVE GIVEN NOTICE THAT IT DOES NOT WISH TO
CONTROL THE HANDLING OF SUCH CLAIM. IN THE EVENT THE INDEMNIFYING PARTY ELECTS
(BY NOTICE IN WRITING WITHIN SUCH 30-DAY PERIOD) TO ASSUME THE DEFENSE OF OR
OTHERWISE CONTROL THE HANDLING OF ANY SUCH CLAIM FOR WHICH INDEMNITY IS SOUGHT,
THE INDEMNIFYING PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTY
FROM AND AGAINST ANY AND ALL REASONABLE PROFESSIONAL FEES (INCLUDING ATTORNEYS’
FEES, ACCOUNTANTS, CONSULTANTS AND ENGINEERING FEES) AND INVESTIGATION EXPENSES
INCURRED BY THE INDEMNIFIED PARTY AFTER IT PROVIDES NOTICE UNDER CLAUSE (A) AND
PRIOR TO SUCH ELECTION, NOTWITHSTANDING THE FACT THAT THE INDEMNIFYING PARTY
MAY NOT HAVE BEEN SO LIABLE TO THE INDEMNIFIED PARTY HAD THE INDEMNIFYING PARTY
NOT ELECTED TO ASSUME THE DEFENSE OF OR TO OTHERWISE CONTROL THE HANDLING OF
SUCH CLAIM. IN THE EVENT THAT THE INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE
OR OTHERWISE CONTROL THE HANDLING OF SUCH MATTER, THE INDEMNIFIED PARTY
MAY RETAIN COUNSEL, AS AN INDEMNIFICATION EXPENSE, TO DEFEND SUCH CLAIM.


 


(C)                                  FINAL AUTHORITY. THE PARTIES SHALL
COOPERATE IN THE DEFENSE OF ANY SUCH CLAIM AND EACH SHALL MAKE AVAILABLE ALL
BOOKS AND RECORDS WHICH ARE RELEVANT IN CONNECTION WITH SUCH CLAIM OR
LITIGATION. IN CONNECTION WITH ANY CLAIM WITH RESPECT TO WHICH THE INDEMNIFYING
PARTY HAS ASSUMED THE DEFENSE OR CONTROL, THE INDEMNIFYING PARTY WILL NOT
CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH RESPECT
TO ANY MATTER WHICH DOES NOT INCLUDE A PROVISION WHEREBY THE PLAINTIFF OR
CLAIMANT IN THE MATTER RELEASES THE INDEMNIFIED PARTY FROM ALL LIABILITY WITH
RESPECT THERETO, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WHICH
SHALL NOT BE UNREASONABLY WITHHELD. IN CONNECTION WITH ANY CLAIM WITH RESPECT TO
WHICH THE INDEMNIFYING PARTY HAS NOT ASSUMED THE DEFENSE OR CONTROL, THE
INDEMNIFIED PARTY MAY NOT COMPROMISE OR SETTLE SUCH CLAIM WITHOUT THE CONSENT OF
THE INDEMNIFYING PARTY, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(D)                                 CLAIMS BETWEEN THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY. ANY CLAIM FOR INDEMNIFICATION UNDER THIS AGREEMENT WHICH
DOES NOT RESULT FROM THE ASSERTION OF A CLAIM BY A THIRD PARTY SHALL BE ASSERTED
BY WRITTEN NOTICE GIVEN BY THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY. THE
INDEMNIFYING PARTY SHALL HAVE A PERIOD OF 30 DAYS WITHIN WHICH TO RESPOND
THERETO.


 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1                                                Waivers and
Amendments. Unless otherwise provided, any provision of this Agreement may be
amended, waived or modified upon the written consent of the Company and the
holders of a majority in aggregate principal amount of the outstanding Notes.

 

Section 9.2                                                Governing Law. This
Agreement and all actions arising out of or in connection with this Agreement
shall be governed by and construed in accordance with the Laws of the State of
New York, without regard to the conflict of laws provisions thereof.

 

31

--------------------------------------------------------------------------------


 

Section 9.3                                                Exclusive
Jurisdiction. In the event of any action or Proceeding brought by a Party
arising out of or in connection with this Agreement or any other Transaction
Document, the Parties consent to the exclusive jurisdiction of the federal and
state courts located in the State of New York for resolutions of such dispute,
and agree not to contest such exclusive jurisdiction or seek to transfer any
action relating to such dispute to any other jurisdiction. Each of the Parties
hereby submits to personal jurisdiction and waives any objection to venue in the
County of New York. Service of process on the Parties in any action arising out
of or relating to this Agreement shall be effective if mailed to the Parties in
accordance with Section 8.7 of this Agreement.

 

Section 9.4                                                Jury Waiver. THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.

 

Section 9.5                                                Entire Agreement.
This Agreement and the other Transaction Documents constitute the full and
entire understanding and agreement among the Parties with regard to the subjects
of this Agreement and the other Transaction Documents.

 

Section 9.6                                                Fees and Expenses. At
the Tranche 2 Closing, the Company shall pay all reasonable out-of-pocket
expenses and fees and disbursements, including reasonable attorneys’ and
accountants’ fees, incurred by the Purchasers and their representatives in
connection with (i) the negotiation and consummation of the transactions
contemplated hereunder, including any due diligence or other review conducted
prior to the negotiation of this Agreement, up to an aggregate amount of
$160,000, (ii) any amendment, modification or waiver, or consent with respect
to, any of the Transaction Documents or any documentation or agreements in
connection therewith requested by the Company (the “Transaction Expenses”) and
(iii) in connection with any attempt to enforce any right of the Purchasers
against the Company, any Subsidiary, or any Person that may be obligated to the
Purchasers by virtue of any of the Transaction Documents.

 

Section 9.7                                                Notices. All notices,
requests and other communications hereunder shall be in writing and shall be
deemed to have been duly given at the time of receipt if delivered by hand, or
at the time the sender receives confirmation of the facsimile transaction if
transmitted by facsimile, or three days after being mailed, registered or
certified mail, return receipt requested, with postage prepaid, or one day after
being mailed via overnight courier service, to the applicable Parties at the
address or facsimile number, as applicable, stated below or if any Party shall
have designated a different address or facsimile number by notice to the other
Parties given as provided above, then to the last address or facsimile number so
designated.

 

If to the Company:

 

SatCon Technology Corporation

27 Drydock Avenue

Boston, MA  02110

Telephone: (617) 897-2400

Facsimile: (617) 897-2401

Attention:  David B. Eisenhaure

 

32

--------------------------------------------------------------------------------


 

with a copy to:

 

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Telephone: (617) 310-6000

Facsimile: (617) 310-6001

Attention: Jonathan Bell, Esq.

 

If to the Purchasers, the address set forth opposite such Purchaser’s name on
Schedule 1.1 hereto with a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Street

Spear Tower, Suite 3300

San Francisco, California 94105-1126

Telephone:  (415) 947-2000

Facsimile:  (415) 947-2099

Attention: Robert G. O’Connor, Esq.

 

Section 9.8                                                Validity. If any
provision of this Agreement or any of the Transaction Documents shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions of this Agreement or
such Transaction Document shall not in any way be affected or impaired thereby.

 

Section 9.9                                                Counterparts. This
Agreement may be executed in any number of counterparts. Signatures on this
Agreement may be communicated by facsimile or electronic transmission and shall
be binding upon the parties so transmitting their signatures. Counterparts with
original signatures shall be provided to the other parties following the
applicable facsimile or electronic transmission, provided that the failure to
provide the original counterpart shall have no effect on the validity or the
binding nature of this Agreement. No Party shall raise facsimile or electronic
delivery of a signature or the fact that any signature or agreement or
instrument was transmitted or communicated by a facsimile or e-mail as a defense
to the formation or enforceability of a contract and each such Party forever
waives any such defense.

 

Section 9.10                                          Publicity.

 


(A)                                  NEITHER ANY PURCHASER NOR THE COMPANY SHALL
ISSUE ANY PRESS RELEASE OR MAKE ANY PUBLIC DISCLOSURE REGARDING THE TRANSACTIONS
CONTEMPLATED HEREBY UNLESS SUCH PRESS RELEASE OR PUBLIC DISCLOSURE IS APPROVED
BY THOSE PARTIES MENTIONED IN SUCH PRESS RELEASE OR PUBLIC DISCLOSURE IN
ADVANCE. NOTWITHSTANDING THE FOREGOING, EACH OF THE PARTIES MAY, IF REQUIRED BY
THE SEC, NASDAQ OR OTHER REGULATORY BODIES, MAKE SUCH PUBLIC DISCLOSURES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AS EACH MAY BE ADVISED BY
COUNSEL IS LEGALLY NECESSARY OR ADVISABLE; PROVIDED, HOWEVER, THAT THE
DISCLOSING PARTY SHALL GIVE THE OTHER PARTY PRIOR WRITTEN NOTICE OF SUCH
REQUIREMENT AND A COPY OF THE PROPOSED PUBLIC DISCLOSURE, IN ALL CASES WITH
SUFFICIENT TIME FOR SUCH OTHER PARTIES TO SEEK A PROTECTIVE ORDER OR OTHER LIMIT
ON THE PROPOSED PUBLIC DISCLOSURE (UNLESS THE DISCLOSING PARTY WOULD SUFFER
PENALTIES OR SANCTIONS FOR FAILURE TO IMMEDIATELY DISCLOSE SUCH INFORMATION).

 

33

--------------------------------------------------------------------------------


 


(B)                                 THE PARTIES HERETO ACKNOWLEDGE THAT
(I) IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE COMPANY INTENDS
TO ISSUE A PRESS RELEASE ANNOUNCING THE EXECUTION OF THIS AGREEMENT AND
(II) WITHIN FOUR BUSINESS DAYS OF THE DATE OF THIS AGREEMENT, THE COMPANY
INTENDS TO FILE WITH THE SEC A CURRENT REPORT ON FORM 8-K REGARDING THE
TRANSACTIONS CONTEMPLATED HEREBY, WHICH REPORT WILL INCLUDE CERTAIN OF THE
TRANSACTION DOCUMENTS ATTACHED AS EXHIBITS THERETO. THE COMPANY HEREBY AGREES
THAT IT SHALL PROVIDE THE PURCHASERS WITH A COPY OF ANY SUCH CURRENT REPORT ON
FORM 8-K AT LEAST TWO BUSINESS DAYS PRIOR TO THE INTENDED DATE OF SUCH FILING
AND SHALL NOT FILE SUCH REPORT UNLESS APPROVED IN ADVANCE BY THE PURCHASERS,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 

Section 9.11                                          Succession and Assignment.
Except as otherwise expressly provided in this Agreement and subject to the
other Transaction Documents and applicable Law, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the successors, assigns,
permitted transferees, heirs, executors and administrators of the Parties. This
Agreement may not be assigned by any Party without the prior written consent of
the other Parties; provided, however, that the Purchasers may assign their
rights hereunder to an Affiliate of such Purchaser without the prior written
consent of the Company, so long as the Purchaser provides prompt written notice
to the Company of such assignment.

 

Section 9.12                                          Further Assurances. Each
of the Parties shall promptly do, make, execute, deliver, or cause to be done,
made, executed or delivered, all such further acts, documents and things as the
other Parties may require, acting reasonably, from time to time, for the purpose
of giving effect to this Agreement and shall take such steps as may be
reasonably within its power to implement the full extent of this Agreement.

 

Section 9.13                                          No Strict Construction.
The Parties have participated jointly in the negotiation and drafting of this
Agreement and each other Transaction Document. In the event an ambiguity or
question of intent or interpretation arises, this Agreement and each other
Transaction Document shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement or
any other Transaction Document.

 

[Remainder of page intentionally left blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Note Purchase Agreement on the date first written above.

 

 

 

COMPANY:

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

By:

  /s/ David B. Eisenhaure

 

 

Name: David B. Eisenhaure

 

 

Title: President/CEO

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

ROCKPORT CAPITAL PARTNERS II, L.P.

 

 

 

By:

RockPort Capital II, LLC

 

Its:

General Partner

 

 

 

 

By:

  /s/ David J. Prend

 

 

Name: David J. Prend

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

NGP ENERGY TECHNOLOGY PARTNERS, L.P.

 

 

 

By:

NGP ETP, L.L.C.

 

Its:

General Partner

 

 

 

 

By:

  /s/ Philip J. Deutch

 

 

Name: Philip J. Deutch

 

 

Title: Authorized Member

 

[Signature Page To Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Schedule of Purchasers

 

Purchaser

 

Principal Amount
of Tranche 1 Note

 

Principal Amount
of Tranche 2 Note

 

Wire Instructions for
Payments of Principal and
Interest

RockPort Capital Partners II, L.P.
160 Federal Street
18th Floor
Boston, MA 02110–1700
Phone: (617) 912-1420
Fax: (617) 912-1449

 

 

 

 

 

Citizens Bank
40 Summer Street
Boston, MA 02110
Account #: 130-611-4389
ABA # 011-500-120
Account name: Rockport
Capital Partners II LP

 

 

 

 

 

 

 

NGP Energy Technology Partners, L.P.
1700 K Street NW, Suite 750
Washington, D.C. 20006
Phone: (202) 536-3920
Fax: (202) 536-3921

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

750,000

 

$

9,250,000

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, twenty percent (20%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or
(c) each of such Person’s officers, directors, joint venturers and partners;
provided, however, that in no case shall a Purchaser be deemed to be an
Affiliate of the Company or any of its Subsidiaries for purposes of this
Agreement or the other Transaction Documents. For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Amended and Restated Tranche 1 Note” has the meaning set forth in
Section 1.3(a).

 

“Assets” has the meaning set forth in Section 3.17.

 

“Board of Directors” has the meaning set forth in Section 2.2(c).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“By-laws” means the By-laws of the Company, and all amendments thereto, in
effect on the Closing Date, as the same may be amended from time to time.

 

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Rating
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue; and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company and all certificates of amendment and certificates of designation
thereto, in effect on the Closing Date, as the same may be amended from time to
time.

 

“Claims” has the meaning set forth in Section 3.5.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Collateral Agent” shall have the meaning given such term in the Security
Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

I-1

--------------------------------------------------------------------------------


 

“Common Stock Equivalents” means any security or obligation which is by its
terms, directly or indirectly, convertible into or exchangeable or exercisable
into or for shares of Common Stock, and any option, warrant or other
subscription or purchase right with respect to Common Stock or any Common Stock
Equivalent.

 

“Commonly Controlled Entity” means any entity which is under common control with
the Company within the meaning of Code section 414(b), (c), (m) or (o).

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Intellectual Property” means all Intellectual Property owned by or
exclusively licensed to the Company or its Subsidiaries.

 

“Condition of the Company” means the assets, business, properties, operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation, contractual or otherwise (the
“primary obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
or failure or inability to perform in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument to which such Person is a party or
by which it or any of its property is bound.

 

“Copyrights” means any foreign or United States copyrights and mask works,
including all renewals and extensions thereof, copyright registrations and
applications for registration thereof, and any non-registered copyrights.

 

“Disclosure Schedule” means the disclosure schedule delivered by the Company to
the Purchasers on the date hereof and attached hereto as Schedule  II.

 

“D&O Policies” has the meaning set forth in Section 3.21.

 

“Effective Date” means the date that this Agreement is executed by the Parties.

 

“Environmental Laws” are any Requirement of Law or any agreement with
Governmental Authorities which prohibits, regulates or controls any Hazardous
Material or any Hazardous Material Activity, including,

 

I-2

--------------------------------------------------------------------------------


 

without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, the Resource Recovery and Conservation Act of 1976, the
Federal Water Pollution Control Act, the Clean Air Act, the Hazardous Materials
Transportation Act, the Clean Water Act, all as amended at any time.

 

“Equity Plans” has the meaning set forth in Section 3.16.

 

“Equity Securities” of any Person shall mean (a) all Common Stock, Preferred
Stock, participations, shares, partnership interests, membership interests or
other equity interests in and of such Person (regardless of how designated and
whether or not voting or non-voting) and (b) all warrants, options and other
rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

 

“Existing Notes” shall mean the indebtedness pursuant to that certain Securities
Purchase Agreement, dated as of July 19, 2006, by and among SatCon Technology
Corporation and each of the purchasers identified on the signature
pages thereto.

 

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and of cash flow of such Person for such period,
and balance sheets of such Person as of the end of such period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year if such period is less than a full fiscal year or, if such
period is a full fiscal year, corresponding figures from the preceding fiscal
year, all prepared in reasonable detail and in accordance with GAAP. Unless
otherwise indicated, each reference to Financial Statements of any Person shall
be deemed to refer to Financial Statements prepared on a consolidated basis.

 

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.

 

“Governmental Authority” means the government of any nation, state, province,
city, locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Government Bid(s)” means any written quotations, bids or proposals that, if
accepted, would bind the Company or its Subsidiaries to perform the resultant
Government Contract

 

“Government Contract(s)” means any prime contract, subcontract, teaming
agreement, joint venture, basic ordering agreement, pricing agreement, letter
contract, grant, cooperative agreement, or other mutually binding legal
agreement between the Company and (i) any Governmental Authority, (ii) any prime
contractor of any Governmental Authority, or (iii) any subcontractor of any
Governmental Authority; provided that a task order, purchase order or delivery
order under a Government Contract shall not constitute a separate Government
Contract for purposes of this definition, but shall be part of the Government
Contract to which it relates.

 

I-3

--------------------------------------------------------------------------------


 

“Guaranty” and “Guaranties” mean the guaranty entered into by each of the
Company’s Subsidiaries, substantially in the form of Exhibit D to this
Agreement.

 

“Hazardous Material” means any material, chemical, emission or substance that
has been designated by any Governmental Authority to be radioactive, toxic,
hazardous, a pollutant or otherwise a danger to health, reproduction or the
environment.

 

“Hazardous Materials Activity” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, remediation, release, exposure of
others to, sale, or distribution of any Hazardous Material or any product or
waste containing a Hazardous Material, or product manufactured with Ozone
depleting substances, including, without limitation, any required labeling,
payment of waste fees or charges (including so-called e-waste fees) and
compliance with any product take-back or product content requirements.

 

“Indebtedness” means (a) all obligations for borrowed money (including all notes
payable and drafts accepted representing extensions of credit and all
obligations evidenced by bonds, debentures, notes or other similar instruments
on which interest charges are customarily paid, (b) all obligations, including
Contingent Obligations, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptance issued for the account of the
Company, any Subsidiary or any Owned Entity, (c) all capitalized lease
obligations, (d) all purchase money indebtedness, (e) all obligations to pay the
deferred purchase price of property or services (excluding trade accounts
payable arising in the ordinary course of business) and Indebtedness secured by
a Lien on property owned or being purchased (including Indebtedness arising
under conditional sales or other title retention agreements), whether or not
such Indebtedness shall have been assumed by the Company, any Subsidiary or any
Owned Entity or is limited in recourse and (f) all obligations in respect of,
and obligations (continent or otherwise) to purchase or otherwise acquire, or
otherwise assure a creditor against loss in respect of, Indebtedness of another
Person of the type described in clauses (a), (b), (c), (d) or (e) above.

 

“Indemnified Party” and “Indemnified Parties” have the meanings set forth in
Section 8.1.

 

“Indemnifying Party” has the meaning set forth in 8.2.

 

“Intellectual Property” means Technology and Intellectual Property Rights.

 

“Intellectual Property Rights” means all of the following and all rights
associated with the following, worldwide: (a) Copyrights, (b) Patents,
(c) Trademarks, (d) Trade Secret rights and all other rights in or to
confidential business or technical information, (e) all rights in Internet
Assets, and (f) all proprietary rights that are analogous or similar to any of
the foregoing.

 

“Internet Assets” means any Internet domain names and other computer user
identifiers and any rights in and to sites on the worldwide web, including
rights in and to any text, graphics, audio and video files and html or other
code incorporated in such sites.

 

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expense, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any capital
stock or other Equity Securities or Indebtedness of any other Person, any
capital contribution by such Person to or any other investment by such Person in
any other Person; provided, however, that Investments shall not

 

I-4

--------------------------------------------------------------------------------


 

include accounts receivable or other indebtedness owed by customers of such
Person which are current assets and arose from sales in the ordinary course of
such Person’s business.

 

“IP Licenses” has the meaning set forth in Section 3.19.

 

“Knowledge” means the knowledge of the directors, officers and other managers of
the Company or any Subsidiary after due inquiry.

 

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other administrative statute, regulation, order, rule,
ordinance, constitution, principle of common law or treaty.

 

“Leased Real Property” has the meaning set forth in Section 3.9.

 

“Lease Agreements” has the meaning set forth in Section 3.9.

 

“Liabilities” has the meaning set forth in Section 3.18.

 

“Lien” means any security interest, pledge, bailment, mortgage, hypothecation,
deed of trust, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance or other similar arrangement
or interest in real or personal property, whether now or hereafter owned,
operated or leased, and includes conditional sales contracts, title retention
agreements, capital trusts and capital leases.

 

“LOI” has the meaning set forth in Section 5.12(c).

 

“Losses” has the meaning set forth in Section 7.1.

 

“Material Adverse Effect” means an effect on the business, financial condition,
results of operations, prospects, properties or other assets of the Company or
the ability of the Company to perform its obligations under this Agreement or
any Transaction Document, which effect, either individually or in the aggregate
with other such effects is adverse and material.

 

“Nasdaq” means the Nasdaq Capital Market.

 

“New Securities” has the meaning set forth in Section 6.5.

 

“NGP” means NGP Energy Technology Partners, L.P. or its assignees or
transferees.

 

“NGP Observer” has the meaning set forth in Section 5.14.

 

“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to the Purchasers and any collateral agent
under the Transactions Documents of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), now existing or hereafter arising under or pursuant to the terms of this
Agreement, the Notes and the other Transaction Documents, including, all
interest, fees, charges, expenses, attorneys’ fees and costs and accountants’
fees and costs chargeable to and payable by Company hereunder and thereunder, in
each case, whether direct or indirect, absolute or contingent, due or to become
due, and whether or not arising after the commencement of a proceeding under
Title 11 of the United States Code (11 U.S.C. Section 101 et seq.), as

 

I-5

--------------------------------------------------------------------------------


 

amended from time to time (including post-petition interest) and whether or not
allowed or allowable as a claim in any such proceeding.

 

“Observer(s)” has the meaning set forth in Section 5.14.

 

“Offer to Sell Notes” means that certain Offer to Sell Notes, dated as of
October __, 2007, by and among the Company and the holders of the Existing
Notes.

 

“Options” has the meaning set forth in Section 3.7(a).

 

“Order” has the meaning set forth in Section 3.2.

 

“Owned Entity” means any corporation, partnership or other similar entity that
the Company owns an interest of more than 25% but not more than 50% of the
voting securities or voting interests therein.

 

“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

 

“Patents” means any foreign or United States patents and patent applications,
including any divisions, continuations, continuations-in-part, substitutions,
reissues or interferences thereof, whether or not patents are issued on such
applications and whether or not such applications are modified, withdrawn or
resubmitted.

 

“Permit” has the meaning set forth in Section 3.6.

 

“Permitted Indebtedness” shall mean and include:

 


(A)                        INDEBTEDNESS OF THE COMPANY TO PURCHASERS;


 


(B)                       INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH
AND IDENTIFIED AS “PERMITTED INDEBTEDNESS” ON SECTION 3.18 OF THE DISCLOSURE
SCHEDULE;


 


(C)                        INDEBTEDNESS OF THE COMPANY IN AN AMOUNT NOT TO
EXCEED ONE MILLION DOLLARS ($1,000,000) IN THE AGGREGATE AT ANY TIME OUTSTANDING
SECURED BY LIENS PERMITTED UNDER CLAUSE (G) OF THE DEFINITION OF PERMITTED
LIENS;


 


(D)                       INDEBTEDNESS OF THE COMPANY TO ANY SUBSIDIARY AND
INDEBTEDNESS OF ANY SUBSIDIARY TO THE COMPANY IN AN AMOUNT NOT TO EXCEED ONE
MILLION DOLLARS ($1,000,000) IN THE AGGREGATE IN ANY FISCAL YEAR;


 


(E)                        INDEBTEDNESS ARISING FROM THE ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS IN THE ORDINARY COURSE OF BUSINESS; AND


 


(F)                          OTHER INDEBTEDNESS OF THE COMPANY AND ITS
SUBSIDIARIES NOT EXCEEDING ONE MILLION DOLLARS ($1,000,000) IN THE AGGREGATE AT
ANY TIME OUTSTANDING.


 

“Permitted Investments” shall mean and include:

 

(a)                        Investments existing on the date hereof set forth on
the Disclosure Schedule;

 

I-6

--------------------------------------------------------------------------------


 

(b)                       Investments in marketable obligations issued or fully
guaranteed by the United States and maturing not more than one (1) year from the
date of issuance;

 

(c)                        Investments in open market commercial paper rated at
least “A1” or “P1” or higher by a national credit rating agency and maturing not
more than one (1) year from the creation thereof.

 

(d)                       Investments pursuant to or arising under currency
agreements or interest rate agreements entered into in the ordinary course of
business;

 

(e)                        Investments consisting of deposit accounts or
securities accounts in which the Purchasers have perfected its security interest
by obtaining a control agreement;

 

(e)                        Investments by any Subsidiary in or to the Company
and Investments by Investments by the Company in or to any Subsidiary in an
amount not to exceed One Million Dollars ($1,000,000) in the aggregate in any
fiscal year; and

 

(f)                          Other Investments aggregating not in excess of One
Million Dollars ($1,000,000) at any time.

 

“Permitted Liens” shall mean and include:

 

(a)                        Liens in favor of the Purchasers.

 

(b)                       Liens existing on the date hereof and set forth and
identified as “Permitted Liens” on Section 3.18 of the Disclosure Schedule;

 

(c)                        Liens for Taxes not at the time delinquent or
thereafter payable without penalty or being contested in good faith, provided
provision is made to the reasonable satisfaction of Purchasers for the eventual
payment thereof if subsequently found payable;

 

(d)                       Liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords incurred in the ordinary course of business
for sums not overdue or being contested in good faith, provided provision is
made to the reasonable satisfaction of the Purchasers for the eventual payment
thereof if subsequently found payable;

 

(e)                        Deposits under workers’ compensation, unemployment
insurance and social security laws or to secure the performance of bids,
tenders, contracts (other than for the repayment of borrowed money) or leases,
or to secure statutory obligations of surety or appeal bonds or to secure
indemnity, performance or other similar bonds in the ordinary course of
business;

 

(f)                          Liens arising out of a judgment or award in
circumstances not constituting an Event of Default under Section 4(e) of the
Tranche 1 Note and under Section 5(e) of the Tranche 2 Notes and Amended and
Restated Tranche 1 Note;

 

(g)                       Liens upon any equipment acquired by the Company or
its Subsidiaries after the date hereof to secure (i) the purchase price of such
equipment or Indebtedness incurred solely to finance the purchase price of such
equipment or (ii) capital lease obligations, so long as, in each case, such
Liens extend

 

I-7

--------------------------------------------------------------------------------


 

only to the equipment financed, and any accessions, replacements, substitutions
and proceeds (including insurance proceeds) thereof or thereto; and

 

(h)                       Easements, reservations, rights of way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances affecting real property in a manner not materially or adversely
affecting the value or use of such property;

 

(i)                           Liens on insurance proceeds in favor of insurance
companies to secure the financing of insurance premiums; and

 

(j)                           Liens which constitute rights of setoff of a
customary nature or bankers’ Liens with respect to amounts on deposit, whether
arising by operation of law or by contract, in connection with arrangements
entered into with banks in the ordinary course of business not relating to a
financing transaction.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Plan” means each “employee benefit plan” within the meaning of section 3(3) of
ERISA and all other plans, arrangements, policies, programs, agreements or other
commitments providing for retirement, employee benefits, compensation, incentive
compensation or fringe benefits, including, without limitation, any employment,
consulting or deferred compensation agreement, executive compensation, bonus,
incentive, pension, profit-sharing, savings, retirement, stock option, stock
purchase or severance pay plan, any life, health, disability or accident
insurance plan, whether oral or written, whether or not subject to ERISA, as to
which the Company or any Commonly Controlled Entity has or could have any direct
or indirect, actual or contingent liability.

 

“Pledge Agreement” means that certain pledge agreement among the Company and the
Purchasers, substantially in the form of Exhibit F to this Agreement.

 

“Publicly Available Software” has the meaning set forth on Section 3.19(n).

 

“Purchasers” has the meaning set forth in the preamble to this Agreement.

 

“Requirement of Law” means, as to any Person, any law (including common law),
statute, treaty, rule, regulation, code, directive, ordinance, order, right,
privilege, qualification, license or franchise or determination of an arbitrator
or a court or other Governmental Authority or stock exchange, in each case
applicable or binding upon such Person or any of its property or to which such
Person or any of its property is subject or pertaining to any or all of the
transactions contemplated or referred to herein.

 

“Retiree Welfare Plan” means any welfare plan (as defined in Section 3(1) of
ERISA) that provides benefits to current or former employees beyond their
retirement or other termination of service (other than coverage mandated by
Section 4980B of the Code, commonly referred to as “COBRA”).

 

“RockPort” means RockPort Capital Partners II, L.P. or its assignees or
transferees.

 

“RockPort Observer” has the meaning set forth in Section 5.14.

 

I-8

--------------------------------------------------------------------------------


 

“RoHS Directive” has the meaning set forth in Section 3.22.

 

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“SEC Documents” has the meaning set forth in Section 3.10(a).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Guaranty, any UCC-1 financing statements, mortgages, deposit control agreements
and such other documents necessary or appropriate for the perfection of the
security interests granted by this Agreement or any other Transaction Document
and by the Subsidiaries as may be reasonably requested by the Purchasers.

 

“Security Agreement” means that certain security and pledge agreement among the
Company, the Company’s Subsidiaries and the Purchasers, substantially in the
form of Exhibit E to this Agreement.

 

“Shrink-Wrap Code” means generally commercially available binary code where
available for an aggregate cost of not more than U.S. $20,000.

 

“Source Code” has the meaning set forth in Section 3.19(o).

 

“Stock Equivalents” means any security or obligation which is by its terms,
directly or indirectly, convertible into or exchangeable or exercisable for
shares of common stock or other capital stock of the Company, and any option,
warrant or other subscription or purchase right with respect to common stock or
such other capital stock.

 

“Stock Option Plans” means, collectively, the Company’s 1992 Stock Option Plan,
1994 Stock Option Plan, 1996 Stock Option Plan, 1998 Stock Incentive Plan, 1999
Stock Incentive Plan, 2000 Stock Incentive Plan, 2002 Stock Incentive Plan and
2005 Incentive Compensation Plan.

 

“Subsidiaries” means, as of the relevant date of determination, with respect to
any Person, a corporation or other Person of which 50% or more of the voting
power of the outstanding voting Equity Securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person. Unless otherwise qualified, or the context otherwise requires, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

 

“Taxes” means any federal, state, provincial, county, local, foreign and other
taxes (including, without limitation, income, profits, windfall profits,
alternative, minimum, accumulated earnings, personal holding company, capital
stock, premium, estimated, excise, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll and property taxes,
import duties and other governmental charges and assessments), whether or not
measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto, and
including expenses associated with contesting any proposed adjustments related
to any of the foregoing.

 

“Tax Return” has the meaning set forth in Section 3.11.

 

I-9

--------------------------------------------------------------------------------


 

“Technology” means all tangible embodiments of technology, including without
limitation the following items or things, in any format: (a) works of authorship
including computer programs, whether in source code or in executable code form,
architecture and documentation, (b) inventions (whether or not patentable),
discoveries and improvements, (c) proprietary and confidential information,
Trade Secrets and know how, (d) databases, data compilations and collections and
technical data, (e)  methods and processes, and (f) devices, prototypes, designs
and schematics.

 

“Trade Secrets” means any trade secrets, research records, processes,
procedures, manufacturing formulae, technical know-how, technology, blue prints,
designs, plans, inventions (whether patentable and whether reduced to practice),
invention disclosures and improvements thereto.

 

“Trademarks” means any foreign or United States trademarks, service marks, trade
dress, trade names, brand names, designs and logos, corporate names, product or
service identifiers, whether registered or unregistered, all registrations and
applications for registration thereof and all goodwill related thereto.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted (an “Eligible
Market”), or (b) if the Common Stock is not then listed or quoted and traded on
any Eligible Market, then a day on which trading occurs on the OTC Bulletin
Board (or any successor thereto), or (c) if trading ceases to occur on the OTC
Bulletin Board (or any successor thereto), any Business Day.

 

“Tranche 1 Closing” has the meaning set forth in Section 1.2(a).

 

“Tranche 2 Closing” has the meaning set forth in Section 1.4(a).

 

“Tranche 1 Closing Date” has the meaning set forth in Section 1.2(a).

 

“Tranche 2 Closing Date” has the meaning set forth in Section 1.4(a).

 

“Tranche 1 Note” has the meaning set forth in Section 1.1(a).

 

“Tranche 2 Note” has the meaning set forth in Section 1.3(a).

 

“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
the Pledge Agreement, the Guaranties, and any other instrument or agreement at
any time delivered in connection with the foregoing or to secure the
Obligations.

 

“Transaction Expenses” has the meaning set forth in Section 9.6.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as the
same may be amended from time to time.

 

“WEEE Directive” has the meaning set forth in Section 3.22.

 

I-10

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Disclosure Schedule

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Tranche 1 Note

 

THIS NOTE HAS BEEN ACQUIRED BY THE HOLDER FOR ITS OWN ACCOUNT, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH SUCH STATE SECURITIES LAWS, IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/OR
COMPLIANCE IS NOT REQUIRED.

 

SATCON TECHNOLOGY CORPORATION

 

TRANCHE 1 NOTE

 

$[                    ](the “Principal Amount”)

[Date]

 

[Boston, Massachusetts]

 

FOR VALUE RECEIVED, SATCON TECHNOLOGY CORPORATION, a corporation incorporated
under the laws of the State of Delaware (the “Company”), promises to pay to the
order of                                  , or its registered assigns (the
“Holder”), the Principal Amount, or such lesser amount as shall then equal the
outstanding Principal Amount, together with interest thereon at a rate equal to
seventeen percent (17.0%) per annum, and computed on the basis of a year
consisting of 360 days in accordance with the terms set forth in Section 2 of
this promissory note (this “Note”).

 

This Note is a “Tranche 1 Note” issued pursuant to the Note Purchase Agreement
(the “Purchase Agreement”) dated as of October 19, 2007 by and among the Company
and the purchasers party thereto. This Note shall be subordinated to the
Existing Notes in right of payment.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

 

1.                                       Definitions. Capitalized terms defined
in the Purchase Agreement and used herein without definition have the same
meaning herein as in the Purchase Agreement. In addition, as used in this Note,
the following capitalized terms have the following meanings.

 

(a)          “Change of Control” means the occurrence of any of the following:

 

(i)             Any “person” (as such term is used in subsections 13(d) and
14(d) of the Securities and Exchange Act of 1934, as amended) or group of
persons, on or after the Effective Date, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of, or
acquire(s) by contract or otherwise, or enter(s) into a contract or arrangement
which upon consummation will result in its or their acquisition of, or control
over, securities of the Company (or other securities convertible

 

A-1

--------------------------------------------------------------------------------


 

into such securities) representing twenty percent (20%) or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors; or

 

(ii)                                            during any period of up to 12
consecutive months individuals who at the beginning of such 12-month period were
directors of the Company shall cease for any reason to constitute a majority of
the Board of Directors of the Company unless the persons replacing such
individuals were nominated by the Board of Directors of the Company; or

 

(iii)                                         any Subsidiary of the Company
shall cease to be a wholly-owned Subsidiary of the Company.

 

(b)         “Closing Price” means the closing price of the Common Shares as
reported on the Nasdaq.

 

(c)          “Common Shares” means shares of the common stock, par value $0.01
per share, of the Company.

 

(d)         “Date of Issuance” means the date of issuance of this Note by the
Company under the Purchase Agreement.

 

(e)          “Default Interest Rate” means the lesser of 5% above the otherwise
applicable rate or the maximum rate allowed by applicable Law.

 

(f)            “Maturity Date” means February 19, 2008.

 

(g)         “Trading Day” means any day on which Nasdaq is open for trading.

 

2.                                       Interest.

 

(a)          All unpaid principal, together with any accrued but unpaid interest
and other amounts payable under this Note, shall be due and payable on (i) the
Maturity Date, or (ii) when such amounts are declared due and payable by the
Holder or made automatically due and payable upon or after the occurrence of an
Event of Default (as defined below). Interest on this Note shall be payable (and
if not paid when due, shall be compounded) on the Maturity Date and shall be
payable in lawful money of the United States of America.

 

(b)         Interest shall be calculated based on the weighted average principal
outstanding for such period.

 

(c)          In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

3.                                       Prepayment. This Note may not be
prepaid without the written consent of the Purchaser.

 

4.                                       Events of Default. The occurrence of
any of the following shall constitute an “Event of Default” under this Note:

 

(a)          Failure to Pay. The Company shall fail to pay when due any
principal payment on this Note, or any interest or other payment required under
the terms of this Note;

 

A-2

--------------------------------------------------------------------------------


 

(b)         Breaches of Covenants. The Company or any Subsidiary (i) shall fail
to observe or perform any covenant contained in Section 5.5 (insofar as it
requires the Company to maintain its listing on Nasdaq), Section 5.13 (insofar
as it requires the Company or such Subsidiary to maintain its existence) or
Sections 5.15 through 5.23 of the Purchase Agreement or (ii) shall fail to
observe or to perform any other covenant, agreement or obligation contained in
the Purchase Agreement or any Transaction Document and the Company or such
Subsidiary shall fail to cure such default for a period of twenty (20) days;

 

(c)          Breaches of Representations and Warranties. Any representation or
warranty made by the Company or any Subsidiary in this Note or in any of the
other Transaction Documents shall not have been true in any material respect
when made;

 

(d)         Cross-Default. The Company or any of its Subsidiaries shall default
under any other agreement, bond, debenture, note or other evidence of
indebtedness for money borrowed, under any guaranty or under any mortgage, or
indenture pursuant to which there shall be issued or by which there shall be
secured or evidenced any indebtedness for money borrowed by the Company or any
of its Subsidiaries (other than any Transaction Document), whether such
indebtedness now exists or shall hereafter be created, which default results in
a right by the holder of indebtedness of at least One Million Dollars
($1,000,000) to cause such indebtedness to come due prior to the date on which
it would otherwise become due and payable;

 

(e)          Undischarged Judgment. One or more judgments for the payment of
money in an amount in excess of Five Hundred Thousand Dollars ($500,000) in the
aggregate shall be rendered against the Company or any of its Subsidiaries (or
any combination thereof) and shall remain undischarged for a period of ten
consecutive Business Days during which execution shall not be effectively
stayed, or any action is legally taken by a judgment creditor to levy upon any
such judgment;

 

(f)            Voluntary Bankruptcy or Insolvency Proceedings. The Company (or
any Subsidiary thereof) shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated in full
or in part, (v) become insolvent (as such term may be defined or interpreted
under any applicable statute), (vi) commence a voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other Proceeding commenced against it or (vii) take any action for the purpose
of effecting any of the foregoing; or

 

(g)         Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
(or any Subsidiary thereof) or of all or a substantial part of the property
thereof, or an involuntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to the Company (or any Subsidiary
thereof) or the debts thereof under any bankruptcy, insolvency or other similar
Law now or hereafter in effect shall be commenced and an order for relief
entered, or such case or Proceeding shall not be dismissed or discharged within
30 days of commencement.

 

5.                                       Rights of Holder upon Default.

 

(a)          Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Section 4(f) or 4(g) of this Note) and
at any time thereafter during the continuance of such Event of Default, holders
of a majority of the outstanding principal amount of the Notes may declare all
outstanding Obligations payable by the Company under this Note to be immediately
due and payable without

 

A-3

--------------------------------------------------------------------------------


 

presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained in this Note or in the other
Transaction Documents to the contrary notwithstanding. Upon the occurrence or
existence of any Event of Default described in Sections 4(f) or 4(g) of this
Note, immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained in this Note or in the
other Transaction Documents to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
the Holder may exercise any other right, power or remedy granted to it by the
Transaction Documents or otherwise permitted to it by Law, either by suit in
equity or by action at Law, or both.

 

(b)         Notwithstanding anything to the contrary contained in this Note, in
addition to the rights of the Holder specified in subsection (a) of this
Section 5, on the date an Event of Default under this Note occurs, the interest
rate on this Note shall increase, from that date forward, to the Default
Interest Rate, which interest shall be compounded quarterly and payable solely
in lawful money of the United States of America.

 

6.                                       Waiver and Amendment. Any provision of
this Note may be amended, waived or modified upon the written consent of both
the Company and the holders of a majority of the outstanding principal amount of
the Notes.

 

7.                                       Transfer of this Note or Payment
Hereunder. This Note may not be transferred in violation of any restrictive
legend set forth hereon. Each new Note issued upon transfer of this Note shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with the Securities Act, unless in the opinion of counsel for
the Company such legend is not required in order to ensure compliance with the
Securities Act. The Company may issue stop transfer instructions to its transfer
agent in connection with such restrictions. Subject to the foregoing, transfers
of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company. Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal and interest hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Company shall not be affected by
notice to the contrary.

 

8.                                       Assignment. Neither this Note nor any
of the rights, interests or obligations hereunder may be assigned, by operation
of law or otherwise, as a whole or in part, by the Company without the prior
written consent of the Holder. The Holder may assign the rights, interests or
obligations under this Note, as a whole or in part, at any time, subject to
compliance with Section 9 of this Note, upon written notice to the Company of
such assignment. Notwithstanding the foregoing, until the Company receives
notice in accordance with this Section 10, the Company shall treat the
registered holder hereof as the owner and holder of this Note for the purpose of
receiving all payments of principal and interest on this Note and for all other
purposes whatsoever, whether or not this Note shall be overdue.

 

9.                                       Notices. Any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered or mailed by registered
or certified mail, postage prepaid, or by recognized overnight courier, personal
delivery or facsimile transmission at the respective addresses or facsimile
number of the parties as set forth in or otherwise designated by either party
pursuant to the Purchase Agreement or on the register maintained by the Company.
Any party hereto may by notice so given change its address or facsimile number
for future notice hereunder. Notice shall conclusively be deemed to have been
given when received if received prior to 4:00 p.m. (local time) otherwise it
shall be deemed to have been received the following Business Day.

 

A-4

--------------------------------------------------------------------------------


 

10.                                 Interaction with other Notes. The Company
and the Holder agree that all Tranche 1 Notes shall rank pari passu
notwithstanding date of issue. The Holder acknowledges and agrees that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to the other Tranche 1 Notes issued pursuant to the Purchase Agreement
or pursuant to the terms of such Notes. In the event Holder receives payments in
excess of its pro rata share of the Company’s payments to the Holders of all of
the Tranche 1 Notes, then Holder shall hold in trust all such excess payments
for the benefit of the holders of the other Tranche 1 Notes and shall pay such
amounts held in trust to such other holders upon demand by such holders.

 

11.                                 Expenses; Waivers. If action is instituted
to collect this Note, the Company shall pay all costs and expenses, including,
without limitation, reasonable attorneys’ fees and costs, incurred in connection
with such action. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

12.                                 Successors and Assigns. Subject to the
restrictions on transfer described in Sections 9 and 10 of this Note, the rights
and obligations of the Company and the Holder of this Note shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
the parties.

 

13.                                 Governing Law; Jury Waiver. This Note and
all actions arising out of or in connection with this Note shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to conflict of laws provisions of the State of New York or of any other
state. IN THE EVENT OF ANY DISPUTE AMONG OR BETWEEN ANY OF THE PARTIES TO THIS
NOTE ARISING OUT OF THE TERMS OF THIS NOTE, THE PARTIES HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK FOR RESOLUTION OF SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE
JURISDICTION OR SEEK TO TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY
OTHER JURISDICTION. THE COMPANY AND THE HOLDER AGREE TO ACCEPT SERVICE OF
PROCESS PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 11. THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS NOTE.

 

[signatures appear on following page]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

SIGNATURE PAGE FOR PROMISSORY NOTE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Tranche 2 Note

 

THIS NOTE HAS BEEN ACQUIRED BY THE HOLDER FOR ITS OWN ACCOUNT, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH SUCH STATE SECURITIES LAWS, IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/OR
COMPLIANCE IS NOT REQUIRED.

 

SATCON TECHNOLOGY CORPORATION

 

TRANCHE 2 NOTE

 

$[                     ](the “Principal Amount”)

[Date]

 

[Boston, Massachusetts]

 

FOR VALUE RECEIVED, SATCON TECHNOLOGY CORPORATION, a corporation incorporated
under the laws of the State of Delaware (the “Company”), promises to pay to the
order of                         , or its registered assigns (the “Holder”), the
Principal Amount, or such lesser amount as shall then equal the outstanding
Principal Amount, together with interest thereon at a rate equal to seventeen
percent (17.0%) per annum, and computed on the basis of a year consisting of 360
days in accordance with the terms set forth in Section 2 of this promissory note
(this “Note”).

 

This Note is a “Tranche 2 Note” issued pursuant to the Note Purchase Agreement
(the “Purchase Agreement”) dated as of October 19, 2007 by and among the Company
and the purchasers party thereto. THE OBLIGATIONS DUE UNDER THIS NOTE ARE
SECURED BY A SECURITY AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF THE DATE
HEREOF AND EXECUTED BY COMPANY FOR THE BENEFIT OF THE HOLDER. ADDITIONAL RIGHTS
OF THE HOLDER ARE SET FORTH IN THE SECURITY AGREEMENT.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

 

1.                                       Definitions. Capitalized terms defined
in the Purchase Agreement and used herein without definition have the same
meaning herein as in the Purchase Agreement. In addition, as used in this Note,
the following capitalized terms have the following meanings.

 

(a)          “Change of Control” means the occurrence of any of the following:

 

(i)             Any “person” (as such term is used in subsections 13(d) and
14(d) of the Securities and Exchange Act of 1934, as amended) or group of
persons, on or after the Effective Date, is or

 

B-1

--------------------------------------------------------------------------------


 

becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of, or acquire(s) by contract or otherwise, or enter(s)
into a contract or arrangement which upon consummation will result in its or
their acquisition of, or control over, securities of the Company (or other
securities convertible into such securities) representing twenty percent (20%)
or more of the combined voting power of all securities of the Company entitled
to vote in the election of directors; or

 

(ii)                                            during any period of up to 12
consecutive months individuals who at the beginning of such 12-month period were
directors of the Company shall cease for any reason to constitute a majority of
the Board of Directors of the Company unless the persons replacing such
individuals were nominated by the Board of Directors of the Company; or

 

(iii)                                         any Subsidiary of the Company
shall cease to be a wholly-owned Subsidiary of the Company.

 

(b)         “Closing Price” means the closing price of the Common Shares as
reported on the Nasdaq.

 

(c)          “Common Shares” means shares of the common stock, par value $0.01
per share, of the Company.

 

(d)         “Date of Issuance” means the date of issuance of this Note by the
Company under the Purchase Agreement.

 

(e)          “Default Interest Rate” means the lesser of 5% above the otherwise
applicable rate or the maximum rate allowed by applicable Law.

 

(f)            “Maturity Date” means February 19, 2008.

 

(g)         “Trading Day” means any day on which Nasdaq is open for trading.

 

2.                                       Interest.

 

(a)          All unpaid principal, together with any accrued but unpaid interest
and other amounts payable under this Note, shall be due and payable on (i) the
Maturity Date, or (ii) when such amounts are declared due and payable by the
Holder or made automatically due and payable upon or after the occurrence of an
Event of Default (as defined below). Interest on this Note shall be payable (and
if not paid when due, shall be compounded) on the Maturity Date and shall be
payable in lawful money of the United States of America.

 

(b)         Interest shall be calculated based on the weighted average principal
outstanding for such period.

 

(c)          In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

3.                                       Prepayment. This Note may not be
prepaid without the written consent of the Purchaser.

 

4.                                       Secured Obligations; Collateral. In
order to secure the Company’s payment and performance of the Obligations and to
secure the Company’s prompt, full and faithful performance and observance of all
of

 

B-2

--------------------------------------------------------------------------------


 

the provisions under this Note and the other Transaction Documents, the Company
and the Company’s domestic Subsidiaries have delivered to the Holder, the
Security Agreement, pursuant to which the Company and the Company’s domestic
Subsidiaries have granted to the Holder as security and collateral for the
payment and performance of the Obligations, a security interest in all of the
property and assets of the Company and the Company’s domestic Subsidiaries,
whether now existing or hereafter arising, and all as more specifically
described, and on the terms and conditions set forth in, the Security Agreement.
The Company’s Subsidiaries have also entered into and delivered to the Holder,
as further protection, the Guaranties. The security interest granted by the
Company and the Company’s domestic Subsidiaries under the Security Agreement,
securing the indebtedness evidenced by this Note, including all Obligations, is
senior to all other liens, security interests or encumbrances securing any other
indebtedness of each of the Company and its Subsidiaries.

 

5.                                       Events of Default. The occurrence of
any of the following shall constitute an “Event of Default” under this Note:

 

(a)          Failure to Pay. The Company shall fail to pay when due any
principal payment on this Note, or any interest or other payment required under
the terms of this Note;

 

(b)         Breaches of Covenants. The Company or any Subsidiary (i) shall fail
to observe or perform any covenant contained in Section 5.5 (insofar as it
requires the Company to maintain its listing on Nasdaq), Section 5.13 (insofar
as it requires the Company or such Subsidiary to maintain its existence) or
Sections 5.15 through 5.23 of the Purchase Agreement or (ii) shall fail to
observe or to perform any other covenant, agreement or obligation contained in
the Purchase Agreement or any Transaction Document and the Company or such
Subsidiary shall fail to cure such default for a period of twenty (20) days;

 

(c)          Breaches of Representations and Warranties. Any representation or
warranty made by the Company or any Subsidiary in this Note or in any of the
other Transaction Documents shall not have been true in any material respect
when made;

 

(d)         Cross-Default. The Company or any of its Subsidiaries shall default
under any other agreement, bond, debenture, note or other evidence of
indebtedness for money borrowed, under any guaranty or under any mortgage, or
indenture pursuant to which there shall be issued or by which there shall be
secured or evidenced any indebtedness for money borrowed by the Company or any
of its Subsidiaries (other than any Transaction Document), whether such
indebtedness now exists or shall hereafter be created, which default results in
a right by the holder of indebtedness of at least One Million Dollars
($1,000,000) to cause such indebtedness to come due prior to the date on which
it would otherwise become due and payable;

 

(e)          Undischarged Judgment. One or more judgments for the payment of
money in an amount in excess of Five Hundred Thousand Dollars ($500,000) in the
aggregate shall be rendered against the Company or any of its Subsidiaries (or
any combination thereof) and shall remain undischarged for a period of ten
consecutive Business Days during which execution shall not be effectively
stayed, or any action is legally taken by a judgment creditor to levy upon any
such judgment;

 

(f)            Voluntary Bankruptcy or Insolvency Proceedings. The Company (or
any Subsidiary thereof) shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated in full
or in part, (v) become insolvent (as such term may be defined or interpreted
under any applicable statute), (vi) commence a voluntary case or other
Proceeding seeking liquidation,

 

B-3

--------------------------------------------------------------------------------


 

reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other Proceeding commenced
against it or (vii) take any action for the purpose of effecting any of the
foregoing; or

 

(g)         Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
(or any Subsidiary thereof) or of all or a substantial part of the property
thereof, or an involuntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to the Company (or any Subsidiary
thereof) or the debts thereof under any bankruptcy, insolvency or other similar
Law now or hereafter in effect shall be commenced and an order for relief
entered, or such case or Proceeding shall not be dismissed or discharged within
30 days of commencement.

 

6.                                       Rights of Holder upon Default.

 

(a)          Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Section 5(f) or 5(g) of this Note) and
at any time thereafter during the continuance of such Event of Default, holders
of a majority of the outstanding principal amount of the Notes may declare all
outstanding Obligations payable by the Company under this Note to be immediately
due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained in this Note
or in the other Transaction Documents to the contrary notwithstanding. Upon the
occurrence or existence of any Event of Default described in Sections 5(f) or
5(g) of this Note, immediately and without notice, all outstanding Obligations
payable by the Company hereunder shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained in this Note or in
the other Transaction Documents to the contrary notwithstanding. In addition to
the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Holder may exercise any other right, power or remedy granted to it
by the Transaction Documents or otherwise permitted to it by Law, either by suit
in equity or by action at Law, or both.

 

(b)         Notwithstanding anything to the contrary contained in this Note, in
addition to the rights of the Holder specified in subsection (a) of this
Section 6, on the date an Event of Default under this Note occurs, the interest
rate on this Note shall increase, from that date forward, to the Default
Interest Rate, which interest shall be compounded quarterly and payable solely
in lawful money of the United States of America.

 

7.                                       Waiver and Amendment. Any provision of
this Note may be amended, waived or modified upon the written consent of both
the Company and the holders of a majority of the outstanding principal amount of
the Notes.

 

8.                                       Transfer of this Note or Payment
Hereunder. This Note may not be transferred in violation of any restrictive
legend set forth hereon. Each new Note issued upon transfer of this Note shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with the Securities Act, unless in the opinion of counsel for
the Company such legend is not required in order to ensure compliance with the
Securities Act. The Company may issue stop transfer instructions to its transfer
agent in connection with such restrictions. Subject to the foregoing, transfers
of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company. Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal and interest hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Company shall not be affected by
notice to the contrary.

 

B-4

--------------------------------------------------------------------------------


 

9.                                       Assignment. Neither this Note nor any
of the rights, interests or obligations hereunder may be assigned, by operation
of law or otherwise, as a whole or in part, by the Company without the prior
written consent of the Holder. The Holder may assign the rights, interests or
obligations under this Note, as a whole or in part, at any time, subject to
compliance with Section 9 of this Note, upon written notice to the Company of
such assignment. Notwithstanding the foregoing, until the Company receives
notice in accordance with this Section 10, the Company shall treat the
registered holder hereof as the owner and holder of this Note for the purpose of
receiving all payments of principal and interest on this Note and for all other
purposes whatsoever, whether or not this Note shall be overdue.

 

10.                                 Notices. Any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered or mailed by registered
or certified mail, postage prepaid, or by recognized overnight courier, personal
delivery or facsimile transmission at the respective addresses or facsimile
number of the parties as set forth in or otherwise designated by either party
pursuant to the Purchase Agreement or on the register maintained by the Company.
Any party hereto may by notice so given change its address or facsimile number
for future notice hereunder. Notice shall conclusively be deemed to have been
given when received if received prior to 4:00 p.m. (local time) otherwise it
shall be deemed to have been received the following Business Day.

 

11.                                 Interaction with other Notes. The Company
and the Holder agree that all Notes secured by the Security Agreement (the
“Secured Notes”) shall rank pari passu notwithstanding date of issue. The Holder
acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be pari
passu in right of payment and in all other respects to the other Secured Notes
issued pursuant to the Purchase Agreement or pursuant to the terms of such
Secured Notes. In the event Holder receives payments in excess of its pro rata
share of the Company’s payments to the Holders of all of the Notes, then Holder
shall hold in trust all such excess payments for the benefit of the holders of
the other Secured Notes and shall pay such amounts held in trust to such other
holders upon demand by such holders.

 

12.                                 Expenses; Waivers. If action is instituted
to collect this Note, the Company shall pay all costs and expenses, including,
without limitation, reasonable attorneys’ fees and costs, incurred in connection
with such action. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

13.                                 Successors and Assigns. Subject to the
restrictions on transfer described in Sections 9 and 10 of this Note, the rights
and obligations of the Company and the Holder of this Note shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
the parties.

 

14.                                 Governing Law; Jury Waiver. This Note and
all actions arising out of or in connection with this Note shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to conflict of laws provisions of the State of New York or of any other
state. IN THE EVENT OF ANY DISPUTE AMONG OR BETWEEN ANY OF THE PARTIES TO THIS
NOTE ARISING OUT OF THE TERMS OF THIS NOTE, THE PARTIES HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK FOR RESOLUTION OF SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE
JURISDICTION OR SEEK TO TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY
OTHER JURISDICTION. THE COMPANY AND THE HOLDER AGREE TO ACCEPT SERVICE OF
PROCESS PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 11. THE PARTIES HERETO

 

B-5

--------------------------------------------------------------------------------


 

WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS NOTE.

 

[signatures appear on following page]

 

B-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Amended and Restated Tranche 1 Note

 

THIS NOTE HAS BEEN ACQUIRED BY THE HOLDER FOR ITS OWN ACCOUNT, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH SUCH STATE SECURITIES LAWS, IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/OR
COMPLIANCE IS NOT REQUIRED.

 

SATCON TECHNOLOGY CORPORATION

 

AMENDED AND RESTATED TRANCHE 1 NOTE

 

$[                  ](the “Principal Amount”)

[Date]

 

[Boston, Massachusetts]

 

FOR VALUE RECEIVED, SATCON TECHNOLOGY CORPORATION, a corporation incorporated
under the laws of the State of Delaware (the “Company”), promises to pay to the
order of                                   , or its registered assigns (the
“Holder”), the Principal Amount, or such lesser amount as shall then equal the
outstanding Principal Amount, together with interest thereon from the date of
the Original Note (as defined below) at a rate equal to seventeen percent
(17.0%) per annum, and computed on the basis of a year consisting of 360 days in
accordance with the terms set forth in Section 2 of this promissory note (this
“Note”).

 

This Note amends, re-evidences, restates and supersedes in full, but does not in
any way satisfy or discharge, the outstanding indebtedness owed under that
certain Tranche 1 Note dated as of October [         ], 2007 in an original
principal amount equal to the principal amount set forth above, made by Company
in favor of Holder (the “Original Note”), and is an “Amended and Restated
Tranche 1 Note” issued pursuant to the Note Purchase Agreement (the “Purchase
Agreement”) dated as of October 19, 2007 by and among the Company and the
purchasers party thereto. THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A
SECURITY AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND
EXECUTED BY COMPANY FOR THE BENEFIT OF THE HOLDER. ADDITIONAL RIGHTS OF THE
HOLDER ARE SET FORTH IN THE SECURITY AGREEMENT.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

 

1.                                       Definitions. Capitalized terms defined
in the Purchase Agreement and used herein without definition have the same
meaning herein as in the Purchase Agreement. In addition, as used in this Note,
the following capitalized terms have the following meanings.

 

C-1

--------------------------------------------------------------------------------


 

(a)          “Change of Control” means the occurrence of any of the following:

 

(i)                                               Any “person” (as such term is
used in subsections 13(d) and 14(d) of the Securities and Exchange Act of 1934,
as amended) or group of persons, on or after the Effective Date, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of, or acquire(s) by contract or otherwise, or enter(s) into a
contract or arrangement which upon consummation will result in its or their
acquisition of, or control over, securities of the Company (or other securities
convertible into such securities) representing twenty percent (20%) or more of
the combined voting power of all securities of the Company entitled to vote in
the election of directors; or

 

(ii)                                            during any period of up to 12
consecutive months individuals who at the beginning of such 12-month period were
directors of the Company shall cease for any reason to constitute a majority of
the Board of Directors of the Company unless the persons replacing such
individuals were nominated by the Board of Directors of the Company; or

 

(iii)                                         any Subsidiary of the Company
shall cease to be a wholly-owned Subsidiary of the Company.

 

(b)         “Closing Price” means the closing price of the Common Shares as
reported on the Nasdaq.

 

(c)          “Common Shares” means shares of the common stock, par value $0.01
per share, of the Company.

 

(d)         “Date of Issuance” means the date of issuance of this Note by the
Company under the Purchase Agreement.

 

(e)          “Default Interest Rate” means the lesser of 5% above the otherwise
applicable rate or the maximum rate allowed by applicable Law.

 

(f)            “Maturity Date” means February 19, 2008.

 

(g)         “Trading Day” means any day on which Nasdaq is open for trading.

 

2.                                       Interest.

 

(a)          All unpaid principal, together with any accrued but unpaid interest
and other amounts payable under this Note, shall be due and payable on (i) the
Maturity Date, or (ii) when such amounts are declared due and payable by the
Holder or made automatically due and payable upon or after the occurrence of an
Event of Default (as defined below). Interest on this Note shall be payable (and
if not paid when due, shall be compounded) on the Maturity Date and shall be
payable in lawful money of the United States of America.

 

(b)         Interest shall be calculated based on the weighted average principal
outstanding for such period.

 

(c)          In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

C-2

--------------------------------------------------------------------------------


 

3.                                       Prepayment. This Note may not be
prepaid without the written consent of the Purchaser.

 

4.                                       Secured Obligations; Collateral. In
order to secure the Company’s payment and performance of the Obligations and to
secure the Company’s prompt, full and faithful performance and observance of all
of the provisions under this Note and the other Transaction Documents, the
Company and the Company’s Subsidiaries have delivered to the Holder, the
Security Agreement, pursuant to which the Company and the Company’s domestic
Subsidiaries have granted to the Holder as security and collateral for the
payment and performance of the Obligations, a security interest in all of the
property and assets of the Company and the Company’s domestic Subsidiaries,
whether now existing or hereafter arising, and all as more specifically
described, and on the terms and conditions set forth in, the Security Agreement.
The Company’s Subsidiaries have also entered into and delivered to the Holder,
as further protection, the Guaranties. The security interest granted by the
Company and the Company’s Subsidiaries under the Security Agreement, securing
the indebtedness evidenced by this Note, including all Obligations, is senior to
all other liens, security interests or encumbrances securing any other
indebtedness of each of the Company and its Subsidiaries.

 

5.                                       Events of Default. The occurrence of
any of the following shall constitute an “Event of Default” under this Note:

 

(a)          Failure to Pay. The Company shall fail to pay when due any
principal payment on this Note, or any interest or other payment required under
the terms of this Note;

 

(b)         Breaches of Covenants. The Company or any Subsidiary (i) shall fail
to observe or perform any covenant contained in Section 5.5 (insofar as it
requires the Company to maintain its listing on Nasdaq), Section 5.13 (insofar
as it requires the Company or such Subsidiary to maintain its existence) or
Sections 5.15 through 5.23 of the Purchase Agreement or (ii) shall fail to
observe or to perform any other covenant, agreement or obligation contained in
the Purchase Agreement or any Transaction Document and the Company or such
Subsidiary shall fail to cure such default for a period of twenty (20) days;

 

(c)          Breaches of Representations and Warranties. Any representation or
warranty made by the Company or any Subsidiary in this Note or in any of the
other Transaction Documents shall not have been true in any material respect
when made;

 

(d)         Cross-Default. The Company or any of its Subsidiaries shall default
under any other agreement, bond, debenture, note or other evidence of
indebtedness for money borrowed, under any guaranty or under any mortgage, or
indenture pursuant to which there shall be issued or by which there shall be
secured or evidenced any indebtedness for money borrowed by the Company or any
of its Subsidiaries (other than any Transaction Document), whether such
indebtedness now exists or shall hereafter be created, which default results in
a right by the holder of indebtedness of at least One Million Dollars
($1,000,000) to cause such indebtedness to come due prior to the date on which
it would otherwise become due and payable;

 

(e)          Undischarged Judgment. One or more judgments for the payment of
money in an amount in excess of Five Hundred Thousand Dollars ($500,000) in the
aggregate shall be rendered against the Company or any of its Subsidiaries (or
any combination thereof) and shall remain undischarged for a period of ten
consecutive Business Days during which execution shall not be effectively
stayed, or any action is legally taken by a judgment creditor to levy upon any
such judgment;

 

(f)            Voluntary Bankruptcy or Insolvency Proceedings. The Company (or
any Subsidiary thereof) shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts

 

C-3

--------------------------------------------------------------------------------


 

generally as they mature, (iii) make a general assignment for the benefit of its
or any of its creditors, (iv) be dissolved or liquidated in full or in part,
(v) become insolvent (as such term may be defined or interpreted under any
applicable statute), (vi) commence a voluntary case or other Proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar Law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other Proceeding
commenced against it or (vii) take any action for the purpose of effecting any
of the foregoing; or

 

(g)         Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
(or any Subsidiary thereof) or of all or a substantial part of the property
thereof, or an involuntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to the Company (or any Subsidiary
thereof) or the debts thereof under any bankruptcy, insolvency or other similar
Law now or hereafter in effect shall be commenced and an order for relief
entered, or such case or Proceeding shall not be dismissed or discharged within
30 days of commencement.

 

6.                                       Rights of Holder upon Default.

 

(a)          Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Section 5(f) or 5(g) of this Note) and
at any time thereafter during the continuance of such Event of Default, holders
of a majority of the outstanding principal amount of the Notes may declare all
outstanding Obligations payable by the Company under this Note to be immediately
due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained in this Note
or in the other Transaction Documents to the contrary notwithstanding. Upon the
occurrence or existence of any Event of Default described in Sections 5(f) or
5(g) of this Note, immediately and without notice, all outstanding Obligations
payable by the Company hereunder shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained in this Note or in
the other Transaction Documents to the contrary notwithstanding. In addition to
the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Holder may exercise any other right, power or remedy granted to it
by the Transaction Documents or otherwise permitted to it by Law, either by suit
in equity or by action at Law, or both.

 

(b)         Notwithstanding anything to the contrary contained in this Note, in
addition to the rights of the Holder specified in subsection (a) of this
Section 6, on the date an Event of Default under this Note occurs, the interest
rate on this Note shall increase, from that date forward, to the Default
Interest Rate, which interest shall be compounded quarterly and payable solely
in lawful money of the United States of America.

 

7.                                       Waiver and Amendment. Any provision of
this Note may be amended, waived or modified upon the written consent of both
the Company and the holders of a majority of the outstanding principal amount of
the Notes.

 

8.                                       Transfer of this Note or Payment
Hereunder. This Note may not be transferred in violation of any restrictive
legend set forth hereon. Each new Note issued upon transfer of this Note shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with the Securities Act, unless in the opinion of counsel for
the Company such legend is not required in order to ensure compliance with the
Securities Act. The Company may issue stop transfer instructions to its transfer
agent in connection with such restrictions. Subject to the foregoing, transfers
of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company. Prior to presentation of this Note for
registration

 

C-4

--------------------------------------------------------------------------------


 

of transfer, the Company shall treat the registered holder hereof as the owner
and holder of this Note for the purpose of receiving all payments of principal
and interest hereon and for all other purposes whatsoever, whether or not this
Note shall be overdue and the Company shall not be affected by notice to the
contrary.

 

9.                                       Assignment. Neither this Note nor any
of the rights, interests or obligations hereunder may be assigned, by operation
of law or otherwise, as a whole or in part, by the Company without the prior
written consent of the Holder. The Holder may assign the rights, interests or
obligations under this Note, as a whole or in part, at any time, subject to
compliance with Section 9 of this Note, upon written notice to the Company of
such assignment. Notwithstanding the foregoing, until the Company receives
notice in accordance with this Section 10, the Company shall treat the
registered holder hereof as the owner and holder of this Note for the purpose of
receiving all payments of principal and interest on this Note and for all other
purposes whatsoever, whether or not this Note shall be overdue.

 

10.                                 Notices. Any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered or mailed by registered
or certified mail, postage prepaid, or by recognized overnight courier, personal
delivery or facsimile transmission at the respective addresses or facsimile
number of the parties as set forth in or otherwise designated by either party
pursuant to the Purchase Agreement or on the register maintained by the Company.
Any party hereto may by notice so given change its address or facsimile number
for future notice hereunder. Notice shall conclusively be deemed to have been
given when received if received prior to 4:00 p.m. (local time) otherwise it
shall be deemed to have been received the following Business Day.

 

11.                                 Interaction with other Notes. The Company
and the Holder agree that all Notes secured by the Security Agreement (the
“Secured Notes”) shall rank pari passu notwithstanding date of issue. The Holder
acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be pari
passu in right of payment and in all other respects to the other Secured Notes
issued pursuant to the Purchase Agreement or pursuant to the terms of such
Secured Notes. In the event Holder receives payments in excess of its pro rata
share of the Company’s payments to the Holders of all of the Notes, then Holder
shall hold in trust all such excess payments for the benefit of the holders of
the other Secured Notes and shall pay such amounts held in trust to such other
holders upon demand by such holders.

 

12.                                 Expenses; Waivers. If action is instituted
to collect this Note, the Company shall pay all costs and expenses, including,
without limitation, reasonable attorneys’ fees and costs, incurred in connection
with such action. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

13.                                 Successors and Assigns. Subject to the
restrictions on transfer described in Sections 9 and 10 of this Note, the rights
and obligations of the Company and the Holder of this Note shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
the parties.

 

14.                                 Governing Law; Jury Waiver. This Note and
all actions arising out of or in connection with this Note shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to conflict of laws provisions of the State of New York or of any other
state. IN THE EVENT OF ANY DISPUTE AMONG OR BETWEEN ANY OF THE PARTIES TO THIS
NOTE ARISING OUT OF THE TERMS OF THIS NOTE, THE PARTIES HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW

 

C-5

--------------------------------------------------------------------------------


 

YORK FOR RESOLUTION OF SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE
JURISDICTION OR SEEK TO TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY
OTHER JURISDICTION. THE COMPANY AND THE HOLDER AGREE TO ACCEPT SERVICE OF
PROCESS PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 11. THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS NOTE.

 

[signatures appear on following page]

 

C-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Guaranty

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of October      , 2007, is executed by
each of the undersigned (each such entity to be referred to herein as a
“Guarantor”), in favor of RockPort Capital Partners II, L.P. and NGP Energy
Technology Partners, L.P. (collectively, the “Purchasers”).

 

RECITALS

 

A.                                   Pursuant to a Note Purchase Agreement,
dated as of October      , 2007 (as amended from time to time, the “Purchase
Agreement”), among SatCon Technology Corporation (the “Company”) and the
Purchasers, the Purchasers have agreed to purchase promissory notes (the
“Notes”) from the Company upon the terms and subject to the conditions set forth
therein.

 

B.                                     The Purchasers’ obligations to purchase
the Notes under the Purchase Agreement is subject, among other conditions, to
receipt by the Purchasers of this Guaranty duly executed by each of the
undersigned Guarantors.

 

C.                                     Each of the undersigned Guarantors is a
Subsidiary of Company and expects to derive substantial direct and indirect
benefit from the transactions contemplated by the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Guarantor and the Purchasers hereby agree as follows:

 

1.                                      Definitions and Interpretation.

 

(a)                                  Definition. When used in this Guaranty, the
following terms shall have the following respective meanings:

 

“Adjusted Maximum Guaranty Amount” shall mean, with respect to any Guarantor,
the maximum liability of such Guarantor under this Guaranty, limited to the
extent provided in Section 2(d) hereof (except that, for purposes of calculating
the Adjusted Maximum Guaranty Amount of a Guarantor only, any assets or
liabilities of such Guarantor arising under Section 6 hereof shall be ignored).

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate net amount of all payments made by such Guarantor under this
Guaranty (including, without limitation, under Section 6 hereof) at or prior to
such time.

 

“Disallowed Post-Commencement Interest and Expenses” shall mean interest
computed at the rate provided in the Notes and claims for reimbursement, costs,
expenses or indemnities under the terms of any of the Transaction Documents
accruing or claimed at any time after the commencement of any Insolvency

 

--------------------------------------------------------------------------------


 

Proceeding, if the claim for such interest, reimbursement, costs, expenses or
indemnities is not allowable, allowed or enforceable against the Company in such
Insolvency Proceeding.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator of which is the Adjusted Maximum Guaranty
Amount of such Guarantor and the denominator of which is the aggregate Adjusted
Maximum Guaranty Amounts of all Guarantors, multiplied by (ii) the aggregate
amount paid by all Funding Guarantors under this Guaranty at or prior to such
time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” shall have the meaning given to that term in Section 6
hereof.

 

“Guaranteed Obligations” shall mean the Obligations.

 

“Guarantor” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Insolvency Proceeding” shall mean any case or proceeding under the United
States Bankruptcy Code or any other similar law, rule or regulation of the
United States or any jurisdiction or any other action or proceeding for the
reorganization, liquidation, appointment of a receiver, rearrangement of debts,
marshalling of assets or similar action relating to any Guarantor, their
respective creditors or any substantial part of their respective assets, whether
or not any such case, proceeding or action is voluntary or involuntary.

 

“Investor” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Purchase Agreement” shall have the meaning given to that term in Recital A
hereof

 

“Subordinated Obligations” shall have the meaning given to that term in
Section 4 hereof.

 

Unless otherwise defined herein, all other capitalized terms used herein and
defined in the Purchase Agreement shall have the respective meanings given to
those terms in the Purchase Agreement.

 

(b)                                 Other Interpretive Provisions. The rules of
construction set forth in the Purchase Agreement shall, to the extent not
inconsistent with the terms of this Guaranty, apply to this Guaranty and are
hereby incorporated by reference. Each Guarantor acknowledges receipt of copies
of the Purchase Agreement and the other Transaction Documents.

 

2.                                      Guaranty.

 

(a)                                  Payment Guaranty. Each Guarantor
unconditionally guarantees and promises to pay and perform as and when due,
whether at stated maturity, upon acceleration or otherwise, any and all of the
Guaranteed Obligations. If any Insolvency Proceeding relating to the Company is
commenced, each Guarantor further unconditionally guarantees and promises to pay
and perform, upon the demand of Purchasers, any and all of the Guaranteed
Obligations (including any and all Disallowed Post-Commencement Interest and
Expenses) in accordance with the terms of the Transaction Documents, whether or
not such obligations are then due and payable by the Company and whether or not
such obligations are modified, reduced or discharged in such Insolvency
Proceeding. This Guaranty is a guaranty of payment and not of collection.

 

D-2

--------------------------------------------------------------------------------


 

(b)                                 Continuing Guaranty. This Guaranty is an
irrevocable continuing guaranty of the Guaranteed Obligations which shall
continue in effect until all of the Guaranteed Obligations have been fully,
finally and indefeasibly paid. If any payment on any Guaranteed Obligation is
set aside, avoided or rescinded or otherwise recovered from the Purchasers, such
recovered payment shall constitute a Guaranteed Obligation hereunder and, if
this Guaranty was previously released or terminated, it automatically shall be
fully reinstated, as if such payment was never made.

 

(c)                                  Independent Obligation. The liability of
each Guarantor hereunder is independent of the Guaranteed Obligations and of the
obligations of each other Guarantor hereunder, and a separate action or actions
may be brought and prosecuted against each Guarantor irrespective of whether
action is brought against the Company, any other Guarantor or any other
guarantor of the Guaranteed Obligations or whether the Company, any other
Guarantor or any other guarantor of the Guaranteed Obligations is joined in any
such action or actions.

 

(d)                                 Fraudulent Transfer Limitation. If, in any
action to enforce this Guaranty, any court of competent jurisdiction determines
that enforcement against any Guarantor for the full amount of the Guaranteed
Obligations is not lawful under or would be subject to avoidance under
Section 548 of the United States Bankruptcy Code or any applicable provision of
any comparable law of any state or other jurisdiction, the liability of such
Guarantor under this Guaranty shall be limited to the maximum amount lawful and
not subject to such avoidance.

 

(e)                                  Termination. Notwithstanding any
termination of this Guaranty, this Guaranty shall continue to be in full force
and effect and applicable to any Guaranteed Obligations arising thereafter which
arise because prior payments of Guaranteed Obligations are rescinded or
otherwise required to be surrendered by the Purchasers after receipt.

 

3.                                      Authorizations, Waivers, Etc.

 

(a)                                  Authorizations. Each Guarantor authorizes
the Purchasers, in their discretion, without notice to such Guarantor,
irrespective of any change in the financial condition of the Company, such
Guarantor, any other Guarantor or any other guarantor of the Guaranteed
Obligations since the date hereof, and without affecting or impairing in any way
the liability of such Guarantor hereunder, from time to time to:

 

(i)                                     Create new Guaranteed Obligations and
renew, compromise, extend, accelerate or otherwise change the time for payment
or performance of, or otherwise amend or modify the Transaction Documents or
change the terms of the Guaranteed Obligations or any part thereof, including
increase or decrease of the rate of interest thereon;

 

(ii)                                  Take and hold security for the payment or
performance of the Guaranteed Obligations and exchange, enforce, waive or
release any such security; apply such security and direct the order or manner of
sale thereof; and purchase such security at public or private sale;

 

(iii)                               Otherwise exercise any right or remedy they
may have against the Company, such Guarantor, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any security, including, without
limitation, the right to foreclose upon any such security by judicial or
nonjudicial sale;

 

(iv)                              Settle, compromise with, release or substitute
any one or more makers, endorsers or guarantors of the Guaranteed Obligations;
and

 

D-3

--------------------------------------------------------------------------------


 

(v)                                 Assign the Guaranteed Obligations, this
Guaranty or the other Transaction Documents in whole or in part to the extent
provided in the Loan Agreement and the other Transaction Documents.

 

(b)                                 Waivers. Each Guarantor hereby waives:

 

(i)                                     Any right to require the Purchasers to
(A) proceed against the Company, any other Guarantor or any other guarantor of
the Guaranteed Obligations, (B) proceed against or exhaust any security received
from the Company, such Guarantor, any other Guarantor or any other guarantor of
the Guaranteed Obligations or otherwise marshal the assets of the Company, such
Guarantor, any other Guarantor or any other guarantor of the Guaranteed
Obligations or (C) pursue any other remedy in the Purchasers’ power whatsoever;

 

(ii)                                  Any defense arising by reason of the
application by the Company of the proceeds of the sale of Notes;

 

(iii)                               Any defense resulting from the absence,
impairment or loss of any right of reimbursement, subrogation, contribution or
other right or remedy of Guarantor against the Company, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any security, whether resulting
from an election by the Purchasers to foreclose upon security by nonjudicial
sale, or otherwise;

 

(iv)                              Any setoff or counterclaim of the Company or
any defense which results from any disability or other defense of the Company or
the cessation or stay of enforcement from any cause whatsoever of the liability
of the Company (including, without limitation, the lack of validity or
enforceability of any of the Transaction Documents);

 

(v)                                 Any defense based upon any law, rule or
regulation which provides that the obligation of a surety must not be greater or
more burdensome than the obligation of the principal;

 

(vi)                              Until all of the Guaranteed Obligations have
been fully, finally and indefeasibly paid, any right of subrogation,
reimbursement, indemnification or contribution and other similar right to
enforce any remedy which the Purchasers or any other Person now has or
may hereafter have against the Company on account of the Guaranteed Obligations,
and any benefit of, and any right to participate in, any security now or
hereafter received by the Purchasers or any other Person on account of the
Guaranteed Obligations;

 

(vii)                           All presentments, demands for performance,
notices of nonperformance, notices delivered under the Transaction Documents,
protests, notices of dishonor, and notices of acceptance of this Guaranty and of
the existence, creation or incurring of new or additional Guaranteed Obligations
and notices of any public or private foreclosure sale;

 

(viii)                        The benefit of any statute of limitations to the
extent permitted by law;

 

(ix)                                Any appraisement, valuation, stay,
extension, moratorium redemption or similar law or similar rights for
marshalling;

 

(x)                                   Any right to be informed by the Purchasers
of the financial condition of the Company, any other Guarantor or any other
circumstances bearing upon the risk of nonpayment or nonperformance of the
Guaranteed Obligations;

 

D-4

--------------------------------------------------------------------------------


 

(xi)                                Until all of the Guaranteed Obligations have
been fully, finally and indefeasibly paid, any right to revoke this Guaranty;

 

(xii)                             Any defense arising from an election for the
application of Section 1111(b)(2) of the United States Bankruptcy Code which
applies to the Guaranteed Obligations;

 

(xiii)                          Any defense based upon any borrowing or grant of
a security interest under Section 364 of the United States Bankruptcy Code; and

 

(xiv)                         Any right it may have to a fair value hearing to
determine the size of a deficiency judgment following any foreclosure on any
security for the Guaranteed Obligations.

 

(c)                                  Financial Condition of the Company, Etc.
Each Guarantor is fully aware of the financial condition and affairs of the
Company. Each Guarantor has executed this Guaranty without reliance upon any
representation, warranty, statement or information concerning the Company
furnished to such Guarantor by the Purchasers and has, independently and without
reliance on the Purchasers and based on such documents and information as it has
deemed appropriate, made its own appraisal of the financial condition and
affairs of the Company and of other circumstances affecting the risk of
nonpayment or nonperformance of the Guaranteed Obligations. Each Guarantor is in
a position to obtain, and assumes full responsibility for obtaining, any
additional information about the financial condition and affairs of the Company
and of other circumstances affecting the risk of nonpayment or nonperformance of
the Guaranteed Obligations and will, independently and without reliance upon the
Purchasers, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own appraisals and decisions in
taking or not taking action in connection with this Guaranty.

 

4.                                      Subordination. Each Guarantor hereby
subordinates any and all debts, liabilities and obligations owed to such
Guarantor by the Company or any Subsidiary of the Company (the “Subordinated
Obligations”) to the Guaranteed Obligations as provided in this Section 4.

 

(a)                                  Prohibited Payments, Etc. Until the
occurrence of a Default or an Event of Default or any default by any Guarantor
hereunder, each Guarantor and its Subsidiaries may receive regularly scheduled
payments from the Company on account of Subordinated Obligations. After the
occurrence and during the continuance of any Default or Event of Default or any
default by any Guarantor hereunder (including the commencement and continuation
of any Insolvency Proceeding relating to the Company, however, unless the
Purchasers otherwise request, no Guarantor shall, nor shall it permit any of its
Subsidiaries to, demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b)                                 Prior Payment of Guaranteed Obligation. In
any Insolvency Proceeding relating to the Company, each Guarantor agrees that
the Purchasers shall be entitled to receive payment of all Guaranteed
Obligations (including any and all Disallowed Post-Commencement Interest and
Expenses) before such Guarantor or any of its Subsidiaries receives payment of
any Subordinated Obligations.

 

(c)                                  Turn-Over. After the occurrence and during
the continuance of any Default or Event of Default (including the commencement
and continuation of any Insolvency Proceeding relating to the Company), each
Guarantor and its Subsidiaries shall, if the Purchasers so request, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Purchasers and deliver such payments to the Purchasers on
account of the Guaranteed Obligations (including any and all Disallowed
Post-Commencement Interest and Expenses), together with any necessary
endorsements or other instruments of

 

D-5

--------------------------------------------------------------------------------


 

transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

 

(d)                                 Investor Authorization. After the occurrence
and during the continuance of any Default or Event of Default or any default by
a Guarantor hereunder (including the commencement and continuation of any
Insolvency Proceeding relating to the Company, the Purchasers are authorized and
empowered (but without any obligation to so do), in their discretion, (i) in the
name of each Guarantor and its Subsidiaries, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Disallowed
Post-Commencement Interest and Expenses), and (ii) to require each Guarantor
(A) to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Purchasers for application to the Guaranteed Obligations (including any and all
Disallowed Post-Commencement Interest and Expenses).

 

5.                                      General Pledge; Setoff.

 

(a)                                  Pledge. In addition to all liens upon and
rights of setoff against the property of any Guarantor given to the Purchasers
by law or separate agreement to secure the liabilities of any Guarantor
hereunder, to the extent permitted by law, each Guarantor hereby grants to the
Purchasers, as security for such Guarantor’s obligations hereunder, a security
interest in all monies, securities and other property of such Guarantor now or
hereafter in the possession of the Purchasers; and the Purchasers shall have all
rights and remedies of a secured party with respect to such property.

 

(b)                                 Setoff. In addition to any rights and
remedies of the Purchasers provided by law, each Investor shall have the right,
without prior notice to any Guarantor, any such notice being expressly waived by
each Guarantor to the extent permitted by applicable law, upon the occurrence
and during the continuance of a Default or an Event of Default, to set-off and
apply against the Guaranteed Obligations any amount owing from such Investor to
such Guarantor.

 

(c)                                  Nonwaiver. No security interest or right of
setoff shall be deemed to have been waived by any act or conduct on the part of
the Purchasers or by any failure to exercise such right of setoff or to enforce
such security interest, or by any delay in so doing; and every right of setoff
and security interest shall continue in full force and effect until such right
of setoff or security interest is specifically waived or released by an
instrument in writing executed by the Purchasers.

 

6.                                      Contribution among Guarantors. The
Guarantors desire to allocate among themselves, in a fair and equitable manner,
their rights of contribution from each other when any payment is made by any
Guarantor under this Guaranty. Accordingly, if any payment is made by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share, the Funding Guarantor shall be entitled to a contribution from each other
Guarantor in the amount of such other Guarantor’s Fair Share Shortfall, so that
all such contributions shall cause each Guarantor’s Aggregate Guaranty Payments
to equal its Fair Share. The amounts payable as contributions hereunder shall be
determined by the Funding Guarantor as of the date on which the related payment
or distribution is made by the Funding Guarantor, and such determination shall
be binding on the other Guarantors absent manifest error. The allocation and
right of contribution among the Guarantors set forth in this Section 6 shall not
be construed to limit in any way the liability of any Guarantor under this
Guaranty or the amount of the Guaranteed Obligations.

 

D-6

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

(a)                                  Notices. Except as otherwise provided
herein, all notices, requests, demands, consents, instructions or other
communications to or upon any Guarantor or the Purchasers under this Guaranty or
the other Transaction Documents to which a Guarantor is a party shall be in
writing and fixed, mailed or delivered, if to a Guarantor or the Purchasers, at
its respective facsimile number or address set forth below (or to such other
facsimile number or address for any party as indicated in any notice given by
that party to the other parties). All such notices and communications shall be
effective (i) when sent by overnight service of recognized standing, on the
second Business Day following the deposit with such service; (ii) when mailed,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when faxed, upon confirmation of receipt.

 

Guarantors:

 

 

c/o SatCon Technology Corporation

 

 

 

 

 

Attention:

 

Facsimile:

 

Telephone:

 

 

Purchasers:

RockPort Capital Partners II, L.P.

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

NGP Energy Technology Partners, L.P.

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

(b)                                 Payments. Each Guarantor shall make all
payments required hereunder to each Investor, or its order, at each Investor’s
office located at the address set forth in Section 7(a) hereof, or at such other
office as such Investor may designate, on demand, in U.S. dollars. If any
amounts required to be paid by a Guarantor under this Guaranty are not paid when
due, such Guarantor shall pay interest on the aggregate, outstanding balance of
such amounts from the date due until those amounts are paid in full at a per
annum rate equal to the Default Rate.

 

(c)                                  Expenses. Each Guarantor shall pay on
demand (i) all reasonable fees and expenses, including reasonable attorneys’
fees and expenses, incurred by the Purchasers in connection with the

 

D-7

--------------------------------------------------------------------------------


 

preparation, execution and delivery of, and the exercise of its duties under,
this Guaranty and the preparation, execution and delivery of amendments and
waivers hereunder and (ii) all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Purchasers in
connection with the enforcement or attempted enforcement of this Guaranty or any
of the Guaranteed Obligations or in preserving any of the Purchasers’ rights and
remedies (including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Transaction
Documents or the Guaranteed Obligations or any bankruptcy or similar proceeding
involving such Guarantor, any other Guarantor, the Company or any of their
Affiliates).

 

(d)                                 Waivers, Amendments. This Guaranty may not
be amended or modified, nor may any of its terms be waived, except by written
instruments signed by each Guarantor and each Investor. Each waiver or consent
under any provision hereof shall be effective only in the specific instances for
the purpose for which given. No failure or delay on the Purchasers’ part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

 

(e)                                  Assignment. This Guaranty shall be binding
upon and inure to the benefit of the Purchasers, the Guarantors and their
respective successors and assigns; provided, however, that no Guarantor
may assign or transfer any of its rights and obligations under this Guaranty
without the prior written consent of the Purchasers. All references in this
Guaranty to any Person shall be deemed to include all permitted successors and
assigns of such Person.

 

(f)                                    Cumulative Rights, etc. The rights,
powers and remedies of the Purchasers under this Guaranty shall be in addition
to all rights, powers and remedies given to the Purchasers by virtue of any
applicable law, rule or regulation of any Governmental Authority, the Loan
Agreement, any other Transaction Document or any other agreement, all of which
rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the Purchasers’ rights hereunder.
Each Guarantor waives any right to require the Purchasers to proceed against any
Person or to exhaust any Collateral or to pursue any remedy in the Purchasers’
power.

 

(g)                                 Payments Free of Taxes, Etc. All payments
made by each Guarantor under this Guaranty shall be made by each Guarantor free
and clear of and without deduction for any and all present and future taxes,
levies, charges, deductions and withholdings. In addition, each Guarantor shall
pay upon demand any stamp or other taxes, levies or charges of any jurisdiction
with respect to the execution, delivery, registration, performance and
enforcement of this Guaranty. If any taxes, levies, charges or other amounts are
required to be withheld from any amounts payable to the Purchasers, hereunder,
the amounts so payable to the Purchasers shall be increased to the extent
necessary to yield to the Purchasers (after payment of all such amounts) any
such amounts payable hereunder in the amounts, specified in this Guaranty. Upon
request by the Purchasers, each Guarantor shall furnish evidence satisfactory to
the Purchasers that all requisite authorizations and approvals by, and notices
to and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.

 

(h)                                 Partial Invalidity. If at any time any
provision of this Guaranty is or becomes illegal, invalid or unenforceable in
any respect under the law or any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Guaranty nor the legality,
validity or enforceability of such provision under the law of any other
jurisdiction shall in any way be affected or impaired thereby.

 

D-8

--------------------------------------------------------------------------------


 

(i)                                     Joint and Several Obligation. The
obligations of the Guarantors under this Guaranty are joint and several
obligations of each Guarantor and may be freely enforced against each Guarantor,
for the full amount of the Guaranteed Obligations, without regard to whether
enforcement is sought or available against any other Guarantor.

 

(j)                                     Governing Law. This Guaranty and the
rights and obligations of the parties hereto shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
reference to its choice of laws provisions).

 

(k)                                  Jury Trial. EACH GUARANTOR AND THE
PURCHASERS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTY.

 

(l)                                     Limitation of Liability. NO CLAIM MAY BE
MADE BY ANY GUARANTOR AGAINST THE PURCHASERS OR THE MEMBERS, AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OF THE PURCHASERS FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM (WHETHER
BASED UPON ANY BREACH OF CONTRACT, TORT, BREACH OF STATUTORY DUTY OR ANY OTHER
THEORY OF LIABILITY) ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH AND EACH GUARANTOR HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON
ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT NOW ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

D-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed as of
the day and year first above written.

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Security Agreement

 

SECURITY AGREEMENT

 

This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of October [     ], 2007, is
executed by SatCon Technology Corporation, a Delaware corporation (together with
its successors and assigns, the “Company”), SatCon Power Systems, Inc., a
Delaware corporation (“SPS”), SatCon Applied Technology, Inc., a Delaware
corporation (“SAT”), and SatCon Electronics, Inc., a Delaware corporation (“SE,”
and together with SPS and SAT, the “Subsidiaries”) in favor of Collateral Agent
(as herein defined) on behalf of the Purchasers listed on the signature
pages hereof, and the Purchasers. The Company and the Subsidiaries are each
referred to herein as a “Debtor.”

 

RECITALS

 

A.                                   Company and the Purchasers have entered
into a Note Purchase Agreement, dated as [           ], 2007 (the “Purchase
Agreement”), pursuant to which the Company has issued Notes, as defined therein,
and as the same may be amended, modified or otherwise supplemented from time to
time, in an aggregate principal amount of $10,000,000 in favor of the
Purchasers.

 

B.                                     In order to induce each Purchaser to
extend the credit evidenced by the Amended and Restated Tranche 1 Notes and the
Tranche 2 Notes (as such terms are defined in the Purchase Agreement), each
Debtor has agreed to enter into this Security Agreement and to grant Collateral
Agent, for the benefit of itself and the Purchasers, the security interest in
the Collateral described below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Debtor hereby agrees with Collateral Agent and the Purchasers
as follows:

 

1.                                       Definitions and Interpretation. When
used in this Security Agreement, the following terms have the following
respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by any Debtor to Collateral Agent and the Purchasers of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Note Purchase Agreement, the Notes and the
other Transaction Documents, including, all interest, fees, charges, expenses,
attorneys’ fees and costs and accountants’ fees and costs chargeable to and
payable by any Debtor hereunder and thereunder, in each case, whether direct or
indirect, absolute or contingent, due or to become due, and whether or not
arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

 

--------------------------------------------------------------------------------


 

“Permitted Liens” shall have the meaning given such term in the Purchase
Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.

 

2.                                       Grant of Security Interest. As security
for the Obligations, each Debtor hereby pledges to Collateral Agent and grants
to Collateral Agent a security interest of first priority in all right, title
and interests of such Debtor in and to the property described in Attachment 1
hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”).

 

3.                                       General Representations and Warranties.
Each Debtor represents and warrants to Collateral Agent and the Purchasers that
(a) the Debtor is the owner of the Collateral (or, in the case of after-acquired
Collateral, at the time such Debtor acquires rights in the Collateral, will be
the owner thereof) and that no other Person has (or, in the case of
after-acquired Collateral, at the time such Debtor acquires rights therein, will
have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (b) upon the filing of
UCC-1 financing statements in the appropriate filing offices, Collateral Agent
has (or in the case of after-acquired Collateral, at the time such Debtor
acquires rights therein, will have) a first priority perfected security interest
in the Collateral to the extent that a security interest in the Collateral can
be perfected by such filing, except for Permitted Liens; (c) all Inventory has
been (or, in the case of hereafter produced Inventory, will be) produced in
compliance with applicable laws, including the Fair Labor Standards Act; (d) all
accounts receivable and payment intangibles are genuine and enforceable against
the party obligated to pay the same; (e) the originals of all documents
evidencing all accounts receivable and payment intangibles of the Debtor and the
only original books of account and records of the Debtor relating thereto are,
and will continue to be, kept at the chief executive office of such Debtor set
forth on Schedule B or at such other locations as such Debtor may establish in
accordance with Section 5(d), and (f) all information set forth in Schedules A
and B hereto is true and correct.

 

4.                                       Representations and Warranties
regarding Intellectual Property. Each Debtor represents and warrants to
Collateral Agent and the Purchasers that: (a) the Debtor does not own any
patents, trademarks, copyrights or mask works registered in, or the subject of
pending applications in, the Patent and Trademark Office or the Copyright Office
or any similar offices or agencies in any other country or any political
subdivision thereof, other than those described on Schedule A hereto; (b) the
Debtor has, except for Permitted Liens, the sole, full and unencumbered right,
title and interest in and to the trademarks shown on Schedule A and the goods
and services covered by the registrations thereof and, to the extent registered,
such registrations are valid and enforceable and in full force and effect;
(c) the Debtor has, except for Permitted Liens, the sole, full and unencumbered
right, title and interest in and to each of the patents shown on Schedule A and
the registrations thereof are valid and enforceable and in full force and
effect; (d) the Debtor has, except for Permitted Liens, the sole, full and
unencumbered right, title and interest in and to each of the copyrights shown on
Schedule A and according to the records of the Copyright Office, each of said
copyrights is valid and enforceable and in full force and effect; (e) the Debtor
has, except for Permitted Liens, the sole, full and unencumbered right, title
and interest in and to the mask works shown on Schedule A and according to the
records of the Copyright Office, each of said mask works is valid and
enforceable and in full force and effect; (f) there is no claim by any third
party that any patents, trademarks, copyrights or mask works are invalid and
unenforceable or do or may violate the rights of any Person; (g) all licenses
(other than non-exclusive licenses

 

E-2

--------------------------------------------------------------------------------


 

to end-users) of patents, trademarks, copyrights, mask works and trade secrets
which the Debtor has granted to any Person are set forth in Schedule A hereto;
(h) all licenses of patents, trademarks, copyrights, mask works and trade
secrets which any Person has granted to the Debtor are set forth on Schedule A
hereto; (i) the Debtor has obtained from each employee who may be considered the
inventor of patentable inventions (invented within the scope of such employee’s
employment) an assignment to the Debtor of all rights to such inventions,
including patents; and (j) the Debtor has taken all reasonable steps necessary
to protect the secrecy and the validity under applicable law of all material
trade secrets.

 

5.                                       Covenants Relating to Collateral. Each
Debtor hereby agrees (a) to perform all acts that may be necessary to maintain,
preserve, protect and perfect the Collateral, the Lien granted to Collateral
Agent therein and the perfection and priority of such Lien, except for Permitted
Liens; (b) not to use or permit any Collateral to be used (i) in violation in
any material respect of any applicable law, rule or regulation, or (ii) in
violation of any policy of insurance covering the Collateral; (c) to pay
promptly when due all taxes and other governmental charges, all Liens and all
other charges now or hereafter imposed upon or affecting any Collateral;
(d) without 30 days’ written notice to Collateral Agent, (i) not to change such
Debtor’s name, or place of business (or, if such Debtor has more than one place
of business, its chief executive office), or the office in which such Debtor’s
records relating to accounts receivable and payment intangibles are kept,
(ii) not to change such Debtor’s state of incorporation or any organizational
identification number assigned by its jurisdiction of organization, (iii) not to
keep Collateral consisting of chattel paper at any location other than its chief
executive office set forth in item 1 of Schedule B hereto, and (iv) not to keep
Collateral consisting of equipment or inventory at any location other than the
locations set forth in item 4 of Schedule B hereto, (f) to procure, execute and
deliver from time to time any endorsements, assignments, financing statements
and other writings reasonably deemed necessary or appropriate by Collateral
Agent to perfect, maintain and protect its Lien hereunder and the priority
thereof and to deliver promptly to Collateral Agent all originals of Collateral
consisting of instruments; (g) to appear in and defend any action or proceeding
which may affect its title to or Collateral Agent’s interest in the Collateral;
(h) if Collateral Agent gives value to enable such Debtor to acquire rights in
or the use of any Collateral, to use such value for such purpose; (i) to keep
separate, accurate and complete records of the Collateral and to provide
Collateral Agent with such records and such other reports and information
relating to the Collateral as Collateral Agent may reasonably request from time
to time; (j) not to surrender or lose possession of (other than to Collateral
Agent), sell, encumber, lease, rent, or otherwise dispose of or transfer any
Collateral or right or interest therein, and to keep the Collateral free of all
Liens except, in each case, as permitted under the Purchase Agreement; (k) if
requested by Collateral Agent, to type, print or stamp conspicuously on the face
of all original copies of all Collateral consisting of chattel paper a legend
satisfactory to Collateral Agent indicating that such chattel paper is subject
to the security interest granted hereby; (l) to collect, enforce and receive
delivery of the accounts receivable and payment intangibles in accordance with
past practice until otherwise notified by Collateral Agent; (m) to comply with
all material requirements of law relating to the production, possession,
operation, maintenance and control of the Collateral (including the Fair Labor
Standards Act); (n) to permit Collateral Agent and its representatives the
right, at any time during normal business hours, upon reasonable prior notice,
to visit and inspect the properties of such Debtor and its corporate, financial
and operating records, and make abstracts therefrom, and to discuss such
Debtor’s affairs, finances and accounts with its directors, officers and
independent public accountants; and (m) to promptly notify Collateral Agent in
writing if such Debtor acquires a Commercial Tort Claim, and to provide a
summary description of such claim, and grant to Collateral Agent in writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Security Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.

 

6.                                       Covenants Regarding Intellectual
Property. Each Debtor hereby agrees:

 

E-3

--------------------------------------------------------------------------------


 

(a)                                  Debtor will perform all acts and execute
all documents, including notices of security interest for each relevant type of
intellectual property in forms suitable for filing with the Patent and Trademark
Office or the Copyright Office, that may be necessary or desirable to record,
maintain, preserve, protect and perfect Collateral Agent’s interest in the
Collateral, the Lien granted to Collateral Agent in the Collateral and the first
priority of such Lien;

 

(b)                                 Except to the extent that Collateral Agent
gives its prior written consent:

 

(i)                                     Each Debtor (either itself or through
licensees) will continue to use its material trademarks in connection with each
and every trademark class of goods or services applicable to its current line of
products or services as reflected in its current catalogs, brochures, price
lists or similar materials in order to maintain such trademarks in full force
and effect free from any claim of abandonment for nonuse, and the Debtors will
not (and will not permit any licensee thereof to) do any act or knowingly omit
to do any act whereby any material trademark may become invalidated;

 

(ii)                                  No Debtor will do any act or omit to do
any act whereby any material patent registrations may become abandoned or
dedicated to the public domain or the remedies available against potential
infringers weakened and shall notify Collateral Agent immediately if it knows of
any reason or has reason to know that any material patent registration
may become abandoned or dedicated; and

 

(iii)                               No Debtor will do any act or omit to do any
act whereby any material copyrights or mask works may become abandoned or
dedicated to the public domain or the remedies available against potential
infringers weakened and shall notify Collateral Agent immediately if it knows of
any reason or has reason to know that any material copyright or mask work
may become abandoned or dedicated to the public domain.

 

(c)                                  Each Debtor will promptly (and in any event
within 5 days) notify Collateral Agent upon the filing, either by such Debtor or
through any agent, employee, licensee or designee, of (i) an application for the
registration of any patent or trademark, with the Patent and Trademark Office or
any similar office or agency in any other country or any political subdivision
thereof, (ii) any assignment of any patent or trademark, which such Debtor
may acquire from a third party, with the Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, or (iii) any assignment of any copyright or mask work, which such
Debtor may acquire from a third party, with the Copyright Office or any similar
office or agency in any other country or any political subdivision thereof. Upon
the request of Collateral Agent, each Debtor shall execute and deliver any and
all agreements, instruments, documents and papers as Collateral Agent
may request to evidence Collateral Agent’s security interest in such patent,
trademark (and the goodwill and general intangibles of such Debtor relating
thereto or represented thereby), copyright or mask work, and each Debtor
authorizes Collateral Agent to amend an original counterpart of the applicable
notice of security interest executed pursuant to Section 6(a) of this Security
Agreement without first obtaining such Debtor’s approval of or signature to such
amendment and to record such document with the Patent and Trademark Office or
Copyright Office, as applicable;

 

(d)                                 While any Obligations remain outstanding, no
Debtor shall register or cause to be registered with the United States Copyright
Office any copyright registrations with respect to any proprietary software of
such Debtor or any other property that is subject to registration with the
United States Copyright Office; provided, that a Debtor may register or cause to
be registered such proprietary software or other property of such Debtor with
the United States Copyright Office if (i) such copyright registration is made in
connection with the enforcement against third parties of such Debtor’s rights
with respect to such proprietary

 

E-4

--------------------------------------------------------------------------------


 

software or other property and (ii) such Debtor provides Collateral Agent five
(5) business days prior notice of such copyright registration. While any
Obligations remain outstanding, each Debtor shall file or cause to be filed with
the United States Copyright Office a copyright application with respect to any
major revisions or upgrades to any proprietary software that has previously been
registered by such Debtor with the United States Copyright Office. Each Debtor
shall file for such registration within thirty (30) days from such major
revision or upgrade and shall notify Collateral Agent in writing five
(5) business days prior to such filing.

 

(e)                                  Each Debtor will take all necessary steps
in any proceeding before the Patent and Trademark Office, the Copyright Office
or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of the patents, trademarks, copyrights and mask
works, including filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings
(except to the extent that dedication, abandonment or invalidation is permitted
hereunder);

 

(f)                                    Each Debtor shall (i) use proper
statutory notice in connection with its use of the patents, trademarks,
copyrights and mask works, (ii) maintain consistent standards of quality in its
manufacture of products sold under the trademarks or provision of services in
connection with the trademarks, and (iii) take all steps necessary to protect
the secrecy and the validity under applicable law of all material trade secrets;

 

(g)                                 Each Debtor agrees that if it learns of any
use by any Person of any term or design likely to cause confusion with any
trademark, such Debtor shall promptly notify Collateral Agent of such use and of
all steps taken and to be taken to remedy any infringement of any trademark; and

 

(h)                                 Each Debtor shall maintain with each
employee who may have access to the trade secrets of such Debtor an agreement by
which such employee agrees not to disclose such trade secrets and with each
employee who may be the inventor of patentable inventions (invented within the
scope of such employee’s employment) an invention assignment agreement requiring
such employee to assign all rights to such inventions, including patents and
patent applications, to such Debtor and further requiring such employee to
cooperate fully with such Debtor, its successors in interest, including
Collateral Agent, and their counsel, in the prosecution of any patent
application or in any litigation involving the invention, whether such
cooperation is required during such employee’s employment with such Debtor or
after the termination of such employment.

 

7.                                       Authorized Action by Collateral Agent.
Each Debtor hereby irrevocably appoints Collateral Agent as its attorney-in-fact
(which appointment is coupled with an interest) and agrees that Collateral Agent
may perform (but Collateral Agent shall not be obligated to and shall incur no
liability to any Debtor or any third party for failure so to do) any act which
such Debtor is obligated by this Security Agreement to perform, and to exercise
such rights and powers as such Debtor might exercise with respect to the
Collateral, including the right to (a) collect by legal proceedings or otherwise
and endorse, receive and receipt for all dividends, interest, payments, proceeds
and other sums and property now or hereafter payable on or on account of the
Collateral; (b) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral; (c) make any
compromise or settlement, and take any action it deems advisable, with respect
to the Collateral; (d) insure, process and preserve the Collateral; (e) pay any
indebtedness of such Debtor relating to the Collateral; and (f) file UCC
financing statements and execute other documents, instruments and agreements
required hereunder; provided, however, that Collateral Agent shall not exercise
any such powers granted pursuant to subsections (a) through (e) prior to the
occurrence of an Event of Default and shall only exercise

 

E-5

--------------------------------------------------------------------------------


 

such powers during the continuance of an Event of Default. Each Debtor agrees to
reimburse Collateral Agent upon demand for any reasonable costs and expenses,
including attorneys’ fees, Collateral Agent may incur while acting as such
Debtor’s attorney-in-fact hereunder, all of which costs and expenses are
included in the Obligations. It is further agreed and understood between the
parties hereto that such care as Collateral Agent gives to the safekeeping of
its own property of like kind shall constitute reasonable care of the Collateral
when in Collateral Agent’s possession; provided, however, that Collateral Agent
shall not be required to make any presentment, demand or protest, or give any
notice and need not take any action to preserve any rights against any prior
party or any other person in connection with the Obligations or with respect to
the Collateral.

 

8.                                       Litigation and Other Proceedings.

 

(a)                                   Each Debtor shall have the right and
obligation to commence and diligently prosecute such suits, proceedings or other
actions for infringement or other damage, or reexamination or reissue
proceedings, or opposition or cancellation proceedings as are reasonable to
protect any of the patents, trademarks, copyrights, mask works or trade secrets.
No such suit, proceeding or other actions shall be settled or voluntarily
dismissed, nor shall any party be released or excused of any claims of or
liability for infringement, without the prior written consent of Collateral
Agent, which consent shall not be unreasonably withheld.

 

(b)                                  Upon the occurrence and during the
continuation of an Event of Default, Collateral Agent shall have the right but
not the obligation to bring suit or institute proceedings in the name of each
Debtor or Collateral Agent to enforce any rights in the Collateral, including
any license thereunder, in which event such Debtor shall at the request of
Collateral Agent do any and all lawful acts and execute any and all documents
reasonably required by Collateral Agent in aid of such enforcement. If
Collateral Agent elects not to bring suit to enforce any right under the
Collateral, including any license thereunder, each Debtor agrees to use all
reasonable measures, whether by suit, proceeding or other action, to cause to
cease any infringement of any right under the Collateral by any Person and for
that purpose agrees to diligently maintain any action, suit or proceeding
against any Person so infringing necessary to prevent such infringement.

 

9.                                       Default and Remedies.

 

(a)                                  Default. The Debtors shall be deemed in
default under this Security Agreement upon the occurrence and during the
continuance of an Event of Default (as defined in the Notes).

 

(b)                                 Remedies. Upon the occurrence and during the
continuance of any such Event of Default, Collateral Agent shall have the rights
of a secured creditor under the UCC, all rights granted by this Security
Agreement and by law, including the right to:  (a) require each Debtor to
assemble the Collateral and make it available to Collateral Agent and the
Purchasers at a place to be designated by Collateral Agent and the Purchasers;
and (b) prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent Collateral Agent and the Purchasers deem appropriate. Each Debtor hereby
agrees that ten (10) days’ notice of any intended sale or disposition of any
Collateral is reasonable. In furtherance of Collateral Agent’s rights hereunder,
each Debtor hereby grants to Collateral Agent an irrevocable, non-exclusive
license, exercisable without royalty or other payment by Collateral Agent, and
only in connection with the exercise of remedies hereunder, to use, license or
sublicense any patent, trademark, trade name, copyright or other intellectual
property in which such Debtor now or hereafter has any right, title or interest
together with the right of access to all media in which any of the foregoing
may be recorded or stored.

 

E-6

--------------------------------------------------------------------------------


 

(c)                                  Application of Collateral Proceeds. The
proceeds and/or avails of the Collateral, or any part thereof, and the proceeds
and the avails of any remedy hereunder (as well as any other amounts of any kind
held by Collateral Agent at the time of, or received by Collateral Agent after,
the occurrence of an Event of Default) shall be paid to and applied as follows:

 

(i)                                     First, to the payment of reasonable
costs and expenses, including all amounts expended to preserve the value of the
Collateral, of foreclosure or suit, if any, and of such sale and the exercise of
any other rights or remedies, and of all proper fees, expenses, liability and
advances, including reasonable legal expenses and attorneys’ fees, incurred or
made hereunder by Collateral Agent;

 

(ii)                                  Second, to the payment to each Purchaser
of the amount then owing or unpaid on such Purchaser’s Note, and in case such
proceeds shall be insufficient to pay in full the whole amount so due, owing or
unpaid upon such Note, then its Pro Rata Share of the amount remaining to be
distributed (to be applied first to accrued interest and second to outstanding
principal);

 

(iii)                               Third, to the payment of other amounts then
payable to each Purchaser under any of the Transaction Documents, and in case
such proceeds shall be insufficient to pay in full the whole amount so due,
owing or unpaid under such Transaction Documents, then its Pro Rata Share of the
amount remaining to be distributed; and

 

(iv)                              Fourth, to the payment of the surplus, if any,
to the Debtor, its successors and assigns, or to whomsoever may be lawfully
entitled to receive the same.

 

For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Purchaser’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the original outstanding principal amount of such
Purchaser’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes issued under the Purchase Agreement.
In the event that a Purchaser receives payments or distributions in excess of
its Pro Rata Share, then such Purchaser shall hold in trust all such excess
payments or distributions for the benefit of the other Purchasers and shall pay
such amounts held in trust to such other Purchasers upon demand by such
Purchasers.

 

10.                                 Collateral Agent.

 

(a)                                  Appointment. The Purchasers hereby appoint
[RockPort Capital Partners II, L.P.] as collateral agent for the Purchasers
under this Security Agreement (in such capacity, the “Collateral Agent”) to
serve from the date hereof until the termination of the Security Agreement.

 

(b)                                 Powers and Duties of Collateral Agent,
Indemnity by Purchasers.

 

(i)                                     Each Purchaser hereby irrevocably
authorizes the Collateral Agent to take such action and to exercise such powers
hereunder as provided herein or as requested in writing by the Purchasers of a
Majority in Interest in accordance with the terms hereof, together with such
powers as are reasonably incidental thereto. Collateral Agent may execute any of
its duties hereunder by or through agents or employees and shall be entitled to
request and act in reliance upon the advise of counsel concerning all matters
pertaining to its duties hereunder and shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance therewith.

 

E-7

--------------------------------------------------------------------------------


 

(ii)                                  Neither the Collateral Agent nor any of
its directors, officers or employees shall be liable or responsible to any
Purchaser or to the Debtors for any action taken or omitted to be taken by
Collateral Agent or any other such person hereunder or under any related
agreement, instrument or document, except in the case of gross negligence or
willful misconduct on the part of the Collateral Agent, nor shall the Collateral
Agent or any of its directors, officers or employees be liable or responsible
for (i) the validity, effectiveness, sufficiency, enforceability or enforcement
of the Notes, this Security Agreement or any instrument or document delivered
hereunder or relating hereto; (ii) the title of the Debtors to any of the
Collateral or the freedom of any of the Collateral from any prior or other liens
or security interests; (iii) the determination, verification or enforcement of
each Debtor’s compliance with any of the terms and conditions of this Security
Agreement; (iv) the failure by a Debtor to deliver any instrument  or document
required to be delivered pursuant to the terms hereof; or (v) the receipt,
disbursement, waiver, extension or other handling of payments or proceeds made
or received with respect to the collateral, the servicing of the Collateral or
the enforcement or the collection of any amounts owing with respect to the
Collateral.

 

(iii)                               In the case of this Security Agreement and
the transactions contemplated hereby and any related document relating to any of
the Collateral, each of the Purchasers agrees to pay to the Collateral Agent, on
demand, its Pro Rata Share of all fees and all expenses incurred in connection
with the operation and enforcement of this Security Agreement, the Notes or any
related agreement to the extent that such fees or expenses have not been paid by
the Debtors. In the case of this Security Agreement  and each instrument and
document relating to any of the Collateral, each of the Purchasers and the
Debtors hereby agree to hold the Collateral Agent harmless, and to indemnify the
Collateral Agent from and against any and all loss, damage, expense or liability
which may be incurred by the Collateral Agent under this Security Agreement and
the transactions contemplated hereby and any related agreement or other
instrument or document, as the case may be, unless such liability shall be
caused by the willful misconduct or gross negligence of the Collateral Agent.

 

11.                                 Miscellaneous.

 

(a)                                  Notices. Except as otherwise provided
herein, all notices, requests, demands, consents, instructions or other
communications to or upon each Debtor or Collateral Agent under this Security
Agreement shall be in writing and faxed, mailed or delivered to each party to
the facsimile number or its address set forth below (or to such other facsimile
number or address as the recipient of any notice shall have notified the other
in writing). All such notices and communications shall be effective (a) when
sent by Federal Express or other overnight service of recognized standing, on
the business day following the deposit with such service; (b) when mailed, by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when faxed, upon confirmation of
receipt.

 

Collateral Agent:

 

[RockPort Capital Partners II, L.P.

 

 

160 Federal Street

 

 

18th Floor

 

 

Boston, MA 02110–1700

 

 

Telephone: (617) 912-1420

 

 

Facsimile: (617) 912-1449

 

 

Attention: David Prend]

 

E-8

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

Wilson Sonsini Goodrich & Rosati, P.C.

 

 

One Market Street

 

 

Spear Tower, Suite 3300

 

 

San Francisco, California 94105-1126

 

 

Telephone: (415) 947-2000

 

 

Facsimile: (415) 947-2099

 

 

Attention: Robert G. O’Connor, Esq.

Debtors:

 

 

 

 

SatCon Technology Corporation

 

 

27 Drydock Avenue

 

 

Boston, MA 02110

 

 

Telephone: (617) 897-2400

 

 

Facsimile: (617) 897-2401

 

 

Attention: David B. Eisenhaure

with a copy to:

 

 

 

 

Greenberg Traurig, LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Telephone: (617) 310-6000

 

 

Facsimile: (617) 310-6001

 

 

Attention: Jonathan Bell, Esq.

 

(b)                                 Termination of Security Interest. Upon the
payment in full of all Obligations, the security interest granted herein shall
terminate and all rights to the Collateral shall revert to the respective
Debtor. Upon such termination Collateral Agent hereby authorizes the Debtors to
file any UCC termination statements necessary to effect such termination and
Collateral Agent will, at such Debtor’s expense, execute and deliver to such
Debtor any additional documents or instruments as such Debtor shall reasonably
request to evidence such termination.

 

(c)                                  Nonwaiver. No failure or delay on
Collateral Agent’s part in exercising any right hereunder shall operate as a
waiver thereof or of any other right nor shall any single or partial exercise of
any such right preclude any other further exercise thereof or of any other
right.

 

(d)                                 Amendments and Waivers. This Security
Agreement may not be amended or modified, nor may any of its terms be waived,
except by written instruments signed by the Debtors and Collateral Agent. Each
waiver or consent under any provision hereof shall be effective only in the
specific instances for the purpose for which given.

 

(e)                                  Assignments. This Security Agreement shall
be binding upon and inure to the benefit of Collateral Agent and the Debtors and
their respective successors and assigns; provided, however, that no Debtor
may sell, assign or delegate rights and obligations hereunder without the prior
written consent of Collateral Agent.

 

(f)                                    Cumulative Rights, etc. The rights,
powers and remedies of Collateral Agent under this Security Agreement shall be
in addition to all rights, powers and remedies given to Collateral Agent by

 

E-9

--------------------------------------------------------------------------------


 

virtue of any applicable law, rule or regulation of any governmental authority,
any Transaction Document or any other agreement, all of which rights, powers,
and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Collateral Agent’s rights hereunder. Each Debtor
waives any right to require Collateral Agent to proceed against any person or
entity or to exhaust any Collateral or to pursue any remedy in Collateral
Agent’s power.

 

(g)                                 Payments Free of Taxes, Etc. All payments
made by each Debtor under the Transaction Documents shall be made by such Debtor
free and clear of and without deduction for any and all present and future
taxes, levies, charges, deductions and withholdings. In addition, each Debtor
shall pay upon demand any stamp or other taxes, levies or charges of any
jurisdiction with respect to the execution, delivery, registration, performance
and enforcement of this Security Agreement. Upon request by Collateral Agent,
each Debtor shall furnish evidence satisfactory to Collateral Agent that all
requisite authorizations and approvals by, and notices to and filings with,
governmental authorities and regulatory bodies have been obtained and made and
that all requisite taxes, levies and charges have been paid.

 

(h)                                 Partial Invalidity. If at any time any
provision of this Security Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law or any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this
Security Agreement nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction shall in any way be affected
or impaired thereby.

 

(i)                                     Expenses. Each Debtor shall pay on
demand all fees and expenses, including reasonable attorneys’ fees and expenses,
incurred by Collateral Agent in connection with custody, preservation or sale
of, or other realization on, any of the Collateral or the enforcement or attempt
to enforce any of the Obligations which is not performed as and when required by
this Security Agreement.

 

(j)                                     Construction. Each of this Security
Agreement and the other Transaction Documents is the result of negotiations
among, and has been reviewed by, the Debtors, Purchasers, Collateral Agent and
their respective counsel. Accordingly, this Security Agreement and the other
Transaction Documents shall be deemed to be the product of all parties hereto,
and no ambiguity shall be construed in favor of or against the Debtors,
Purchasers or Collateral Agent.

 

(k)                                  Entire Agreement. This Security Agreement
taken together with the other Transaction Documents constitute and contain the
entire agreement of the Debtors, Purchasers and Collateral Agent and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof.

 

(l)                                     Other Interpretive Provisions.
References in this Security Agreement and each of the other Transaction
Documents to any document, instrument or agreement (a) includes all exhibits,
schedules and other attachments thereto, (b) includes all documents, instruments
or agreements issued or executed in replacement thereof, and (c) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time. The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Security Agreement or any other Transaction Document refer to
this Security Agreement or such other Transaction Document, as the case may be,
as a whole and not to any particular provision of this Security Agreement or
such other Transaction Document, as the case may be. The words “include” and
“including” and words of similar import when used in this Security Agreement or
any other Transaction Document shall not be construed to be limiting or
exclusive.

 

E-10

--------------------------------------------------------------------------------


 

(m)                               Governing Law. This Security Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without reference to conflicts of law rules (except to the extent governed
by the UCC).

 

(n)                                 Counterparts. This Security Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall be deemed to constitute one instrument.

 

[The remainder of this page is intentionally left blank]

 

E-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be
executed as of the day and year first above written.

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Security Agreement]

 

--------------------------------------------------------------------------------


 

AGREED:

 

[                              ],

As Collateral Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[PURCHASER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature page to Security Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

TO SECURITY AGREEMENT

 

All right, title, interest, claims and demands of SatCon Technology Corporation,
SatCon Power Systems, Inc., SatCon Applied Technology, Inc., and SatCon
Electronics, Inc. (each a “Debtor”) in and to the following property:

 

(i)                                      All Accounts;

 

(ii)                                   All Chattel Paper;

 

(iii)                                All Commercial Tort Claims listed on
Exhibit A;

 

(iv)                               All Deposit Accounts and cash;

 

(v)                                  All Documents;

 

(vi)                               All Equipment;

 

(vii)                            All General Intangibles;

 

(viii)                         All Goods;

 

(ix)                                 All Instruments;

 

(x)                                    All Intellectual Property;

 

(xi)                                 All Inventory;

 

(xii)                              All Investment Property;

 

(xiii)                           All Letter-of-Credit Rights

 

(xiv)                          To the extent not otherwise included, all
Proceeds and products of any and all of the foregoing, and all accessions to,
substitutions and replacements for, and rents and profits of each of the
foregoing.

 

The term “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Debtor, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), trade secrets, domain names, confidential or proprietary
technical and business information, know-how, methods, processes, drawings,
specifications or other data or information and all memoranda, notes and records
with respect to any research and development, software and databases and all
embodiments or fixations thereof whether in tangible or intangible form or
contained on magnetic media readable by machine together with all such magnetic
media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

 

--------------------------------------------------------------------------------


 

All capitalized terms used in this Attachment 1 and not otherwise defined
herein, shall have the respective meanings given to such terms in the
Uniform Commercial Code of the State of New York as in effect from time to time.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

to

 

Attachment 1 to Security Agreement

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO SECURITY AGREEMENT

 

COPYRIGHTS

 

Owner

 

Description

 

Registration Date

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENTS

 

 

Owner

 

Title

 

Date Issued

 

Patent No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Owner

 

Title

 

Application Date

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

 

Owner

 

Mark

 

Registration Date

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Owner

 

Mark

 

Application Date

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

MASK WORKS

 

Owner

 

Description

 

Registration Date

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LICENSES OF PATENTS, TRADEMARKS, COPYRIGHTS OR MASK WORKS

(other than non-exclusive licenses to end-users)

 

1.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

TO SECURITY AGREEMENT

 

COMPANY PROFILE

 

1.                                       Name. The legal name of each Debtor and
the address of its chief executive office is:

 

2.                                       Organizational Identification Number;
Federal Employer Identification Number. Each Debtor’s organizational
identification number in its state of incorporation and its federal employer
identification number are as follows:

 

 

 

State Organization

 

Federal Employer

 

Debtor

 

Identification Number

 

Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                       State of Incorporation. Each Debtor was
incorporated in the state of Delaware on the following dates:

 

Debtor

 

Date of Incorporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                       Prior Names. Since its incorporation
each Debtor has had the following legal names (other than its current legal
name):

 

 

 

Date Debtor’s Name

 

Prior Name

 

Was Changed From Such Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.                                       Each Debtor does business under the
following trade names:

 

Trade Name

 

Is This Name Registered?

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

6.                                       Place of Business. Each Debtor has the
following places of business:

 

 

 

Brief Description

 

 

 

Address

 

Owner of Location

 

of Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.                                       Assets in Possession of Third Parties.
The following are names and addresses of all persons or entities other than the
Debtors, such as lessees, consignees, warehousemen or purchasers of chattel
paper, which have possession or are intended to have possession of any of the
Collateral consisting of intruments, chattel paper, inventory or equipment:

 

Name

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.                                       Qualification To Do Business. Each
Debtor is qualified to do business in the following states:

 

9.                                       Existing Security Interests. Each
Debtor’s assets are subject to the following security interest of Persons other
than the Collateral Agent:

 

Assets

 

Name of Secured Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.                                 Tax Assessments. The following tax
assessments are currently outstanding and unpaid:

 

Assessing Authority

 

Amount and Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

11.                                 Guaranties. Each Debtor has directly or
indirectly guaranteed the following obligations of third parties:

 

Person to whom Obligated

 

Third Party Obligor

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.                                 Subsidiaries. Each Debtor has the following
subsidiaries (list jurisdiction and date of incorporation, federal employer
identification number, type and value of assets):

 

13.                                 Securities; Instruments. The following is a
complete list of all stocks, bonds, debentures, notes and other securities and
investment property owned by each Debtor (provide name of issuer, whether
certificated or uncertificated, certificate no. (if applicable), number of
shares):

 

14.                                 Bank Accounts; Securities Accounts. The
following is a complete list of all bank accounts and securities accounts
maintained by each Debtor (provide name and address of depository bank (or
brokerage firm), type of account and account number):

 

15.                                 Commercial Tort Claims. The following is a
complete list of all commercial tort claims held by each Debtor:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Pledge Agreement

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT, dated as of October [     ], 2007 (this “Pledge
Agreement”), is executed by SatCon Technology Corporation, a Delaware
corporation, (“Debtor”), in favor of Collateral Agent (as herein defined) on
behalf of the Purchasers listed on the signature pages hereof, and the
Purchasers.

 

RECITALS

 

A.                                   Company and the Purchasers have entered
into a Note Purchase Agreement, dated as [          ], 2007, pursuant to which
the Company has issued Notes, as defined therein, and as the same may be
amended, modified or otherwise supplemented from time to time, in an aggregate
principal amount of $10,000,000 in favor of the Purchasers.

 

B.                                     In connection with the Purchase
Agreement, Company, Purchasers and Collateral Agent are entering into that
certain Security Agreement, dated as of the date hereof, pursuant to which the
Company and certain of its subsidiaries granted to Collateral Agent, on behalf
of the Purchasers, a security interest in substantially all of their assets, and
the Purchasers agreed to appoint the Collateral Agent as their agent for
purposes of such security interest.

 

C.                                     In order to induce each Purchaser to
extend the credit evidenced by the Amended and Restated Tranche 1 Notes and the
Tranche 2 Notes (as such terms are defined in the Purchase Agreement), Company
has agreed to enter into this Pledge Agreement and to grant Collateral Agent,
for the benefit of itself and the Purchasers, the security interest in the
Collateral described below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Collateral Agent as follows:

 

1.                                       Definitions and Interpretation. Unless
otherwise defined herein, all other capitalized terms used herein and defined in
the Notes shall have the respective meanings given to those terms in the Notes,
and all terms defined in the New York Uniform Commercial Code (the “UCC”) shall
have the respective meanings given to those terms in the UCC.

 

2.                                       The Pledge. To secure the Obligations
as defined in Section 3 hereof, Debtor hereby pledges and assigns to Collateral
Agent, and grants to Collateral Agent a security interest in, all of Debtor’s
right, title and interest, whether now existing or hereafter arising in all
instruments, certificated and uncertificated securities, money and general
intangibles of, relating to or arising from the following property (the “Pledged
Collateral”):

 

(a)                                  The securities of the issuers listed on
Schedule 1 hereto and the securities of any other issuers hereafter acquired by
Debtor (collectively, the “Issuers”), which securities (to the extent they are
currently held by Debtor) are more particularly described on Schedule 1 hereto
(the “Securities”), together with any

 

--------------------------------------------------------------------------------


 

additional securities of any Issuer hereafter acquired by Debtor (collectively,
with the Securities, the “Pledged Securities”);

 

(b)                                 All dividends (including cash dividends),
other distributions (including redemption proceeds), or other property,
securities or instruments in respect of or in exchange for the Pledged
Securities, whether by way of dividends, stock dividends, recapitalizations,
mergers, consolidations, split-ups, combinations or exchanges of shares or
otherwise; and

 

(c)                                  All proceeds of the foregoing (“Proceeds”).

 

3.                                       Security for Obligations. The
obligations secured by this Pledge Agreement (the “Obligations”) shall mean and
include all loans, advances, debts, liabilities and obligations, howsoever
arising, owed by Company to Collateral Agent and the Purchasers of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of the Note Purchase Agreement, the Notes and the other
Transaction Documents, including, all interest, fees, charges, expenses,
attorneys’ fees and costs and accountants’ fees and costs chargeable to and
payable by Company hereunder and thereunder, in each case, whether direct or
indirect, absolute or contingent, due or to become due, and whether or not
arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

 

4.                                       Delivery of Pledged Collateral;
Financing Statements. All certificates or instruments representing or evidencing
the Pledged Collateral shall be promptly delivered to Collateral Agent and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed assignment in blank, in the form attached as Exhibit A hereto.

 

5.                                       Representations and Warranties. Debtor
hereby represents and warrants as follows:

 

(a)                                  Issuance of Pledged Securities, Etc. The
Pledged Securities are owned by Debtor free and clear of any and all liens,
pledges, encumbrances or charges, and Debtor has not optioned or otherwise
agreed to sell, hypothecate, pledge, or otherwise encumber or dispose of the
Pledged Securities.

 

(b)                                 Security Interest. The pledge of the Pledged
Collateral creates a valid security interest in the Pledged Collateral, which
security interest is a perfected and first priority security interest, securing
the payment of the Obligations and the obligations hereunder.

 

(c)                                  Restatement of Representations and
Warranties. On and as of the date any property becomes Pledged Collateral, the
foregoing representations and warranties shall be deemed restated with respect
to such additional Pledged Collateral.

 

6.                                       Further Assurances. Debtor agrees that
at any time and from time to time, at Debtor’s expense, Debtor will promptly
execute and deliver all further instruments and documents, including without
limitation all additional Pledged Securities, and take all further action, that
may be necessary or desirable, or that Collateral Agent may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Pledged Collateral.

 

F-2

--------------------------------------------------------------------------------


 

7.                                       Voting Rights; Dividends; Etc.

 

(a)                                  Rights Prior to an Event of Default. So
long as no Event of Default shall have occurred and be continuing:

 

(i)                                     Debtor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Securities
or any part thereof for any purpose not inconsistent with the terms of this
Pledge Agreement.

 

(ii)                                  Debtor shall be entitled to receive and
retain free any and all dividends and interest paid in respect of the Pledged
Securities, provided, however, that any and all (A) dividends and interest paid
or payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for
any Pledged Securities, (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Securities in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and (C) cash paid, payable or otherwise distributed
in respect of principal of, or in redemption of, or in exchange for, any Pledged
Securities, shall be, and shall be forthwith delivered to Collateral Agent to
hold as, Pledged Collateral and shall, if received by Debtor, be received in
trust for the benefit of Collateral Agent, be segregated from the other property
or funds of Debtor and be forthwith delivered to Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement) to
be held as part of the Pledged Collateral.

 

(b)                                 Rights Following an Event of Default. Upon
the occurrence and during the continuance of an Event of Default:

 

(i)                                     All rights of Debtor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 7(a)(i) and to receive the dividends and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 7(a)(ii) shall cease and all such rights shall thereupon become
vested in Collateral Agent which shall thereupon have the sole right, but not
the obligation, to exercise such voting and other consensual rights and to
receive and hold as Pledged Collateral such dividends and interest payments.

 

(ii)                                  All dividends and interest payments which
are received by Debtor contrary to the provisions of subparagraph (i) of this
Section 7(b) shall be received in trust for the benefit of Collateral Agent,
shall be segregated from other funds of Debtor and shall be forthwith delivered
to Collateral Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

 

8.                                       Events of Default; Remedies.

 

(a)                                  Event of Default. An Event of Default shall
be deemed to have occurred under this Pledge Agreement upon the occurrence and
during the continuance of an Event of Default under the Notes.

 

(b)                                 Rights Under the UCC. In addition to all
other rights granted hereby, and otherwise by law, Collateral Agent shall have,
with respect to the Pledged Collateral, the rights and obligations of a secured
party under the UCC.

 

(c)                                  Sale of Pledged Collateral. Debtor
acknowledges and recognizes that Collateral Agent may be unable to effect a
public sale of all or a part of the Pledged Securities and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Pledged Securities for
their own account, for investment and not with a view to the

 

F-3

--------------------------------------------------------------------------------


 

distribution or resale thereof. Debtor acknowledges that any such private sales
may be at prices and on terms less favorable to Collateral Agent than those of
public sales, and agrees that so long as such sales are made in good faith such
private sales shall be deemed to have been made in a commercially reasonable
manner and that Collateral Agent has no obligation to delay sale of any Pledged
Securities to permit the issuer thereof to register it for public sale under the
Securities Act of 1933, as amended or under any state securities law.

 

(d)                                 Compliance with the Exchange Act. Upon the
occurrence of an Event of Default and at Collateral Agent’s request, Debtor
agrees to use Debtor’s best efforts to cause Issuer to disseminate publicly all
information required to be disseminated pursuant to the Securities Exchange Act
of 1934, as amended, in the event that Issuer or Debtor is required to file
reports under such Act, or to otherwise make available such information as to
permit the public or private sale of the Pledged Collateral in accordance with
the terms of this Pledge Agreement. Debtor further agrees to use Debtor’s best
efforts to cause Issuer to cooperate with Collateral Agent in taking whatever
additional action may be required to effect such public or private sale of the
Pledged Collateral.

 

(e)                                  Notice, Etc. In any case where notice of
sale is required, ten (10) days’ notice shall be deemed reasonable notice.
Collateral Agent may have resort to the Pledged Collateral or any portion
thereof with no requirement on the part of Collateral Agent to proceed first
against any other Person or property.

 

(f)                                    Other Remedies. Upon the occurrence and
during the continuance of an Event of Default, (i) at the request of Collateral
Agent, Debtor shall assemble and make available to Collateral Agent all records
relating to the Pledged Securities at any place or places specified by
Collateral Agent, together with such other information as Collateral Agent shall
request concerning Debtor’s ownership of the Pledged Securities and relationship
to Issuer; and (ii) Collateral Agent or its nominee shall have the right, but
shall not be obligated, to vote or give consent with respect to the Pledged
Securities or any part thereof.

 

9.                                       Collateral Agent Appointed
Attorney-in-Fact.

 

Debtor hereby appoints Collateral Agent as Debtor’s attorney-in-fact, with full
authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time in Collateral Agent’s discretion and to the full
extent permitted by law to take any action and to execute any instrument which
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Pledge Agreement in accordance with the terms and provisions
hereof, including without limitation, to receive, endorse and collect all
instruments made payable to Debtor representing any dividend, interest payment
or other distribution in respect of the Pledged Collateral or any part thereof
and to give full discharge for the same.

 

Debtor hereby ratifies all reasonable actions that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is a power
coupled with an interest and shall be irrevocable. The powers conferred on
Collateral Agent hereunder are solely to protect its interests in the Pledged
Collateral and shall not impose any duty upon Collateral Agent to exercise any
such powers. Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and in no event
shall Collateral Agent or any of its officers, directors, employees or agents be
responsible to Debtor for any act or failure to act, except for gross negligence
or willful misconduct.

 

F-4

--------------------------------------------------------------------------------


 

10.                                 Collateral Agent.

 

(a)                                  Appointment. The Purchasers hereby appoint
[RockPort Capital Partners II, L.P.] as collateral agent for the Purchasers
under this Pledge Agreement (in such capacity, the “Collateral Agent”) to serve
from the date hereof until the termination of the Pledge Agreement.

 

(b)                                 Powers and Duties of Collateral Agent,
Indemnity by Purchasers.

 


(I)                                     EACH PURCHASER HEREBY IRREVOCABLY
AUTHORIZES THE COLLATERAL AGENT TO TAKE SUCH ACTION AND TO EXERCISE SUCH POWERS
HEREUNDER AS PROVIDED HEREIN OR AS REQUESTED IN WRITING BY THE PURCHASERS OF A
MAJORITY IN INTEREST IN ACCORDANCE WITH THE TERMS HEREOF, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO. COLLATERAL AGENT MAY EXECUTE ANY OF
ITS DUTIES HEREUNDER BY OR THROUGH AGENTS OR EMPLOYEES AND SHALL BE ENTITLED TO
REQUEST AND ACT IN RELIANCE UPON THE ADVISE OF COUNSEL CONCERNING ALL MATTERS
PERTAINING TO ITS DUTIES HEREUNDER AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE THEREWITH.


 


(II)                                  NEITHER THE COLLATERAL AGENT NOR ANY OF
ITS DIRECTORS, OFFICERS OR EMPLOYEES SHALL BE LIABLE OR RESPONSIBLE TO ANY
PURCHASER OR TO COMPANY FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
COLLATERAL AGENT OR ANY OTHER SUCH PERSON HEREUNDER OR UNDER ANY RELATED
AGREEMENT, INSTRUMENT OR DOCUMENT, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF THE COLLATERAL AGENT, NOR SHALL THE COLLATERAL
AGENT OR ANY OF ITS DIRECTORS, OFFICERS OR EMPLOYEES BE LIABLE OR RESPONSIBLE
FOR (I) THE VALIDITY, EFFECTIVENESS, SUFFICIENCY, ENFORCEABILITY OR ENFORCEMENT
OF THE NOTES, THIS PLEDGE AGREEMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR RELATING HERETO; (II) THE TITLE OF COMPANY TO ANY OF THE COLLATERAL
OR THE FREEDOM OF ANY OF THE COLLATERAL FROM ANY PRIOR OR OTHER LIENS OR
SECURITY INTERESTS; (III) THE DETERMINATION, VERIFICATION OR ENFORCEMENT OF
COMPANY’S COMPLIANCE WITH ANY OF THE TERMS AND CONDITIONS OF THIS PLEDGE
AGREEMENT; (IV) THE FAILURE BY COMPANY TO DELIVER ANY INSTRUMENT  OR DOCUMENT
REQUIRED TO BE DELIVERED PURSUANT TO THE TERMS HEREOF; OR (V) THE RECEIPT,
DISBURSEMENT, WAIVER, EXTENSION OR OTHER HANDLING OF PAYMENTS OR PROCEEDS MADE
OR RECEIVED WITH RESPECT TO THE COLLATERAL, THE SERVICING OF THE COLLATERAL OR
THE ENFORCEMENT OR THE COLLECTION OF ANY AMOUNTS OWING WITH RESPECT TO THE
COLLATERAL.


 


(III)                               IN THE CASE OF THIS PLEDGE AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND ANY RELATED DOCUMENT RELATING TO ANY OF THE
COLLATERAL, EACH OF THE PURCHASERS AGREES TO PAY TO THE COLLATERAL AGENT, ON
DEMAND, ITS PRO RATA SHARE (AS DEFINED IN THE SECURITY AGREEMENT) OF ALL FEES
AND ALL EXPENSES INCURRED IN CONNECTION WITH THE OPERATION AND ENFORCEMENT OF
THIS PLEDGE AGREEMENT, THE NOTES OR ANY RELATED AGREEMENT TO THE EXTENT THAT
SUCH FEES OR EXPENSES HAVE NOT BEEN PAID BY COMPANY. IN THE CASE OF THIS PLEDGE
AGREEMENT  AND EACH INSTRUMENT AND DOCUMENT RELATING TO ANY OF THE COLLATERAL,
EACH OF THE PURCHASERS AND THE COMPANY HEREBY AGREES TO HOLD THE COLLATERAL
AGENT HARMLESS, AND TO INDEMNIFY THE COLLATERAL AGENT FROM AND AGAINST ANY AND
ALL LOSS, DAMAGE, EXPENSE OR LIABILITY WHICH MAY BE INCURRED BY THE COLLATERAL
AGENT UNDER THIS PLEDGE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
ANY RELATED AGREEMENT OR OTHER INSTRUMENT OR DOCUMENT, AS THE CASE MAY BE,
UNLESS SUCH LIABILITY SHALL BE CAUSED BY THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF THE COLLATERAL AGENT.

 

F-5

--------------------------------------------------------------------------------


 

11.                                 Miscellaneous.

 

(a)                                  Notices. Except as otherwise provided
herein, all notices, requests, demands, consents, instructions or other
communications to or upon Collateral Agent or Debtor under this Agreement or the
Notes shall be in writing and telecopied, mailed or delivered to each party at
the address or telecopier number last given to the other party. All such notices
and communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and
(d) when telecopied, upon confirmation of receipt.

 

(b)                                 Nonwaiver. No failure or delay on Collateral
Agent’s part in exercising any right hereunder shall operate as a waiver thereof
or of any other right nor shall any single or partial exercise of any such right
preclude any other further exercise thereof or of any other right.

 

(c)                                  Amendments and Waivers. This Pledge
Agreement may not be amended or modified, nor may any of its terms be waived,
except by written instruments signed by Debtor and Collateral Agent. Each waiver
or consent under any provision hereof shall be effective only in the specific
instances for the purpose for which given.

 

(d)                                 Assignments. This Pledge Agreement shall be
binding upon and inure to the benefit of Collateral Agent and Debtor and their
respective successors and assigns; provided, however, that Debtor may not assign
its rights and duties hereunder without the prior written consent of Collateral
Agent.

 

(e)                                  Cumulative Rights, etc. The rights, powers
and remedies of Collateral Agent under this Pledge Agreement shall be in
addition to all rights, powers and remedies given to Collateral Agent by virtue
of any applicable law, rule or regulation of any governmental authority, the
Notes or any other agreement, all of which rights, powers, and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Collateral Agent’s rights hereunder. Debtor waives any right to require
Collateral Agent to proceed against any Person or to exhaust any collateral or
to pursue any remedy in Collateral Agent’s power.

 

(f)                                    Payments Free of Taxes, Etc. All payments
made by Debtor under this Pledge Agreement shall be made by Debtor free and
clear of and without deduction for any and all present and future taxes, levies,
charges, deductions and withholdings. In addition, Debtor shall pay upon demand
any stamp or other taxes, levies or charges of any jurisdiction with respect to
the execution, delivery, registration, performance and enforcement of this
Pledge Agreement. Upon request by Collateral Agent, Debtor shall furnish
evidence satisfactory to Collateral Agent or such Collateral Agent that all
requisite authorizations and approvals by, and notices to and filings with,
governmental authorities and regulatory bodies have been obtained and made and
that all requisite taxes, levies and charges have been paid.

 

(g)                                 Partial Invalidity. If any time any
provision of this Pledge Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law or any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this Pledge
Agreement nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction shall in any way be affected or impaired
thereby.

 

(h)                                 Expenses. Each of Debtor and Collateral
Agent shall bear its own costs in connection with the preparation, execution and
delivery of, and the exercise of its duties under, this Pledge Agreement and the
Notes. Debtor shall pay on demand all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by Collateral Agent with
respect to any amendments or waivers hereof requested by Debtor or in the
enforcement or attempted enforcement of any of the Obligations or in preserving
any of

 

F-6

--------------------------------------------------------------------------------


 

Collateral Agent’s rights and remedies (including, without limitation, all such
fees and expenses incurred in connection with any “workout” or restructuring
affecting this Agreement, the Notes or the Obligations or any bankruptcy or
similar proceeding involving Debtor or any of its Subsidiaries). As used herein,
the term “reasonable attorneys’ fees” shall include, without limitation,
allocable costs of Collateral Agent’s in-house legal counsel and staff.

 

(i)                                     Governing Law. This Pledge Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without reference to conflicts of law rules (except to the extent
governed by the UCC).

 

(j)                                     Jury Trial. EACH OF DEBTOR AND SECURED
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT.

 

F-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has caused this Pledge Agreement to be executed as of
the day and year first above written.

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED:

 

[COLLATERAL AGENT]

as Collateral Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[PURCHASERS]

as Purchaser

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[Signature page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO PLEDGE AGREEMENT

 

SHARES

 

Issuer

 

Certificate
No.

 

Certificate
Date

 

Registered Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO PLEDGE AGREEMENT

 

FORM OF ASSIGNMENT IN BLANK

 

STOCK POWER

 

FOR VALUE RECEIVED, and pursuant to that certain Pledge Agreement, dated as of
                  , 2007, made by SatCon Technology Corporation, a Delaware
corporation, in favor of [COLLATERAL AGENT], as collateral agent, and the
Purchasers listed on the signature pages thereto, as amended from time to time,
the undersigned hereby sells, assigns and transfers unto                       
                                                                                                                                                                                           
[No. of Shares —written out] ( [No. of Shares — numerals]) Shares of [Class or
Series of Stock], $[par value] par value, of [Name of Issuer], a [state of
incorporation] corporation, standing in the undersigned’s name on the books of
the corporation represented by Certificate No. [Cert. No.].

 

The undersigned hereby irrevocably constitutes and
appoints                                               attorney to transfer said
stock on the books of said corporation with full power of substitution in the
premises.

 

Dated:

 

 

 

 

 

 

SatCon Technology Corporation

 

 

 

a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------